Exhibit 10.9

LEASE AGREEMENT

BETWEEN

BEHRINGER HARVARD CORDILLERA, LLC,

a Delaware limited liability company

AND

BEHRINGER HARVARD RESIDENCES AT CORDILLERA, LLC,

a Delaware limited liability company


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I LEASE

1

1.1

Demise

1

1.2

Leased Property

1

1.3

Assignment and Assumption of Contracts; Initial Transaction

2

 

 

 

ARTICLE II DEFINITIONS

3

2.1

Definitions

3

2.2

Additional Definitions

9

 

 

 

ARTICLE III TERM

9

3.1

Initial Term

9

3.2

Renewal Term

9

 

 

 

ARTICLE IV RENT

10

4.1

Rent

10

4.2

Confirmation of Percentage Rent

11

4.3

Additional Charges

12

4.4

Net Lease Provisions

12

4.5

Place and Manner of Payment

13

4.6

Late Charge

13

4.7

Annual Budget

13

4.8

Books and Records

15

4.9

Changes in Operations

15

4.10

Allocation of Revenues

15

 

 

 

ARTICLE V QUIET ENJOYMENT

15

5.1

Quiet Enjoyment

15

5.2

Lessor Cooperation

16

 

 

 

ARTICLE VI IMPOSITIONS

16

6.1

Payment of Impositions

16

6.2

Notice of Impositions

16

6.3

Adjustment of Imposition

17

6.4

Utility Charges

17

6.5

Insurance Premiums

17

6.6

Definition of Impositions

17

 

 

 

ARTICLE VII CONDITION, USE

18

7.1

Condition of the Leased Property

18

7.2

Use of the Leased Property

18

7.3

Lessor to Grant Easements, Etc

19

7.4

Inventory; Supplies; Lessee’s Personal Property

20

7.5

FFE

21

7.6

Lessee’s Obligation to Manage

21

7.7

Cash Accounts; Working Capital

21

7.8

Reserved

22

7.9

Employees

22

 


--------------------------------------------------------------------------------


 

7.10

Net Worth

22

 

 

 

ARTICLE VIII LEGAL REQUIREMENTS

23

8.1

Compliance with Legal and Insurance Requirements, Etc

23

8.2

Legal Requirement Covenants

23

8.3

Environmental Matters and Indemnities

23

8.4

Liquor License Matters and Indemnities

26

 

 

 

ARTICLE IX MAINTENANCE AND REPAIR

27

9.1

Maintenance and Repair

27

9.2

Encroachments, Restrictions, Etc

28

 

 

 

ARTICLE X ALTERATIONS

29

10.1

Lessee Alterations

29

10.2

Lessor Alterations

29

 

 

 

ARTICLE XI LIENS

29

11.1

Liens

29

 

 

 

ARTICLE XII PERMITTED CONTESTS

30

12.1

Permitted Contests

30

 

 

 

ARTICLE XIII INSURANCE

31

13.1

Liability Insurance

31

13.2

Special Conditions or Hazards

31

13.3

Casualty Insurance

32

13.4

Parties Insured and Amounts of Coverage

33

13.5

Evidence of Insurance

34

13.6

Reports by Lessee

34

13.7

Review of Insurance

35

 

 

 

ARTICLE XIV DAMAGE AND RECONSTRUCTION

35

14.1

Insurance Proceeds

35

14.2

No Abatement of Rent

35

14.3

Damage During Term

35

14.4

Lessee’s Property and Business Interruption Insurance

35

 

 

 

ARTICLE XV CONDEMNATION

36

15.1

Definitions

36

15.2

Parties’ Rights and Obligations

36

15.3

Total Taking

36

15.4

Allocation of Award

36

15.5

Partial Taking

37

15.6

Temporary Taking

37

 

 

 

ARTICLE XVI DEFAULTS

38

16.1

Events of Default

38

16.2

Remedies

39

16.3

Damages

40

16.4

Application of Funds

40

 

ii


--------------------------------------------------------------------------------


 

16.5

Waiver

41

 

 

 

ARTICLE XVII LESSOR’S RIGHT TO CURE

41

17.1

Lessor’s Right to Cure Lessee’s Default

41

 

 

 

ARTICLE XVIII HOLDING OVER

41

18.1

Holding Over

41

 

 

 

ARTICLE XIX RISK OF LOSS

42

19.1

Risk of Loss

42

 

 

 

ARTICLE XX INDEMNITIES

42

20.1

Indemnification

42

 

 

 

ARTICLE XXI SUBLETTING; ASSIGNMENT

44

21.1

Subletting and Assignment

44

21.2

Attornment

45

21.3

Management Agreement

45

 

 

 

ARTICLE XXII ESTOPPELS; FINANCIAL STATEMENTS

45

22.1

Lessee Estoppel Certificates

45

22.2

Financial Statements and Information

46

22.3

Covenants of Lessee

47

22.4

Certified Financial Statements

47

22.5

Lessor Estoppel Certificates

47

 

 

 

ARTICLE XXIII INSPECTIONS; MEETINGS

48

23.1

Lessor’s Right to Inspect

48

23.2

Regular Meetings

48

23.3

Accommodations

48

 

 

 

ARTICLE XXIV NO WAIVER

48

24.1

No Waiver

48

 

 

 

ARTICLE XXV CUMULATIVE REMEDIES

48

25.1

Remedies Cumulative

48

 

 

 

ARTICLE XXVI SURRENDER

48

26.1

Acceptance of Surrender

48

 

 

 

ARTICLE XXVII NO MERGER

49

27.1

No Merger of Title

49

 

 

 

ARTICLE XXVIII CONVEYANCE BY LESSOR

49

28.1

Conveyance by Lessor

49

28.2

Lessor May Grant Liens

49

 

 

 

ARTICLE XXIX NOTICES

51

29.1

Notices

51

 

 

 

ARTICLE XXX APPRAISALS

52

30.1

[Appraisers

52

 

iii


--------------------------------------------------------------------------------


 

ARTICLE XXXI LESSOR BREACH

53

31.1

Breach by Lessor

53

 

 

 

ARTICLE XXXII MISCELLANEOUS

53

32.1

Miscellaneous

53

32.2

Waiver of Presentment, Etc

53

32.3

Force Majeure

54

32.4

Development Agreements

54

 

 

 

ARTICLE XXXIII MEMORANDUM OF LEASE

54

33.1

Memorandum of Lease

54

 

 

 

ARTICLE XXXIV COMPLIANCE WITH AGREEMENTS

54

34.1

Management Agreement

54

 

 

 

ARTICLE XXXV LIMITATIONS

55

35.1

REIT Compliance

55

35.2

Personal Property Limitation

55

35.3

Sublease Rent Limitation

55

35.4

Sublease Tenant Limitation

55

35.5

Lessee Ownership Limitation

55

 

 

 

ARTICLE XXXVI TERMINATION RIGHTS

56

36.1

Lessor’s Option to Terminate Lease Upon Sale

56

 

 

 

ARTICLE XXXVII TRANSITION PROCEDURES

56

37.1

Transition Procedures

56

 

 

 

ARTICLE XXXVIII ARBITRATION

57

38.1

Arbitration

57

38.2

Alternative Arbitration

57

38.3

Arbitration Procedures

57

 

iv


--------------------------------------------------------------------------------


 

ADDITIONAL DEFINED TERMS

 

Defined Term

 

Section

AAA

 

57

actual pecuniary loss

 

45

Additional Base Rent

 

10

Additional Charges

 

13

ADR

 

14

Affiliate

 

3

Annual Audited Gross Revenues Statement

 

11

Annual Budget

 

13

Annual Gross Revenues Report

 

11

Assigned Agreements

 

2

Award

 

36

Bad Boy Default

 

3

Bankruptcy Code

 

44

Bankruptcy Event

 

39

Base Rate

 

4

Base Rent

 

10

Brand Standards

 

4

Business Days

 

4

Capital Budget

 

13

Cash

 

22

CERCLA

 

4

Claims

 

31

COBRA

 

22

Code

 

4

Commencement Date

 

10

Condemnation

 

36

Condemnor

 

36

Consolidated Financials

 

4

Consumable Supplies

 

4

Date of Taking

 

36

Developer

 

4

Development Agreements

 

4

Development Projects

 

4

Dissolution Event

 

39

Effective Date

 

1

Emergency Situations

 

5

Environmental Authority

 

5

Environmental Liabilities

 

5

Event of Default

 

38

Facility

 

5

FFE

 

21

FFE Reserve

 

21

First Class Operating Standards

 

5

Food Sales

 

6

Force Majeure Event

 

54

Franchise Agreement

 

6

Franchisor

 

6

full replacement cost

 

34

GAAP

 

6

Gross Revenues

 

6

Holder

 

7

Hotel Revenues

 

7

Impositions

 

17

Indemnified Party

 

7

Indemnifying Party

 

7

Initial Inventory

 

20

Initial Term

 

10

Inventory

 

7

Land

 

1

Lease

 

1

Lease Year

 

7

Leased Improvements

 

1

Leased Property

 

1

Legal Requirements

 

7

Lessee

 

1

Lessee Indemnified Party

 

8

Lessee’s Personal Property

 

21

Lessor

 

1

Lessor Indemnified Party

 

8

Lessor’s Audit

 

8

Lessor’s Gross Revenues Audit

 

12

Licenses

 

56

Liquor Licenses

 

8

Management Agreement

 

8

Manager

 

8

Mortgage

 

49

Operating Budget

 

13

Overdue Rate

 

8

Owner Agreement

 

8

Percentage Rent

 

11

Preliminary Statement

 

22

 

v


--------------------------------------------------------------------------------


 

Primary Intended Use

 

19

Proceeding

 

8

Property Income

 

3

Quarter

 

9

RCRA

 

9

REIT

 

55

Release

 

9

Renewal Term

 

10

Rent

 

9

Rent Report

 

11

REVPAR

 

14

SEC

 

46

Service Contracts

 

19

State

 

9

Subsidiaries

 

9

Subsidiary

 

9

Tax Code

 

55

Term

 

9

Trustee

 

44

Unavoidable Delay

 

9

Uneconomic for its Primary Intended Use

 

9

Uniform System

 

9

Units

 

1

Unsuitable for its Primary Intended Use

 

9

Working Capital

 

22

 

vi


--------------------------------------------------------------------------------


LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made and entered into to be effective as
of the 6th day of June, 2007 (“Effective Date”), by and between BEHRINGER
HARVARD CORDILLERA, LLC, a Delaware limited liability company (“Lessor”), and
BEHRINGER HARVARD RESIDENCES AT CORDILLERA, LLC, a Delaware limited liability
company (“Lessee”). B


ARTICLE I
LEASE


1.1                                 DEMISE.  IN CONSIDERATION OF THE OBLIGATION
OF LESSEE TO PAY RENT AS HEREIN PROVIDED AND IN CONSIDERATION OF THE OTHER
TERMS, COVENANTS, AND CONDITIONS OF THIS LEASE, LESSOR DOES HEREBY LEASE,
DEMISE, AND LET UNTO LESSEE, AND LESSEE DOES HEREBY TAKE AND LEASE FROM LESSOR,
THE LEASED PROPERTY (AS HEREINAFTER DEFINED), TO HAVE AND TO HOLD THE LEASED
PROPERTY, TOGETHER WITH ALL RIGHTS, PRIVILEGES, EASEMENTS AND APPURTENANCES
BELONGING TO OR IN ANY WAY APPERTAINING TO THE LEASED PROPERTY, FOR THE TERM,
UPON AND SUBJECT TO THE TERMS, CONDITIONS AND AGREEMENTS HEREINAFTER CONTAINED.


1.2                                 LEASED PROPERTY.  THE “LEASED PROPERTY”
(HEREIN SO CALLED) IS COMPRISED OF THE FOLLOWING:


(A)                                  THOSE CERTAIN TRACTS OR PARCELS OF LAND
SITUATED IN THE CITIES OF AVON AND EDWARDS, COLORADO, WHICH ARE MORE
PARTICULARLY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF FOR
ALL PURPOSES, TOGETHER WITH ALL AND SINGULAR THE RIGHTS AND APPURTENANCES
PERTAINING TO SUCH TRACTS AND PARCELS, INCLUDING ANY RIGHT, TITLE AND INTEREST
OF LESSOR IN AND TO ANY EASEMENTS BENEFITING THE LEASED PROPERTY, ADJACENT
STRIPS OR GORES, STREETS, ALLEYS OR RIGHTS-OF-WAY AND ALL RIGHTS OF INGRESS AND
EGRESS THERETO (THE FOREGOING ARE HEREINAFTER REFERRED TO COLLECTIVELY AS THE
“LAND”);


(B)                                 ALL BUILDINGS, FIXTURES AND OTHER
IMPROVEMENTS OF EVERY KIND LOCATED ON, OR TO BE CONSTRUCTED, OR DEVELOPED ON THE
LAND, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THE EXISTING 56-ROOM LODGE,
APPROXIMATELY 20,000 SQUARE FEET OF SPA/FITNESS CENTER SPACE, APPROXIMATELY
3,000 SQUARE FEET OF MEETING/BANQUET SPACE, 2 EXISTING RESTAURANTS AND A SKI IN
/ SKI OUT CONDO AT THE STRAWBERRY PARK BEAVER CREEK LIFT, THE AUTOMOBILE PARKING
GARAGE, ALL SWIMMING POOLS, RESTAURANTS, HOTEL ROOMS, LOUNGES, FITNESS
FACILITIES AND VARIOUS OTHER GUEST AND SPA FACILITIES, AND ALL OTHER BUILDINGS
AND IMPROVEMENTS AS ARE LOCATED THEREON (THE “LEASED IMPROVEMENTS”);


(C)                                  ALL PERSONAL PROPERTY, TANGIBLE OR
INTANGIBLE, OF ANY KIND WHATSOEVER OWNED BY LESSOR AND USED IN CONNECTION WITH
THE OPERATION OF THE LEASED IMPROVEMENTS, TOGETHER WITH ALL REPLACEMENTS,
MODIFICATIONS, ALTERATIONS AND ADDITIONS THERETO;


(D)                                 ALL MACHINERY, APPARATUS, VEHICLES,
EQUIPMENT, ARTWORK, FURNITURE, FITTINGS, FIXTURES AND ARTICLES OF PERSONAL
PROPERTY OF EVERY KIND AND NATURE WHATSOEVER, INCLUDING RESERVE STOCK AND SPARE
PARTS THEREFOR, OWNED BY LESSOR WHICH ARE LOCATED IN OR ON THE LEASED

1


--------------------------------------------------------------------------------



IMPROVEMENTS OR STORED OFFSITE AND ARE USED OR USABLE IN CONNECTION WITH ANY
PRESENT OR FUTURE OCCUPATION OR OPERATION OF THE LEASED IMPROVEMENTS, INCLUDING,
BY WAY OF ILLUSTRATION AND NOT LIMITATION, ALL FURNISHINGS, PICTURES, CHINAWARE,
GLASSWARE, SILVERWARE, ORNAMENTS, UNIFORMS, KITCHEN APPLIANCES AND UTENSILS,
RADIOS, TELEVISION SETS, MIRRORS, LINENS, TOWELS, SHEETS, BLANKETS, TELEPHONES,
AND ALL SIMILAR AND RELATED ARTICLES OWNED BY LESSOR AND LOCATED IN OR UPON OR
USED IN CONNECTION WITH THE OPERATION OR MAINTENANCE OF THE LEASED IMPROVEMENTS,
TOGETHER WITH ALL REPLACEMENTS, MODIFICATIONS, ALTERATIONS AND ADDITIONS
THERETO; AND


(E)                                  ALL ORAL OR WRITTEN AGREEMENTS OR LEASES
PURSUANT TO WHICH ANY PORTION OF THE LAND OR FACILITY IS USED OR OCCUPIED BY
ANYONE OTHER THAN LESSOR.


1.3                                 ASSIGNMENT AND ASSUMPTION OF CONTRACTS;
INITIAL TRANSACTION.


(A)                                  EFFECTIVE UPON THE COMMENCEMENT DATE,
LESSOR HEREBY TRANSFERS AND ASSIGNS TO LESSEE, AND LESSEE ASSUMES AND COVENANTS
TO PERFORM ALL OF LESSOR’S OBLIGATIONS UNDER, THE FOLLOWING AGREEMENTS AND
CONTRACTS TO WHICH THE LEASED PROPERTY REMAINS SUBJECT ON THE COMMENCEMENT DATE
(THE “ASSIGNED AGREEMENTS”):

(I)                                     ALL CONTRACTS FOR THE USE OR OCCUPANCY
OF GUEST ROOMS AND APARTMENT UNITS AND/OR THE MEETING, DINING, BANQUET, AND
HEALTH FACILITIES OF THE FACILITY;

(II)                                  ALL SERVICE CONTRACTS, MAINTENANCE
CONTRACTS, EQUIPMENT LEASES, PURCHASE ORDERS AND OTHER CONTRACTS PERTAINING TO
THE OWNERSHIP, MAINTENANCE, OPERATION, PROVISIONING OR EQUIPPING OF THE
FACILITY, INCLUDING WARRANTIES AND GUARANTIES RELATING THERETO;

(III)                               ALL LICENSES AND PERMITS (TO THE EXTENT
ASSIGNABLE) USED IN OR RELATING TO THE OWNERSHIP, OCCUPANCY OR OPERATION OF ANY
PART OF THE FACILITY; AND

(IV)                              ANY DEVELOPER’S, DECLARANT’S, OR OWNER’S
INTERESTS UNDER ANY OPERATING AGREEMENTS OR RECIPROCAL EASEMENT AGREEMENTS OR
OTHER SIMILAR AGREEMENTS AFFECTING AND/OR BENEFITING THE FACILITY.

This Lease is executed by Lessor and accepted by Lessee on the understanding
that Lessee will and does hereby assume and agree to perform all of Lessor’s
obligations under all the Assigned Agreements.


(B)                                 AS BETWEEN LESSOR AND LESSEE, LESSOR SHALL
BE ENTITLED TO ALL INCOME AND SHALL BE RESPONSIBLE FOR THE PAYMENT OR SETTLEMENT
OF ALL EXPENSES OF THE LEASED PROPERTY ACCRUING PRIOR TO THE COMMENCEMENT DATE. 
LESSEE SHALL ACT AS LESSOR’S AGENT FOR THE COLLECTION OF ALL SUCH INCOME AND
SHALL REMIT THE SAME TO LESSOR PROMPTLY UPON LESSEE’S RECEIPT THEREOF.  LESSEE
SHALL NOTIFY LESSOR OF ALL SUCH EXPENSES AND SHALL ACT AS LESSOR’S PAYMENT AGENT
FOR SUCH EXPENSES USING FUNDS PROVIDED BY LESSOR FROM TIME TO TIME.

2


--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS


2.1                                 DEFINITIONS.  FOR ALL PURPOSES OF THIS
LEASE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES, (A) THE TERMS DEFINED IN THIS ARTICLE HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR, (B) ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM
IN ACCORDANCE WITH GAAP, (C) ALL REFERENCES IN THIS LEASE TO DESIGNATED
“ARTICLES”, “SECTIONS” AND OTHER SUBDIVISIONS ARE TO THE DESIGNATED ARTICLES,
SECTIONS AND OTHER SUBDIVISIONS OF THIS LEASE AND (D) THE WORDS “HEREIN,”
“HEREOF” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS LEASE
AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION:

Affiliate.  As used in this Lease the term “Affiliate” of a person shall mean
(a) any person that, directly or indirectly, controls or is controlled by or is
under common control with such person, (b) any other person that owns,
beneficially, directly or indirectly, ten percent (10%) or more of the
outstanding capital stock, shares or equity interests of such person, or (c) any
officer, director, employee, partner or trustee of such person, or (d) any
person controlling, controlled by or under common control with such person
(excluding trustees and persons serving in similar capacities who are not
otherwise an Affiliate of such person).  The term “person” means and includes
individuals, corporations, general and limited partnerships, limited liability
companies, stock companies or associations, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts, or
other entities and governments and agencies and political subdivisions thereof. 
For the purposes of this definition, “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such person, through the ownership of voting securities, partnership interests
or other equity interests, by contract or otherwise.

Base Rate.  The prime rate (or base rate) reported in the Money Rates column or
comparable Section of The Wall Street Journal as the rate then in effect for
corporate loans at large U.S. money center commercial banks, whether or not such
rate has actually been charged by any such bank.  If no such rate is reported in
The Wall Street Journal or if such rate is discontinued, then Base Rate shall
mean such other successor or comparable rate as Lessor may reasonably designate.

Brand Standards.  The operating standards set forth and defined in the
Management Agreement.

Business Days.  Each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which national banks in the municipality wherein the Leased Property is
located are closed.

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended.

Claims.  Collectively, any claims, demands, actions (including enforcement
proceedings initiated by an government agency), penalties, suits, administrative
proceedings, and

3


--------------------------------------------------------------------------------


liabilities (including the costs of defense, settlement, appeal, and reasonable
attorneys’ fees and costs).

Code.  The Internal Revenue Code of 1986, as amended.

Consolidated Financials.  For Lessee and its consolidated Subsidiaries, (a) for
any fiscal month, consolidating balance sheet and statement of operations, (b)
for any fiscal quarter, consolidating statement of operations, and (c) for any
fiscal year, consolidating balance sheet, consolidating statement of operations
and working capital statement for each such period and for the period from the
beginning of the respective fiscal year to the end of each such period, together
with the notes to any such yearly statement, all in such detail as may be
reasonably required by Lessor, and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
and prepared in accordance with GAAP and audited annually by a firm of
independent certified public accountants approved by Lessor.  Consolidated
Financials shall be prepared on the basis of a December 31 fiscal year of
Lessee, or on such other basis as Lessor shall designate.  Any cost for such
audit shall be borne by Lessee.

Consumable Supplies.  Office supplies, cleaning supplies, uniforms, laundry and
valet supplies, engineering supplies, fuel, stationery, soap, matches, toilet
and facial tissues, and such other supplies as are consumed customarily on a
recurring basis in the operation of the Facility, together with food and
beverages that are to be offered for sale to guests and to the public.

Developer.  TP Cordillera, LLC, a Delaware limited liability company.

Development Agreements.  Those certain agreements between Landlord and Developer
regarding the Land, the Leased Improvements and other land and improvements
located adjacent to the Leased Property.

Development Projects.  The projects described in and to be undertaken pursuant
to the Development Agreements.

Emergency Situations.  Fire, any other casualty, or any other events,
circumstances or conditions which threaten the safety or physical well-being of
the Facility’s guests or employees or which involve the risk of material
property damage or material loss to the Facility.

Environmental Authority.  Any department, agency or other body or component of
any Government that exercises any form of jurisdiction or authority under any
Hazardous Materials Law.

Environmental Liabilities: Any and all actual or potential obligations to pay
the amount of any judgment or settlement, the cost of complying with any
settlement, judgment or order for injunctive or other equitable relief, the cost
of compliance or corrective action in response to any notice, demand or request
from an Environmental Authority, the amount of any civil penalty or criminal
fine, and any court costs and reasonable amounts for attorney’s fees,

4


--------------------------------------------------------------------------------


fees for witnesses and experts, and costs of investigation and preparation for
defense of any claim or any Proceeding, regardless of whether such Proceeding is
threatened, pending or completed, that may be or have been asserted against or
imposed upon Lessor, Lessee, any Predecessor, the Leased Property or any
property used therein and arising out of:


(A)                                  THE FAILURE TO COMPLY AT ANY TIME WITH ALL
HAZARDOUS MATERIALS LAWS APPLICABLE TO THE LEASED PROPERTY;


(B)                                 THE PRESENCE OF ANY HAZARDOUS MATERIALS ON,
IN, UNDER, AT OR IN ANY WAY AFFECTING THE LEASED PROPERTY;


(C)                                  A RELEASE OR THREATENED RELEASE OF ANY
HAZARDOUS MATERIALS ON, IN, AT, UNDER OR IN ANY WAY AFFECTING THE LEASED
PROPERTY;


(D)                                 THE IDENTIFICATION OF LESSEE, LESSOR OR ANY
PREDECESSOR AS A POTENTIALLY RESPONSIBLE PARTY UNDER CERCLA OR UNDER ANY OTHER
HAZARDOUS MATERIALS LAW;


(E)                                  THE PRESENCE AT ANY TIME OF ANY
ABOVE-GROUND AND/OR UNDERGROUND STORAGE TANKS, AS DEFINED IN RCRA OR IN ANY
APPLICABLE HAZARDOUS MATERIALS LAW ON, IN, AT OR UNDER THE LEASED PROPERTY OR
ANY ADJACENT SITE OR FACILITY; OR


(F)                                    ANY AND ALL CLAIMS FOR INJURY OR DAMAGE
TO PERSONS OR PROPERTY ARISING OUT OF EXPOSURE TO HAZARDOUS MATERIALS
ORIGINATING OR LOCATED AT THE LEASED PROPERTY, OR RESULTING FROM OPERATION
THEREOF OR ANY ADJOINING PROPERTY.

Facility.  The hotel and/or other facilities offering lodging and other services
or amenities being operated or proposed to be operated on the Leased Property.

First Class Operating Standards.  Operating standards of other facilities
comparable in size to the Leased Property which represent the highest quality of
hotels and/or resorts in the United States, including without limitation, the
operation of the Leased Property (but not necessarily all facilities thereof) on
a seven days a week, twenty-four hour a day basis with adequate staffing to
provide first-class staffing, and health, fitness, food, beverage, housekeeping,
banquet, parking, bellmen and porter services; provided that such standard of
operation shall never be lower than the standard of operation existing at the
date hereof with respect to the Leased Property.

Food Sales.  Shall mean (i) gross revenue from the sale of food and
non-alcoholic beverages that are prepared at the Facility and sold or delivered
on or off the Facility by Lessee, its permitted subtenants, licensees, or
concessionaires whether for cash or for credit, including in respect of guest
rooms, banquet rooms, meeting rooms and other similar rooms, and (ii) gross
revenue from the rental of banquet, meeting and other similar rooms.  Such gross
revenue constituting Food Sales shall include sales by Lessee and its permitted
subtenants, licensees and concessionaires, but gross revenues from subleases,
licenses or similar arrangements for space within the Facility in which the
items described in subparagraphs (i) and (ii) above are sold which are entered
into by Lessor, by any prior owner of the Leased Property, or by Lessee, in

5


--------------------------------------------------------------------------------


compliance, but only in compliance, with Section 21.1 with parties who are not
Affiliates of Lessee, shall be classified as Hotel Revenues and shall only
include rents received by Lessee under such existing subleases, licenses or
similar arrangements.  Such gross revenue shall be determined in a manner
consistent with the Uniform System and shall not include the following:

(a)                                  Vending machine sales;

(b)                                 Any gratuities or service charges added to a
customer’s bill or statement in lieu of a gratuity which is paid directly to an
employee;

(c)                                  Non-alcoholic beverages sold from a bar or
lounge;

(d)                                 Credits, rebates or refunds; and

(e)                                  Sales taxes or taxes of any other kind
imposed on the sale of food or non­alcoholic beverages.

Franchise Agreement.  Any franchise agreement or license agreement with a
franchisor under which the Facility is hereafter operated, if any.

Franchisor.  Any franchisor under a franchise or license agreement under which
the Facility is operated.

GAAP.  United States generally accepted accounting principles as are at the time
applicable and otherwise consistently applied by Lessor.

Gross Revenues.  All gross revenues, gross receipts, and gross income (including
rental payments) of any kind derived directly or indirectly by Lessee from or in
connection with the Facility whether on a cash basis or credit, paid or
collected, determined in accordance with GAAP and the Uniform System, and all
proceeds paid under any policy of business or rental interruption insurance but
excluding, however:  (i) funds furnished by Lessor, (ii) federal, state and
municipal excise, sales, and use taxes collected directly from patrons and
guests or as a part of the sales price of any goods, services or displays, such
as gross receipts, admissions, cabaret or similar or equivalent taxes and paid
over to federal, state or municipal governments, (iii) gratuities, (iv) proceeds
of insurance and condemnation (other than proceeds from any business or rental
interruption insurance), (v) proceeds from sales other than sales in the
ordinary course of business, (vi) all loan proceeds from financing or
refinancings of the Facility or interests therein or components thereof, (vii)
judgments and awards, except any portion thereof arising from normal business
operations of the Facility, (viii) items constituting “allowances” under the
Uniform System, and (ix) any amount paid pursuant to a sublease of all or a
portion of the Leased Property if the rental to be paid by the sublessee
thereunder is based, in whole or in part, on the income or profits derived by
the business activities of the sublessee.

Holder.  Any holder of any indebtedness of Lessor or any of its Affiliates, any
holder of a mortgage, any purchaser of the Leased Property or any portion
thereof at a foreclosure sale or any sale in lieu thereof, or any designee of
any of the foregoing.

6


--------------------------------------------------------------------------------


Hotel Revenues.  Gross Revenues, minus Food Sales and gross revenues from the
sale of alcoholic beverages at or from the Leased Property.

Indemnified Party.  Either of a Lessee Indemnified Party or a Lessor Indemnified
Party.

Indemnifying Party.  Any party obligated to indemnify an Indemnified Party
pursuant to any provision of this Lease.

Inventory.  All “Inventory” as defined in the Uniform System, including, but not
limited to, linens, china, silver, glassware and other non-depreciable personal
property, and any property of the type described in Section 1221(l) of the Tax
Code.

Lease Year.  Any twelve-month period from January 1 to December 31 during the
Term; provided that the initial Lease Year shall be the period beginning on the
Commencement Date and ending on December 31, 2007, and the last Lease Year shall
be the period beginning on January 1 of the calendar year in which the Term
expires and ending on the expiration of the Term (to the extent any computation
or other provision hereof provides for an action to be taken on a Lease Year
basis, an appropriate proration or other adjustment shall be made in respect of
the initial and final Lease Years to reflect that such periods are less than
full calendar year periods).

Legal Requirements.  All federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting either the Leased Property or the maintenance,
construction, use, operation or alteration thereof (whether by Lessee or
otherwise), now existing or hereafter enacted and in force, including all laws,
rules or regulations pertaining to the environment, occupational health and
safety and public health, safety or welfare at the Leased Property; and all
permits, licenses and authorizations necessary or appropriate to operate the
Leased Property for its Primary Intended Use; and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Lessee (other than encumbrances hereafter created by Lessor without the
consent of Lessee), at any time in force affecting the Leased Property.

Lessee Indemnified Party.  Lessee, any Affiliate of Lessee, any other Person
against whom any claim for indemnification may be asserted hereunder as a result
of a direct or indirect ownership interest in Lessee, the officers, directors,
stockholders, partners, members, employees, agents and representatives of any of
the foregoing Persons and any corporate stockholder, agent, or representative of
any of the foregoing Persons, and the respective heirs, personal
representatives, successors and assigns of any such officer, director,
stockholder, employee, agent or representative.

Lessor Indemnified Party.  Lessor, any Affiliate of Lessor, any other Person
against whom any claim for indemnification may be asserted hereunder as a result
of a direct or indirect ownership interest in Lessor, the officers, directors,
stockholders, partners, members, employees, agents and representatives of any of
the foregoing Persons and of any stockholder, partner, member, agent, or
representative of any of the foregoing Persons, and the respective

7


--------------------------------------------------------------------------------


heirs, personal representatives, successors and assigns of any such officer,
director, partner, stockholder, employee, agent or representative.

Lessor’s Audit.  An audit by Lessor’s independent certified public accountants
of the operation of the Leased Property during any Lease Year, which audit may,
at Lessor’s election, be either a complete audit of the Leased Property’s
operations or an audit of Room Revenues, Food Sales, Beverage Sales and other
income realized from the operation of the Leased Property during such Lease
Year.

Liquor Licenses.  Any liquor license held, from time to time, by Lessee and used
for the purchase, sale and service of alcoholic beverages on the Leased
Property.

Management Agreement.  That certain Hotel Management Agreement for the Lodge and
Spa at Cordillera between Colorado Hotel Operator, Inc. and RockResorts
International, LLC dated as of May 1, 2005 and as assigned to Lessee by Colorado
Hotel Operator, Inc.

Manager means RockResorts International, LLC, a Delaware limited liability
company, and any successor Manager approved by Lessor in its sole discretion. 
At all times during the Term of this Lease, Manager shall be an “eligible
independent contractor” as defined in Section 856(d)(9) of the Code.

Overdue Rate.  On any date, a rate equal to the Base Rate plus 5% per annum, but
in no event greater than the maximum rate then permitted under applicable law.

Owner Agreement.  That certain Owner Agreement dated of even date herewith by
and among Lessor, Lessee and Manager.

Proceeding.  Any judicial action, suit or proceeding (whether civil or
criminal), any administrative proceeding (whether formal or informal), any
investigation by a governmental authority or entity (including a grand jury),
and any arbitration, mediation or other non-judicial process for dispute
resolution.

Quarter.  Each calendar quarter during the Term, provided that the first Quarter
of the Term shall commence on the Commencement Date and end on June 30, 2007.

RCRA.  The Resource Conservation and Recovery Act, as amended.

Release.  A “Release” as defined in CERCLA or in any Hazardous Materials Law,
unless such Release has been properly authorized and permitted in writing by all
applicable Environmental Authorities or is allowed by such Hazardous Materials
Law without authorizations or permits.

Rent.  Collectively, the Base Rent, Percentage Rent and Additional Charges.

State.  The State or Commonwealth of the United States in which the Leased
Property is located.

8


--------------------------------------------------------------------------------


Subsidiaries.  Corporations or other entities in which a party owns, directly or
indirectly, 50% or more of the voting rights or control, as applicable
(individually, a “Subsidiary”).

Term.  The Initial Term or the Renewal Term, as applicable.

Unavoidable Delay.  Delay due to strikes, lock-outs, labor unrest, inability to
procure materials, power failure, acts of God, governmental restrictions, acts
of terrorism, enemy action, civil commotion, fire, unavoidable casualty,
condemnation or other similar causes beyond the reasonable control of the party
responsible for performing an obligation hereunder, provided that lack of funds
shall not be deemed a cause beyond the reasonable control of either party hereto
unless such lack of funds is caused by the breach of the other party’s
obligation to perform any obligations of such other party under this Lease.

Uneconomic for its Primary Intended Use.  A state or condition of the Facility
such that in the judgment of Lessor the Facility cannot be operated on a
commercially practicable basis for its Primary Intended Use, such that Lessor
intends to, and shall, cease operations from the Facility.

Uniform System.  The most current edition of the Uniform System of Accounts for
Hotels, as published by the Hotel Association of New York City, Inc., as the
same may hereafter be revised, and as the same is interpreted and applied by the
Lessor’s independent certified public accountants in connection with any
Lessor’s Audit.

Unsuitable for its Primary Intended Use.  A state or condition of the Facility
such that in the judgment of Lessor the Facility cannot function as an
integrated hotel facility consistent with standards applicable to a well
maintained and operated hotel comparable in quality and function to that of the
Facility prior to the damage or loss.


2.2                                 ADDITIONAL DEFINITIONS.  OTHER CAPITALIZED
TERMS ARE DEFINED IN THE SECTIONS OF THIS LEASE SPECIFIED IN THE TABLE OF
CONTENTS.


ARTICLE III
TERM


3.1                                 INITIAL TERM.  THE INITIAL TERM (HEREINAFTER
CALLED THE “INITIAL TERM”) OF THIS LEASE SHALL COMMENCE ON THE EFFECTIVE DATE OF
EXECUTION OF THIS LEASE (THE “COMMENCEMENT DATE”) AND SHALL END ON DECEMBER 31,
2008, UNLESS SOONER TERMINATED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


3.2                                 RENEWAL TERM.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN SECTION 3.1 ABOVE OR SECTIONS 4.1 AND 4.2 AND EXHIBIT
“B” BELOW, (A) PROVIDED THIS LEASE HAS NOT PREVIOUSLY BEEN TERMINATED IN
ACCORDANCE WITH THE PROVISIONS HEREOF, UPON THE EXPIRATION OF THE INITIAL TERM
OF THIS LEASE, THIS LEASE SHALL AUTOMATICALLY RENEW FOR THE PERIOD COMMENCING ON
JANUARY 1, 2009, AND EXPIRING ON DECEMBER 31, 2009 (THE “RENEWAL TERM”), UNLESS
SOONER TERMINATED IN ACCORDANCE WITH THE PROVISIONS HEREOF, AND (B) DURING THE
RENEWAL TERM, THE BASE

9


--------------------------------------------------------------------------------



RENT, ADDITIONAL BASE RENT AND PERCENTAGE RENT (EACH AS HEREINAFTER DEFINED)
SHALL TOGETHER BE AN AMOUNT EQUAL TO THE FAIR MARKET RENTAL VALUE OF THE LEASED
PROPERTY, WHICH FAIR MARKET RENTAL VALUE SHALL BE DETERMINED USING THE SAME
CRITERIA THAT WAS USED BY LESSOR AND LESSEE TO DETERMINE THE BASE RENT,
ADDITIONAL BASE RENT AND PERCENTAGE RENT WITH RESPECT TO THE INITIAL TERM OF
THIS LEASE, EXCEPT TO THE EXTENT THAT LESSOR AND LESSEE DETERMINE THAT SUCH
CRITERIA SHOULD BE MODIFIED BECAUSE THEY WOULD NOT RESULT IN A DETERMINATION OF
FAIR MARKET RENTAL VALUE BECAUSE OF A CHANGE IN ECONOMIC CONDITIONS BETWEEN THE
COMMENCEMENT DATE AND THE FIRST DAY OF THE RENEWAL TERM.  PROMPTLY AFTER THE
DETERMINATION OF THE BASE RENT, ADDITIONAL BASE RENT AND PERCENTAGE RENT
APPLICABLE DURING THE RENEWAL TERM, LESSOR AND LESSEE SHALL ENTER INTO AN
AMENDMENT TO THIS LEASE MEMORIALIZING THE SAME.


ARTICLE IV
RENT


4.1                                 RENT.  SO LONG AS THIS LEASE REMAINS IN
FORCE AND EFFECT, LESSEE PROMISES TO PAY RENTS TO LESSOR, IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA WHICH SHALL BE LEGAL TENDER FOR THE PAYMENT OF PUBLIC
AND PRIVATE DEBTS, IN IMMEDIATELY AVAILABLE FUNDS, IN THE MANNER, AT THE TIME,
AND IN THE AMOUNTS SPECIFIED BELOW:


(A)                                  BASE RENT.  LESSEE SHALL PAY ANNUAL BASE
RENT UNDER THIS LEASE (THE “BASE RENT”) IN ADVANCE IN THE MONTHLY INSTALLMENTS
SET FORTH IN THE MONTHLY BASE RENT PAYMENT SCHEDULE ATTACHED HERETO AS  SCHEDULE
4.1(A) BEGINNING ON THE EFFECTIVE DATE AND CONTINUING ON OR BEFORE THE FIRST
(1ST) DAY OF EACH AND EVERY MONTH THEREAFTER DURING THE TERM.  BASE RENT FOR ANY
PERIOD DURING THE TERM WHICH IS LESS THAN ONE (1) MONTH SHALL BE A PRO-RATA
PORTION OF THE APPLICABLE MONTHLY INSTALLMENT.


(B)                                 ADDITIONAL BASE RENT.  IN ADDITION TO THE
BASE RENT, LESSEE SHALL PAY ADDITIONAL BASE RENT (THE “ADDITIONAL BASE RENT”) IN
THE AMOUNTS AND AT THE TIMES SET FORTH IN THE ADDITIONAL BASE RENT SCHEDULE
ATTACHED HERETO AS SCHEDULE 4.1(B).


(C)                                  PERCENTAGE RENT.

(I)                                     IN ADDITION TO THE SUMS PAYABLE PURSUANT
TO SUBPARAGRAPHS (A) AND (B) ABOVE, LESSEE SHALL WITHIN FORTY-FIVE (45) DAYS
AFTER THE LAST DAY OF EACH LEASE YEAR DURING THE TERM, PAY TO LESSOR “PERCENTAGE
RENT” (HEREIN SO CALLED) FOR EACH LEASE YEAR CALCULATED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUBPARAGRAPH (C) AND EXHIBIT B ATTACHED HERETO, WHICH
OBLIGATION WILL SURVIVE THE EXPIRATION OR EARLY TERMINATION OF THIS LEASE FOR A
PERIOD OF ONE (1) YEAR.

(II)                                  THE OBLIGATION TO PAY PERCENTAGE RENT
SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE TERM, AND A FINAL
RECONCILIATION, TAKING INTO ACCOUNT, AMONG OTHER RELEVANT ADJUSTMENTS, ANY
ADJUSTMENTS WHICH ARE ACCRUED AFTER SUCH EXPIRATION OR TERMINATION DATE BUT
WHICH RELATED TO PERCENTAGE RENT ACCRUED PRIOR TO SUCH TERMINATION DATE, SHALL
BE MADE NOT LATER THAN SIXTY (60) DAYS AFTER SUCH EXPIRATION OR TERMINATION
DATE.

10


--------------------------------------------------------------------------------



(D)                                 ADJUSTMENT OF RENTS.  THE PARTIES AGREE AND
ACKNOWLEDGE THAT IT IS THEIR INTENT THAT THE RENT PAID BY LESSEE HEREUNDER
REFLECT THE FAIR MARKET RENTAL RATE OF THE LEASED PROPERTY.  NOTWITHSTANDING ANY
PROVISION OF THIS LEASE TO THE CONTRARY, DURING THE 18 MONTH PERIOD FOLLOWING
THE EFFECTIVE DATE, LESSOR RESERVES THE RIGHT TO RETAIN A LEASE CONSULTANT TO
PERFORM A MARKET ANALYSIS AND PREPARE A REPORT (A “RENT REPORT”) RECOMMENDING
THE APPROPRIATE RENT (INCLUDING BASE RENT, ADDITIONAL BASE RENT AND PERCENTAGE
RENT) FOR THE LEASED PROPERTY BASED ON SUCH MARKET ANALYSIS. LESSOR MAY ADJUST
THE BASE RENT SET FORTH IN SCHEDULE 4.1(A), THE ADDITIONAL BASE RENT SET FORTH
ON SCHEDULE 4.1(B) AS WELL AS THE PERCENTAGE RENT, ON A PROSPECTIVE OR
RETROACTIVE BASIS, BASED ON THE RECOMMENDATIONS SET FORTH IN THE RENT REPORT.


4.2                                 CONFIRMATION OF PERCENTAGE RENT.


(A)                                  LESSEE SHALL SUBMIT TO LESSOR WITHIN TWENTY
(20) DAYS AFTER THE LAST DAY OF EACH QUARTER A WRITTEN STATEMENT SIGNED AND
CERTIFIED BY LESSEE TO BE CORRECT, SHOWING GROSS REVENUES DURING THE PRECEDING
QUARTER AND SPECIFICALLY ALLOCATING THE AMOUNTS ATTRIBUTABLE TO HOTEL REVENUES
AND FOOD & BEVERAGE REVENUES AND THE CALCULATION OF PERCENTAGE RENT FOR SUCH
PERIOD.  LESSEE SHALL SUBMIT TO LESSOR WITHIN TWENTY (20) DAYS AFTER THE END OF
EACH LEASE YEAR A WRITTEN STATEMENT SIGNED AND CERTIFIED BY LESSEE TO BE
CORRECT, SHOWING GROSS REVENUES DURING SUCH PRECEDING LEASE YEAR AND THE
CALCULATION OF PERCENTAGE RENT FOR SUCH LEASE YEAR (THE “ANNUAL GROSS REVENUES
REPORT”).  IN ADDITION, WITHIN NINETY (90) DAYS AFTER THE END OF EACH LEASE
YEAR, LESSEE WILL PROVIDE TO LESSOR, AT LESSEE’S EXPENSE, AN AUDITED STATEMENT
OF GROSS REVENUES FOR THE PRECEDING LEASE YEAR (THE “ANNUAL AUDITED GROSS
REVENUES STATEMENT”).  LESSEE’S MONTHLY AND ANNUAL WRITTEN STATEMENT OF GROSS
REVENUES SHALL CONTAIN SUCH DETAIL AND BREAKDOWN AS LESSOR MAY REASONABLY
REQUIRE.  IF, AFTER NOTICE FROM LESSOR AND THE EXPIRATION OF THE CURE PERIOD
PROVIDED FOR HEREIN, LESSEE FAILS TO SUBMIT THE AFORESAID REPORT AND STATEMENT
TO LESSOR WHEN DUE, LESSOR, IN ADDITION TO ANY OTHER REMEDIES LESSOR HAS, SHALL
HAVE THE RIGHT TO RETAIN A CERTIFIED PUBLIC ACCOUNTANT, AT LESSEE’S SOLE
EXPENSE, TO PREPARE SUCH STATEMENTS AND TO PERFORM ALL INSPECTIONS AND AUDITS
RELATED THERETO.  IN THE EVENT THAT EITHER THE ANNUAL GROSS REVENUES REPORT OR
ANNUAL AUDITED GROSS REVENUES STATEMENT DISCLOSES THAT THE ACTUAL PERCENTAGE
RENT EXCEEDS THE PRIOR PAYMENTS OF PERCENTAGE RENT TO LESSOR WITH RESPECT TO
SUCH YEAR, LESSEE SHALL WITHIN THIRTY (30) DAYS OF NOTICE FROM LESSOR REMIT THE
DIFFERENCE TO LESSOR, TOGETHER WITH INTEREST THEREON AT THE BASE RATE FROM THE
DATE DUE UNTIL PAID.  IN THE EVENT THE ADVANCE PAYMENTS OF PERCENTAGE RENT PAID
TO LESSOR WITH RESPECT TO A CALENDAR YEAR EXCEED THE ACTUAL PERCENTAGE RENT
BASED UPON THE ANNUAL GROSS REVENUES REPORT OR ANNUAL AUDITED GROSS REVENUES
STATEMENT, LESSOR SHALL APPLY SUCH OVERPAYMENT TO THE NEXT PAYMENT OF PERCENTAGE
RENT DUE HEREUNDER (OR, IN THE EVENT THAT THE LEASE IS EXPIRED OR OTHERWISE
TERMINATED, THEN LESSOR SHALL REMIT THE OVERPAYMENT TO LESSEE WITHIN THIRTY (30)
DAYS OF NOTICE FROM LESSEE).


(B)                                 THE ACCEPTANCE BY LESSOR OF THE ESTIMATED
PAYMENTS OF PERCENTAGE RENT OR ANY ADDITIONAL PAYMENT OF PERCENTAGE RENT
(PURSUANT TO SUBPARAGRAPH (A) ABOVE) SHALL NOT PREJUDICE LESSOR’S RIGHT, AT
LESSOR’S SOLE COST AND EXPENSE (EXCEPT AS EXPRESSLY PROVIDED BELOW), TO AN
EXAMINATION OF LESSEE’S RECORDS OF GROSS REVENUES FOR ANY PERIOD FOR WHICH
LESSEE IS REQUIRED TO MAINTAIN RECORDS TO VERIFY GROSS REVENUES.  LESSOR SHALL
HAVE THE RIGHT TO EXAMINE LESSEE’S RECORDS DURING ALL REGULAR BUSINESS HOURS
UPON REASONABLE PRIOR NOTICE.  LESSEE, UPON

11


--------------------------------------------------------------------------------



REASONABLE PRIOR NOTICE, SHALL MAKE AVAILABLE TO LESSOR FOR EXAMINATION ANY
OTHER RECORDS REQUIRED TO BE MAINTAINED HEREUNDER.  IF THE AUDIT OF THE BOOKS
AND RECORDS BY LESSOR (THE “LESSOR’S GROSS REVENUES AUDIT”) DISCLOSES THAT GROSS
REVENUES WERE UNDERREPORTED BY LESSEE FOR ANY PERIOD COVERED BY SUCH AUDIT,
LESSEE SHALL PROMPTLY PAY TO LESSOR, THE COST OF THE LESSOR’S GROSS REVENUES
AUDIT, AS ADDITIONAL RENT, IN ADDITION TO ANY DEFICIENCY IN PERCENTAGE RENT THAT
MAY BE DUE, PLUS INTEREST THEREON AT THE BASE RATE FROM THE DATE DUE UNTIL
PAID.  IF THE LESSOR’S GROSS REVENUES AUDIT OR THE ANNUAL AUDITED GROSS REVENUES
STATEMENT FOR TWO (2) CONSECUTIVE LEASE YEARS DISCLOSES THAT GROSS REVENUES WERE
UNDERREPORTED BY LESSEE BY FIVE PERCENT (5%) OR MORE FOR EACH SUCH LEASE YEAR,
LESSOR SHALL HAVE THE OPTION, EXERCISABLE WITHIN SIXTY (60) DAYS OF ITS
DISCOVERY OF THE DISCREPANCY, TO CONSIDER SUCH EVENT AS AN EVENT OF DEFAULT. 
THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE EXPIRATION OF THE TERM OR THE
EARLIER TERMINATION OF THIS LEASE FOR A PERIOD OF ONE (1) YEAR THEREAFTER.  ANY
DISPUTE AS TO THE EXISTENCE OR AMOUNT OF ANY DEFICIENCY IN THE PAYMENT OF
PERCENTAGE RENT AS DISCLOSED BY LESSOR’S GROSS REVENUES AUDIT SHALL, IF NOT
OTHERWISE SETTLED BY THE PARTIES, BE SUBMITTED TO ARBITRATION PURSUANT TO THE
PROVISIONS OF SECTION 38.2.


(C)                                  LESSEE SHALL MAINTAIN IN A MANNER AND FORM
SATISFACTORY TO LESSOR, DURING THE TERM, AND FOR A PERIOD OF THREE (3)
CONSECUTIVE YEARS THEREAFTER, COMPLETE AND ACCURATE GENERAL BOOKS OF ACCOUNT,
WHICH SHALL REFLECT GROSS REVENUES, AND WHICH SHALL INCLUDE, IF USED BY LESSEE,
WITHOUT LIMITATION, ORIGINAL INVOICES, SALES RECORDS, SALES SLIPS, SALES CHECKS,
SALES REPORTS, CASH REGISTER TAPES, RECORDS OF BANK DEPOSITS, INVENTORY RECORDS
PREPARED AS OF THE CLOSE OF THE LESSEE’S ACCOUNTING PERIOD, SALES AND OCCUPATION
TAX RETURNS AND ALL OTHER ORIGINAL RECORDS AND OTHER PERTINENT PAPERS WHICH WILL
ENABLE LESSOR TO DETERMINE THE GROSS REVENUES DERIVED BY LESSEE DURING THE
TERM.  SUCH RECORDS FOR THE THREE (3) MOST RECENT YEARS SHALL BE MAINTAINED AT
THE LEASED PROPERTY OR LESSEE’S CORPORATE HEADQUARTERS.  THE PROVISIONS HEREOF
SHALL SURVIVE THE EXPIRATION OF THE TERM OR THE EARLIER TERMINATION OF THIS
LEASE.


4.3                                 ADDITIONAL CHARGES.  IN ADDITION TO THE BASE
RENT AND THE PERCENTAGE RENT, (A) LESSEE ALSO WILL PAY AND DISCHARGE AS AND WHEN
DUE AND PAYABLE ALL OTHER AMOUNTS, LIABILITIES, OBLIGATIONS AND IMPOSITIONS (AS
DEFINED HEREINBELOW) THAT LESSEE EXPRESSLY ASSUMES OR AGREES TO PAY UNDER THIS
LEASE, AND (B) IN THE EVENT OF ANY FAILURE ON THE PART OF LESSEE TO PAY ANY OF
THOSE ITEMS REFERRED TO IN CLAUSE (A) OF THIS SECTION 4.3, LESSEE ALSO WILL
PROMPTLY PAY AND DISCHARGE EVERY FINE, PENALTY, INTEREST AND COST THAT MAY BE
ADDED FOR NON-PAYMENT OR LATE PAYMENT OF SUCH ITEMS (THE ITEMS REFERRED TO IN
CLAUSES (A) AND (B) OF THIS SECTION 4.3 BEING ADDITIONAL RENT HEREUNDER AND
BEING REFERRED TO HEREIN COLLECTIVELY AS THE “ADDITIONAL CHARGES”) AND LESSOR
SHALL HAVE ALL LEGAL, EQUITABLE AND CONTRACTUAL RIGHTS, POWERS AND REMEDIES
PROVIDED EITHER IN THIS LEASE OR BY STATUTE OR OTHERWISE IN THE CASE OF
NON-PAYMENT OF THE ADDITIONAL CHARGES AS ARE AVAILABLE IN THE CASE OF
NON-PAYMENT OF THE BASE RENT OR THE PERCENTAGE RENT.  TO THE EXTENT THAT LESSEE
PAYS ANY ADDITIONAL CHARGES TO LESSOR PURSUANT TO ANY REQUIREMENT OF THIS LEASE,
LESSEE SHALL BE RELIEVED OF ITS OBLIGATION TO PAY SUCH ADDITIONAL CHARGES TO THE
ENTITY TO WHICH THEY WOULD OTHERWISE BE DUE AND LESSOR SHALL PAY SAME FROM
MONIES RECEIVED FROM LESSEE.


4.4                                 NET LEASE PROVISIONS.  THE RENT SHALL BE
PAID ABSOLUTELY NET TO LESSOR SO THAT THIS LEASE SHALL YIELD TO LESSOR THE FULL
AMOUNT OF THE INSTALLMENTS OF BASE RENT, PERCENTAGE RENT, AND ALL ADDITIONAL
CHARGES THROUGHOUT THE TERM, ALL AS MORE FULLY SET FORTH HEREIN, BUT SUBJECT TO

12


--------------------------------------------------------------------------------



ANY OTHER PROVISIONS OF THIS LEASE THAT EXPRESSLY PROVIDE FOR ADJUSTMENT OR
ABATEMENT OF RENT OR OTHER CHARGES OR EXPRESSLY PROVIDE THAT CERTAIN EXPENSES OR
MAINTENANCE SHALL BE PAID OR PERFORMED BY LESSOR.


4.5                                 PLACE AND MANNER OF PAYMENT.  SUBJECT TO THE
FURTHER PROVISIONS HEREOF, THE RENT HEREUNDER SHALL BE PAYABLE TO LESSOR AT THE
ORIGINAL OR CHANGED ADDRESS OF LESSOR SET FORTH IN ARTICLE XXIX HEREOF OR TO
SUCH OTHER ADDRESS OR TO SUCH OTHER PERSON AT SUCH ADDRESS AS LESSOR MAY
DESIGNATE FROM TIME TO TIME IN WRITING.


4.6                                 LATE CHARGE.  IF LESSOR FAILS TO PAY ANY
REGULAR MONTHLY INSTALLMENT OF BASE RENT, ANY QUARTERLY INSTALLMENT OF
ADDITIONAL BASE RENT, ANY QUARTERLY INSTALLMENT OF PERCENTAGE RENT, OR ANY
ADDITIONAL CHARGES WITHIN TEN (10) DAYS AFTER SUCH INSTALLMENT OR CHARGE IS DUE,
THEN IN ADDITION TO THE PAST DUE AMOUNT LESSEE SHALL PAY TO LESSOR A LATE CHARGE
OF FIVE PERCENT (5%) OF THE INSTALLMENT OR AMOUNT DUE IN ORDER TO COMPENSATE
LESSOR FOR THE EXTRA ADMINISTRATIVE EXPENSES INCURRED.


4.7                                 ANNUAL BUDGET. NOT LATER THAN SIXTY (60)
DAYS PRIOR TO THE COMMENCEMENT OF EACH LEASE YEAR, LESSEE SHALL PREPARE AND
SUBMIT TO LESSOR AN OPERATING BUDGET (THE “OPERATING BUDGET”) AND A CAPITAL
BUDGET (THE “CAPITAL BUDGET”) PREPARED IN ACCORDANCE WITH THE REQUIREMENTS OF
THIS SECTION 4.7.  THE OPERATING BUDGET AND THE CAPITAL BUDGET (TOGETHER, THE
“ANNUAL BUDGET”) SHALL BE PREPARED IN ACCORDANCE WITH THE UNIFORM SYSTEM AND
GAAP TO THE EXTENT APPLICABLE AND SHOW BY MONTH AND QUARTER AND FOR THE YEAR AS
A WHOLE IN THE DEGREE OF DETAIL SPECIFIED BY THE UNIFORM SYSTEM AND GAAP FOR
MONTHLY STATEMENTS, AND IN ACCORDANCE WITH THE DETAIL LEVEL OF MONTHLY FINANCIAL
STATEMENTS, THE FOLLOWING:


(A)                                  LESSEE’S REASONABLE ESTIMATE OF GROSS
REVENUES (INCLUDING ROOM RATES AND HOTEL REVENUES) FOR THE FORTHCOMING LEASE
YEAR ITEMIZED ON SCHEDULES ON A MONTHLY AND QUARTERLY BASIS AS APPROVED BY
LESSOR AND LESSEE, TOGETHER WITH THE ASSUMPTIONS, IN NARRATIVE FORM, FORMING THE
BASIS OF SUCH SCHEDULES.


(B)                                 AN ESTIMATE OF ANY AMOUNTS LESSOR WILL BE
REQUESTED TO PROVIDE FOR CAPITAL IMPROVEMENTS DURING THE CURRENT AND THE NEXT
THREE (3) LEASE YEARS, SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE XXXV.


(C)                                  A CASH FLOW PROJECTION.


(D)                                 A NARRATIVE DESCRIPTION OF THE PROGRAM FOR
MARKETING AND MANAGING THE FACILITY FOR THE FORTHCOMING LEASE YEAR, INCLUDING,
AMONG OTHER THINGS, DETAILS AS TO COMPETITOR PERFORMANCE, DEMAND ANALYSIS,
ESTIMATED MARKET PENETRATION BY MARKET SEGMENT, TARGET ACCOUNTS, MARKETING AND
ADVERTISING BUDGETS, CHANGES IN PERSONNEL POLICIES, STAFFING LEVELS, MAJOR
EVENTS PLANS, FRANCHISE ISSUES AND OTHER MATTERS AFFECTING THE PERFORMANCE AND
OPERATION OF THE FACILITY, AND CONTAINING A DETAILED BUDGET ITEMIZATION OF
PROPOSED EXPENDITURES BY CATEGORY AND THE ASSUMPTIONS, IN NARRATIVE FORM,
FORMING THE BASIS OF SUCH BUDGET ITEMIZATION.


(E)                                  LESSEE’S REASONABLE ESTIMATE FOR EACH MONTH
OF THE LEASE YEAR OF PERCENTAGE RENT, INCLUDING HOTEL REVENUES, FOOD SALES,
BEVERAGE SALES AND OTHER INCOME.

13


--------------------------------------------------------------------------------



(F)                                    A DESCRIPTION OF THE STATUS OF ANY
NEGOTIATIONS RELATING TO A COLLECTIVE BARGAINING AGREEMENT, IF ANY, AFFECTING
FACILITY EMPLOYEES.


(G)                                 A DESCRIPTION OF THE CURRENT LEGAL STATUS OF
PENDING OR THREATENED SUITS, ACTIONS, PROCEEDINGS, INQUIRIES OR INVESTIGATIONS
CONCERNING THE FACILITY.


(H)                                 STATISTICAL INFORMATION FOR THE HOTEL, SUCH
AS AVERAGE DAILY RATE (“ADR”), REVENUE PER AVAILABLE ROOM (“REVPAR”) AND
OCCUPANCY.


(I)                                     CAPITAL BUDGET, LISTING AMOUNTS BY
PROJECT AND ESTIMATED EXPENDITURE PERIOD (I.E. FIRST QUARTER, SECOND QUARTER,
THIRD QUARTER OR FOURTH QUARTER).


(J)                                     ANNUAL WORKING CAPITAL POSITION.


(K)                                  UPON THE WRITTEN REQUEST OF LESSOR, ANY
OTHER MATTER REASONABLY REQUIRED BY LESSOR FOR INCLUSION IN THE ANNUAL BUDGET.

Lessor shall have thirty (30) days after the date on which it receives the
Annual Budget to review, approve, disapprove or change the entries and
information appearing in the Annual Budget (other than the Capital Budget).  If
the parties are not able to reach agreement on the Annual Budget for any Lease
Year during Lessor’s thirty (30) day review period, the parties shall attempt in
good faith during the subsequent thirty (30) day period to resolve any disputes,
which attempt shall include, if requested by either party, at least one
(1) meeting of executive level officers of Lessor and Lessee.  In the event the
parties are still not able to reach agreement on the Annual Budget for any
particular Lease Year after complying with the foregoing requirements of this
Section 4.7, the parties shall adopt such portions of the Operating Budget and
the Capital Budget as they may have agreed upon, and any matters not agreed upon
shall be submitted to arbitration as provided in Section 38.2 hereof.  Pending
the agreement of the parties, (i) if the Operating Budget has not been agreed
upon, the Leased Property will be operated in a manner consistent with the prior
Lease Year’s Operating Budget without adjustment until a new Operating Budget is
adopted, and (ii) if the Capital Budget has not been agreed upon, no capital
expenditures shall be made unless the same are set forth in a previously
approved Capital Budget or are specifically required by Lessor or are otherwise
required to comply with Legal Requirements or to make emergency expenditures.

The Capital Budget shall be subject to the approval of Lessor in its sole and
absolute discretion.  Notwithstanding Lessor’s approval of the Capital Budget,
no capital expenditures shall be made except upon Lessor’s authorization, other
than emergency expenditures.  Subject to any required approvals by any Holder or
a ground lessor, Lessor agrees that the Capital Budget shall provide for and
Lessor shall authorize and approve, capital expenditures necessary to cause the
Hotel to comply with the Brand Standards so long as the Management Agreement
remains in place.  Any dispute as to same shall be resolved by arbitration
pursuant to Section 38.2.

14


--------------------------------------------------------------------------------


Lessee shall operate the Leased Property consistent with the Annual Budget and
shall promptly report to Lessor in writing any actual or anticipated deviation
from the Operating Budget or Capital Budget of any material or long term
consequence.


4.8                                 BOOKS AND RECORDS.  LESSEE SHALL KEEP FULL
AND ADEQUATE BOOKS OF ACCOUNT AND OTHER RECORDS REFLECTING THE RESULTS OF
OPERATION OF THE FACILITY ON AN ACCRUAL BASIS, ALL IN ACCORDANCE WITH THE
UNIFORM SYSTEM AND GAAP AND THE OBLIGATIONS OF LESSEE UNDER THIS LEASE.  THE
BOOKS OF ACCOUNT AND ALL OTHER RECORDS RELATING TO OR REFLECTING THE OPERATION
OF THE FACILITY SHALL BE KEPT EITHER AT THE FACILITY OR AT LESSEE’S OFFICES IN
DALLAS, TEXAS AND SHALL BE AVAILABLE TO LESSOR AND ITS REPRESENTATIVES AND ITS
AUDITORS OR ACCOUNTANTS, AT ALL REASONABLE TIMES UPON PRIOR NOTICE FOR
EXAMINATION, AUDIT, INSPECTION, AND TRANSCRIPTION.  ALL OF SUCH BOOKS AND
RECORDS PERTAINING TO THE FACILITY INCLUDING, WITHOUT LIMITATION, BOOKS OF
ACCOUNT, GUEST RECORDS AND FRONT OFFICE RECORDS, AT ALL TIMES SHALL BE THE
PROPERTY OF LESSEE BUT SHALL NOT BE REMOVED FROM THE FACILITY OR LESSEE’S
OFFICES WITHOUT LESSOR’S PRIOR WRITTEN APPROVAL.  UPON TERMINATION OR EXPIRATION
OF THIS LEASE, LESSEE SHALL DELIVER COPIES OF ALL SUCH BOOKS AND RECORDS TO
LESSOR.  LESSOR SHALL BE ENTITLED TO MAKE COPIES DURING THE TERM OF ANY OR ALL
SUCH BOOKS AND RECORDS FOR ITS OWN FILES.  LESSEE’S OBLIGATIONS UNDER THIS
SECTION 4.8 SHALL SURVIVE TERMINATION OF THIS LEASE FOR ANY REASON.


4.9                                 CHANGES IN OPERATIONS.  WITHOUT LESSOR’S
PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED,
LESSEE SHALL NOT (I) PROVIDE FOOD AND/OR BEVERAGE OPERATIONS AT THE FACILITY IF
NOT PRESENTLY PROVIDED, (II) DISCONTINUE ANY FOOD AND/OR BEVERAGE OPERATIONS
WHICH ARE PRESENTLY PROVIDED, OR (III) CONVERT A SUBTENANT, LICENSEE OR
CONCESSIONAIRE TO AN OPERATING DEPARTMENT OF THE FACILITY OR VICE VERSA.


4.10                           ALLOCATION OF REVENUES.  IN THE EVENT THAT
INDIVIDUALS OR GROUPS PURCHASE ROOMS, FOOD AND BEVERAGE AND/OR THE USE OF OTHER
HOTEL FACILITIES OR SERVICES TOGETHER OR AS PART OF A PACKAGE, LESSEE AGREES
THAT REVENUES SHALL BE ALLOCATED AMONG ROOM REVENUES, FOOD SALES, BEVERAGE SALES
AND/OR OTHER REVENUE CATEGORIES, AS APPLICABLE, IN A REASONABLE MANNER
CONSISTENT WITH THE HISTORICAL ALLOCATION OF SUCH REVENUES.


ARTICLE V
QUIET ENJOYMENT


5.1                                 QUIET ENJOYMENT.  LESSOR HAS FULL RIGHT TO
MAKE THIS LEASE AND, SUBJECT TO THE TERMS AND PROVISIONS OF THIS LEASE AND
PROVIDED LESSEE PAYS ALL RENT AND COMPLIES WITH THE TERMS OF THIS LEASE, LESSEE
SHALL HAVE QUIET AND PEACEABLE ENJOYMENT OF THE LEASED PROPERTY DURING THE
TERM.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS LEASE, LESSEE, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, SHALL REMAIN BOUND BY THIS LEASE IN ACCORDANCE
WITH ITS TERMS AND SHALL NEITHER TAKE ANY ACTION WITHOUT THE WRITTEN CONSENT OF
LESSOR TO MODIFY, SURRENDER OR TERMINATE THE SAME, NOR SEEK NOR BE ENTITLED TO
ANY ABATEMENT, DEDUCTION, DEFERMENT OR REDUCTION OF THE RENT, OR SETOFF AGAINST
THE RENT, NOR SHALL THE OBLIGATIONS OF LESSEE BE OTHERWISE AFFECTED BY REASON OF
(A) ANY DAMAGE TO OR DESTRUCTION OF THE LEASED PROPERTY OR ANY PORTION THEREOF
FROM WHATEVER CAUSE, (B) THE LAWFUL OR UNLAWFUL PROHIBITION OF, OR RESTRICTION
UPON LESSEE’S USE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR THE
INTERFERENCE WITH SUCH USE BY ANY PERSON, CORPORATION, PARTNERSHIP OR OTHER
ENTITY OR BY REASON OF EVICTION BY PARAMOUNT TITLE, (C) ANY CLAIM

15


--------------------------------------------------------------------------------



WHICH LESSEE HAS OR MIGHT HAVE AGAINST LESSOR BY REASON OF ANY DEFAULT OR BREACH
OF ANY WARRANTY BY LESSOR UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LESSOR
AND LESSEE, OR TO WHICH LESSOR AND LESSEE ARE PARTIES, (D) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION,
WINDING UP OR OTHER PROCEEDINGS AFFECTING LESSOR OR ANY ASSIGNEE OF OR
TRANSFEREE OF LESSOR, OR (E) FOR ANY OTHER CAUSE WHETHER SIMILAR OR DISSIMILAR
TO ANY OF THE FOREGOING OTHER THAN A DISCHARGE OF LESSEE FROM ANY SUCH
OBLIGATIONS AS A MATTER OF LAW.  LESSEE HEREBY SPECIFICALLY WAIVES ALL RIGHTS,
ARISING FROM ANY OCCURRENCE WHATSOEVER, WHICH MAY NOW OR HEREAFTER BE CONFERRED
UPON IT BY LAW TO (I) MODIFY, SURRENDER OR TERMINATE THIS LEASE OR QUIT OR
SURRENDER THE LEASED PROPERTY OR ANY PORTION THEREOF, OR (II) ENTITLE LESSEE TO
ANY ABATEMENT, REDUCTION, SUSPENSION OR DEFERMENT OF THE RENT OR OTHER SUMS
PAYABLE BY LESSEE HEREUNDER, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
LEASE.  THE OBLIGATIONS OF LESSEE HEREUNDER SHALL BE SEPARATE AND INDEPENDENT
COVENANTS AND AGREEMENTS AND THE RENT AND ALL OTHER SUMS PAYABLE BY LESSEE
HEREUNDER SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS UNLESS ALL THE OBLIGATIONS
TO PAY THE SAME SHALL BE TERMINATED PURSUANT TO THE EXPRESS PROVISIONS OF THIS
LEASE OR BY TERMINATION OF THIS LEASE OTHER THAN BY REASON OF AN EVENT OF
DEFAULT.


5.2                                 LESSOR COOPERATION.  LESSOR SHALL COOPERATE
WITH LESSEE IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS LEASE AND SHALL
DELIVER SUCH INFORMATION AND EXECUTE SUCH AGREEMENTS OR INSTRUMENTS AS MAY BE
REASONABLY NECESSARY FOR LESSEE TO PERFORM ITS OBLIGATIONS UNDER THIS LEASE.


ARTICLE VI
IMPOSITIONS


6.1                                 PAYMENT OF IMPOSITIONS.  SUBJECT TO THE
PROVISIONS OF ARTICLE XII RELATING TO PERMITTED CONTESTS, LESSEE WILL PAY, OR
CAUSE TO BE PAID, ALL IMPOSITIONS (AS DEFINED HEREINBELOW) BEFORE ANY FINE,
PENALTY, INTEREST OR COST MAY BE ADDED FOR NON-PAYMENT, SUCH PAYMENTS TO BE MADE
DIRECTLY TO THE TAXING OR OTHER AUTHORITIES WHERE FEASIBLE, AND WILL PROMPTLY
FURNISH TO LESSOR COPIES OF OFFICIAL RECEIPTS OR OTHER SATISFACTORY PROOF
EVIDENCING SUCH PAYMENTS.  IF ANY SUCH IMPOSITION MAY, AT THE OPTION OF THE
OBLIGOR, LAWFULLY BE PAID IN INSTALLMENTS (WHETHER OR NOT INTEREST SHALL ACCRUE
ON THE UNPAID BALANCE OF SUCH IMPOSITION), LESSEE MAY EXERCISE THE OPTION TO PAY
THE SAME (AND ANY ACCRUED INTEREST ON THE UNPAID BALANCE OF SUCH IMPOSITION) IN
INSTALLMENTS AND IN SUCH EVENT, SHALL PAY SUCH INSTALLMENTS DURING THE TERM
(SUBJECT TO LESSEE’S RIGHT OF CONTEST PURSUANT TO THE PROVISIONS OF ARTICLE XII)
AS THE SAME RESPECTIVELY BECOME DUE AND BEFORE ANY FINE, PENALTY, PREMIUM,
FURTHER INTEREST OR COST MAY BE ADDED THERETO.  IF ANY REFUND SHALL BE DUE IN
RESPECT OF ANY IMPOSITION PAID BY LESSEE, THE SAME SHALL BE PAID OVER TO OR
RETAINED BY LESSEE IF NO EVENT OF DEFAULT SHALL HAVE OCCURRED HEREUNDER AND BE
CONTINUING.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY
SUCH REFUND SHALL BE PAID OVER TO OR RETAINED BY LESSOR.  ANY SUCH FUNDS
RETAINED BY LESSOR DUE TO AN EVENT OF DEFAULT SHALL BE APPLIED AS PROVIDED IN
ARTICLE XVI.  LESSOR AND LESSEE SHALL, UPON REQUEST OF THE OTHER, PROVIDE SUCH
DATA AS IS MAINTAINED BY THE PARTY TO WHOM THE REQUEST IS MADE WITH RESPECT TO
THE LEASED PROPERTY AS MAY BE NECESSARY TO PREPARE ANY REQUIRED RETURNS AND
REPORTS.


6.2                                 NOTICE OF IMPOSITIONS.  LESSOR SHALL GIVE
PROMPT NOTICE TO LESSEE OF ALL IMPOSITIONS PAYABLE BY LESSEE HEREUNDER OF WHICH
LESSOR AT ANY TIME HAS KNOWLEDGE, PROVIDED

16


--------------------------------------------------------------------------------



THAT LESSOR’S FAILURE TO GIVE ANY SUCH NOTICE SHALL IN NO WAY DIMINISH LESSEE’S
OBLIGATIONS HEREUNDER TO PAY SUCH IMPOSITIONS, BUT SUCH FAILURE SHALL OBVIATE
ANY DEFAULT HEREUNDER FOR A REASONABLE TIME AFTER LESSEE RECEIVES NOTICE OF ANY
IMPOSITION WHICH IT IS OBLIGATED TO PAY.


6.3                                 ADJUSTMENT OF IMPOSITION.  IMPOSITIONS
IMPOSED IN RESPECT OF THE TAX-FISCAL PERIOD DURING WHICH THE TERM TERMINATES
SHALL BE ADJUSTED AND PRORATED BETWEEN LESSOR AND LESSEE, WHETHER OR NOT SUCH
IMPOSITION IS IMPOSED BEFORE OR AFTER SUCH TERMINATION, AND LESSEE’S OBLIGATION
TO PAY ITS PRORATED SHARE THEREOF AFTER TERMINATION SHALL SURVIVE SUCH
TERMINATION.


6.4                                 UTILITY CHARGES.  LESSEE WILL BE SOLELY
RESPONSIBLE FOR OBTAINING AND MAINTAINING UTILITY SERVICES TO THE LEASED
PROPERTY AND WILL PAY OR CAUSE TO BE PAID ALL CHARGES FOR ELECTRICITY, GAS, OIL,
WATER, SEWER AND OTHER UTILITIES USED IN THE LEASED PROPERTY DURING THE TERM.


6.5                                 INSURANCE PREMIUMS.  LESSEE WILL PAY OR
CAUSE TO BE PAID ALL PREMIUMS FOR THE INSURANCE COVERAGES REQUIRED TO BE
MAINTAINED BY IT UNDER ARTICLE XIII.


6.6                                 DEFINITION OF IMPOSITIONS.  THE TERM
“IMPOSITIONS,” AS USED HEREIN, MEANS, COLLECTIVELY, ALL TAXES (INCLUDING,
WITHOUT LIMITATION, ALL AD VALOREM, PERSONAL PROPERTY, SALES AND USE, SINGLE
BUSINESS, GROSS RECEIPTS, TRANSACTION PRIVILEGE, RENT OR SIMILAR TAXES AS THE
SAME RELATE TO OR ARE IMPOSED UPON LESSOR OR LESSEE OR LESSEE’S BUSINESS
CONDUCTED UPON THE LEASED PROPERTY), ASSESSMENTS (INCLUDING, WITHOUT LIMITATION,
ALL ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR BENEFIT, WHETHER OR NOT COMMENCED OR
COMPLETED PRIOR TO THE DATE HEREOF AND WHETHER OR NOT TO BE COMPLETED WITHIN THE
TERM AND ALSO ANY ASSESSMENTS IMPOSED ON THE LEASED PROPERTY BY ANY PROPERTY
OWNERS’ ASSOCIATION, CONDOMINIUM ASSOCIATION OR OTHER SUCH PRIVATE ASSOCIATION,
OR OTHERWISE AS A RESULT OF PRIVATE DEED RESTRICTIONS AFFECTING THE LEASED
PROPERTY), GROUND RENTS, WATER, SEWER OR OTHER RENTS AND CHARGES, EXCISES, TAX
INSPECTION, AUTHORIZATION AND SIMILAR FEES AND ALL OTHER SUCH CHARGES, IN EACH
CASE WHETHER GENERAL OR SPECIAL, ORDINARY OR EXTRAORDINARY, OR FORESEEN OR
UNFORESEEN, OF EVERY CHARACTER IN RESPECT OF THE LEASED PROPERTY OR THE BUSINESS
CONDUCTED THEREON BY LESSEE (INCLUDING ALL INTEREST AND PENALTIES THEREON CAUSED
BY ANY FAILURE IN PAYMENT BY LESSEE), WHICH AT ANY TIME PRIOR TO, DURING OR WITH
RESPECT TO THE TERM MAY BE ASSESSED OR IMPOSED ON THE LEASED PROPERTY, OR ANY
PART THEREOF OR ANY RENT THEREFROM OR ANY ESTATE, RIGHT, TITLE OR INTERESTS
THEREIN, OR ANY OCCUPANCY, OPERATION, USE OR POSSESSION OF, OR SALES FROM, OR
ACTIVITY CONDUCTED ON OR IN CONNECTION WITH THE LEASED PROPERTY, OR THE LEASING
OR USE OF THE LEASED PROPERTY OR ANY PART THEREOF BY LESSEE.  NOTHING CONTAINED
IN THIS DEFINITION OF IMPOSITIONS SHALL BE CONSTRUED TO REQUIRE LESSEE TO PAY
(1) ANY TAX BASED ON NET INCOME (WHETHER DENOMINATED AS A FRANCHISE OR CAPITAL
STOCK OR OTHER TAX) IMPOSED ON LESSOR OR ANY OTHER PERSON, OR (2) ANY NET
REVENUE TAX OF LESSOR OR ANY OTHER PERSON, OR (3) ANY TAX IMPOSED WITH RESPECT
TO THE SALE, EXCHANGE OR OTHER DISPOSITION BY LESSOR OF ANY LEASED PROPERTY OR
THE PROCEEDS THEREOF, OR (4) ANY SINGLE BUSINESS, GROSS RECEIPTS (OTHER THAN TAX
ON ANY RENT RECEIVED BY LESSOR FROM LESSEE), TRANSACTION, PRIVILEGE OR SIMILAR
TAXES AS THE SAME RELATE TO OR ARE IMPOSED UPON LESSOR, EXCEPT TO THE EXTENT
THAT ANY TAX, ASSESSMENT, TAX LEVY OR CHARGE THAT LESSEE IS OBLIGATED TO PAY
PURSUANT TO THE FIRST SENTENCE OF THE DEFINITION AND THAT IS IN EFFECT AT ANY
TIME DURING THE TERM IS TOTALLY OR PARTIALLY REPEALED, AND A TAX, ASSESSMENT,
TAX LEVY OR CHARGE SET FORTH IN CLAUSE (1) OR (2) IS LEVIED, ASSESSED OR IMPOSED
EXPRESSLY IN LIEU THEREOF.

17


--------------------------------------------------------------------------------



ARTICLE VII
CONDITION, USE


7.1                                 CONDITION OF THE LEASED PROPERTY.  LESSEE
ACKNOWLEDGES RECEIPT AND DELIVERY OF POSSESSION OF THE LEASED PROPERTY.  LESSEE
HAS EXAMINED AND OTHERWISE HAS KNOWLEDGE OF THE CONDITION OF THE LEASED PROPERTY
AND HAS FOUND THE SAME TO BE SATISFACTORY FOR ITS PURPOSES HEREUNDER.  LESSEE IS
LEASING THE LEASED PROPERTY “AS IS” IN ITS PRESENT CONDITION.  LESSEE WAIVES ANY
CLAIM OR ACTION AGAINST LESSOR IN RESPECT OF THE CONDITION OF OR CLAIMS AGAINST
THE LEASED PROPERTY.  LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY, OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE.  LESSEE
ACKNOWLEDGES THAT THE LEASED PROPERTY HAS BEEN INSPECTED BY LESSEE AND IS
SATISFACTORY TO IT; PROVIDED, HOWEVER, TO THE EXTENT PERMITTED BY LAW, LESSOR
HEREBY ASSIGNS TO LESSEE ALL OF LESSOR’S RIGHTS TO PROCEED AGAINST ANY
PREDECESSOR-IN-TITLE, CONTRACTOR, SUBCONTRACTOR OR SUPPLIER FOR BREACHES OF
WARRANTIES OR REPRESENTATIONS OR FOR LATENT DEFECTS IN THE LEASED PROPERTY. 
LESSOR SHALL FULLY COOPERATE WITH LESSEE IN THE PROSECUTION OF ANY SUCH CLAIM,
IN LESSOR’S OR LESSEE’S NAME, ALL AT LESSEE’S SOLE COST AND EXPENSE.  LESSEE
HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LESSOR FROM AND AGAINST ANY
CLAIMS, OBLIGATION AND LIABILITIES AGAINST OR INCURRED BY LESSOR IN CONNECTION
WITH SUCH COOPERATION.


7.2                                 USE OF THE LEASED PROPERTY.


(A)                                  SUBJECT TO THE PROVISIONS OF ARTICLES XIV,
XV, AND XXI AND SECTION 7.2(E), LESSEE COVENANTS AND AGREES THAT IT WILL DURING
THE TERM (I) PROCEED WITH ALL DUE DILIGENCE AND WILL EXERCISE ITS BEST EFFORTS
TO OBTAIN AND TO MAINTAIN ALL LICENSES, PERMITS, CERTIFICATES AND APPROVALS
NEEDED TO USE AND OPERATE THE LEASED PROPERTY IN THE MANNER REQUIRED UNDER THIS
LEASE AND UNDER APPLICABLE LOCAL, STATE AND FEDERAL LAW, EXCEPT TO THE EXTENT
THE SAME ARE THE RESPONSIBILITY OF THE DEVELOPER UNDER THE DEVELOPMENT
AGREEMENT; (II) OPERATE CONTINUOUSLY THE LEASED PROPERTY IN ACCORDANCE WITH THE
PRIMARY INTENDED USE; (III) KEEP IN FULL FORCE AND EFFECT AND COMPLY WITH ALL
THE PROVISIONS OF ALL AGREEMENTS ASSIGNED TO LESSEE PURSUANT TO THE TERMS
HEREOF, AND (IV) NOT TERMINATE OR AMEND ANY AGREEMENTS CONSTITUTING PART OF THE
LEASED PROPERTY WITHOUT THE CONSENT OF LESSOR (THE AGREEMENTS DESCRIBED IN
SUBSECTIONS (III) AND (IV) HEREIN CALLED (THE “SERVICE CONTRACTS”), SUCH CONSENT
TO NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.


(B)                                 LESSEE SHALL USE OR CAUSE TO BE USED THE
LEASED PROPERTY ONLY FOR ITS CURRENT USES AS A HOTEL (TOGETHER WITH ALL OTHER
EXISTING OR INCIDENTAL USES, INCLUDING RESTAURANT, RETAIL, OFFICE, MOVIE
THEATER, BAR, FITNESS CENTER, SPA, CONFERENCE CENTER AND OTHER SUCH USES) AND
FOR SUCH OTHER USES AS MAY BE NECESSARY OR INCIDENTAL TO SUCH USE OR SUCH OTHER
USE AS OTHERWISE APPROVED BY LESSOR (THE “PRIMARY INTENDED USE”).  LESSEE SHALL
NOT USE THE LEASED PROPERTY OR ANY PORTION THEREOF FOR ANY OTHER USE, NOR CHANGE
ANY NAMES UNDER WHICH THE LEASED PROPERTY IS OPERATED, WITHOUT THE PRIOR WRITTEN
CONSENT OF LESSOR, WHICH CONSENT MAY BE GRANTED, DENIED OR

18


--------------------------------------------------------------------------------



CONDITIONED IN LESSOR’S SOLE DISCRETION, EXCEPT AS MAY BE EXPRESSLY PERMITTED
UNDER SECTION 7.2(E).  NO USE SHALL BE MADE OR PERMITTED TO BE MADE OF THE
LEASED PROPERTY, AND NO ACTS SHALL BE DONE, WHICH WILL CAUSE THE CANCELLATION OR
INCREASE THE PREMIUM OF ANY INSURANCE POLICY COVERING THE LEASED PROPERTY OR ANY
PART THEREOF (UNLESS ANOTHER ADEQUATE POLICY SATISFACTORY TO LESSOR IS AVAILABLE
AND LESSEE PAYS ANY PREMIUM INCREASE), NOR SHALL LESSEE SELL OR PERMIT TO BE
KEPT, USED OR SOLD IN OR ABOUT THE LEASED PROPERTY ANY ARTICLE WHICH MAY BE
PROHIBITED BY LAW OR FIRE UNDERWRITER’S REGULATIONS.  LESSEE SHALL, AT ITS SOLE
COST, COMPLY WITH ALL OF THE REQUIREMENTS PERTAINING TO THE LEASED PROPERTY OF
ANY INSURANCE BOARD, ASSOCIATION, ORGANIZATION OR COMPANY NECESSARY FOR THE
MAINTENANCE OF INSURANCE, AS HEREIN PROVIDED, COVERING THE LEASED PROPERTY AND
LESSEE’S PERSONAL PROPERTY.


(C)                                  LESSEE SHALL NOT COMMIT OR SUFFER TO BE
COMMITTED ANY WASTE ON THE LEASED PROPERTY (NORMAL WEAR AND TEAR EXCEPTED), NOR
SHALL LESSEE CAUSE OR PERMIT ANY NUISANCE THEREON.


(D)                                 LESSEE SHALL NEITHER SUFFER NOR PERMIT THE
LEASED PROPERTY OR ANY PORTION THEREOF TO BE USED IN SUCH A MANNER AS (1) MIGHT
REASONABLY TEND TO IMPAIR LESSOR’S (OR LESSEE’S, AS THE CASE MAY BE) TITLE
THERETO OR TO ANY PORTION THEREOF, OR (2) MAY REASONABLY MAKE POSSIBLE A CLAIM
OR CLAIMS OF ADVERSE USAGE OR ADVERSE POSSESSION BY THE PUBLIC, AS SUCH, OR OF
IMPLIED DEDICATION OF THE LEASED PROPERTY OR ANY PORTION THEREOF, EXCEPT AS
NECESSARY IN THE ORDINARY AND PRUDENT OPERATION OF THE FACILITY ON THE LEASED
PROPERTY.


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS LEASE BUT SUBJECT TO ARTICLE XXXV, LESSEE SHALL HAVE THE AUTHORITY, WITHOUT
LESSOR’S PRIOR WRITTEN CONSENT, TO DO THE FOLLOWING:

(I)                                     ENTER INTO, EXTEND, MODIFY, OR TERMINATE
LEASES OR SUBLEASES OF COMMERCIAL, OFFICE, RETAIL, SPA, RESTAURANT OR OTHER
INCIDENTAL USES AT THE LEASED PROPERTY; PROVIDED THAT (A) SUCH INCIDENTAL USES
COMPLY WITH THE PRIMARY INTENDED USE, (B) SUCH LEASE DOES NOT EXCEED 7,500
RENTABLE SQUARE FEET, (C) THE TERM OF SUCH LEASE IS NOT IN EXCESS OF FIVE (5)
YEARS, (D) SUCH LEASE IS ON MARKET TERMS AND AT MARKET RENTAL RATES AND
(E) RENTAL PAYMENTS UNDER ANY SUCH LEASE ARE NOT BASED ON THE NET INCOME OR
PROFITS OF THE TENANTS.

(II)                                  ENTER INTO ANY SERVICE CONTRACT, LICENSE,
CONCESSION AND EQUIPMENT LEASE (A) WHICH HAS A TERM OF LESS THAN TWO (2) YEARS,
INCLUDING RENEWALS, UNLESS IT IS TERMINABLE WITHIN TWO (2) YEARS FROM THE DATE
OF ITS EXECUTION WITHOUT CAUSE, AND EITHER WITHOUT COST OR PENALTY OR IF WITH A
PENALTY, SUCH PENALTY IS LESS THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000.00);
PROVIDED THAT LESSEE MAY NOT ENTER INTO ANY SERVICE CONTRACT WHICH EXPIRES LATER
THAN THE THIRD ANNIVERSARY OF THE COMMENCEMENT DATE UNLESS SUCH SERVICE CONTRACT
IS TERMINABLE WITHOUT COST OR PENALTY UPON NO MORE THAN NINETY (90) DAYS PRIOR
NOTICE, AND (B) WHICH BINDS LESSEE TO AGGREGATE PAYMENTS PER YEAR OF NOT MORE
THAN FIFTY THOUSAND DOLLARS ($50,000.00), ADJUSTED FOR CPI.


7.3                                 LESSOR TO GRANT EASEMENTS, ETC.  LESSOR
WILL, FROM TIME TO TIME, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AT THE REQUEST OF LESSEE AND AT LESSEE’S COST AND

19


--------------------------------------------------------------------------------



EXPENSE (BUT SUBJECT TO THE APPROVAL OF LESSOR, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), (A) GRANT EASEMENTS AND OTHER RIGHTS IN THE
NATURE OF EASEMENTS WITH RESPECT TO THE LEASED PROPERTY TO THIRD PARTIES, (B)
RELEASE EXISTING EASEMENTS OR OTHER RIGHTS IN THE NATURE OF EASEMENTS WHICH ARE
FOR THE BENEFIT OF THE LEASED PROPERTY, (C) DEDICATE OR TRANSFER UNIMPROVED
PORTIONS OF THE LEASED PROPERTY FOR ROAD, HIGHWAY OR OTHER PUBLIC PURPOSES, (D)
EXECUTE PETITIONS TO HAVE THE LEASED PROPERTY ANNEXED TO ANY MUNICIPAL
CORPORATION OR UTILITY DISTRICT, (E) EXECUTE AMENDMENTS TO ANY COVENANTS AND
RESTRICTIONS AFFECTING THE LEASED PROPERTY AND (F) EXECUTE AND DELIVER TO ANY
PERSON ANY INSTRUMENT APPROPRIATE TO CONFIRM OR EFFECT SUCH GRANTS, RELEASES,
DEDICATIONS, TRANSFERS, PETITIONS AND AMENDMENTS (TO THE EXTENT OF ITS INTERESTS
IN THE LEASED PROPERTY), BUT ONLY UPON DELIVERY TO LESSOR OF A CERTIFICATE FROM
LESSEE STATING THAT SUCH GRANT, RELEASE, DEDICATION, TRANSFER, PETITION OR
AMENDMENT IS NOT DETRIMENTAL TO THE PROPER CONDUCT OF THE BUSINESS OF LESSEE ON
THE LEASED PROPERTY AND DOES NOT MATERIALLY REDUCE THE VALUE OF THE LEASED
PROPERTY.


7.4                                 INVENTORY; SUPPLIES; LESSEE’S PERSONAL
PROPERTY.


(A)                                  UPON COMMENCEMENT OF THE TERM, LESSOR SHALL
TRANSFER TO LESSEE ALL NONCONSUMABLE INVENTORY AND CONSUMABLE SUPPLIES LOCATED
AT THE FACILITY ON THE COMMENCEMENT DATE (THE “INITIAL INVENTORY”).  ON THE
COMMENCEMENT DATE, LESSEE SHALL BE REQUIRED TO ENSURE THAT THE LEASED PROPERTY
CONTAINS (I) A SUFFICIENT AMOUNT OF CONSUMABLE SUPPLIES AND NON-CONSUMABLE
INVENTORY AND (II) A REASONABLY ADEQUATE AMOUNT OF KITCHEN EQUIPMENT, BAR
EQUIPMENT, REFRIGERATION EQUIPMENT, FURNITURE, FURNISHINGS, COLOR TELEVISION
SETS, CARPETS, DRAPES, RUGS, FLOOR COVERINGS, MATTRESSES, PILLOWS, BEDSPREADS
AND THE LIKE, IN EACH CASE, TO FURNISH EACH GUEST ROOM SUBSTANTIALLY CONSISTENT
WITH FIRST CLASS OPERATING STANDARDS AND IS OTHERWISE REASONABLY REQUIRED TO
OPERATE THE LEASED PROPERTY IN THE MANNER CONTEMPLATED BY THIS LEASE AND IN
COMPLIANCE WITH FIRST CLASS OPERATING STANDARDS AND ALL LEGAL REQUIREMENTS
(PROVIDED THAT LESSOR SHALL NOT BE REQUIRED TO PROVIDE, AT COMMENCEMENT OF THE
TERM OR OTHERWISE, ANY ITEMS TO BE FURNISHED PURSUANT TO THE DEVELOPMENT
AGREEMENTS).  THROUGHOUT THE TERM, LESSEE SHALL BE REQUIRED TO MAINTAIN
INVENTORY CONSISTENT WITH FIRST CLASS OPERATING STANDARDS AND AS IS OTHERWISE
REQUIRED TO OPERATE THE LEASED PROPERTY IN THE MANNER CONTEMPLATED BY THIS LEASE
AND IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS.  ALL INVENTORY SHALL BE THE
PROPERTY OF LESSEE, SUBJECT TO LESSEE’S OBLIGATIONS UNDER SECTION 7.4(B). 
LESSEE MAY (AND SHALL AS PROVIDED HEREINBELOW), AT ITS EXPENSE, INSTALL, AFFIX
OR ASSEMBLE OR PLACE ON ANY PARCELS OF THE LAND OR IN ANY OF THE LEASED
PROPERTY, ANY ITEMS OF PERSONAL PROPERTY (INCLUDING INVENTORY) OWNED BY LESSEE
(COLLECTIVELY, THE “LESSEE’S PERSONAL PROPERTY”).  LESSEE MAY, SUBJECT TO THE
SECOND SENTENCE OF THIS SECTION 7.4(A) AND THE CONDITIONS SET FORTH IN
SECTION 7.4(B) BELOW, REMOVE ANY OF LESSEE’S PERSONAL PROPERTY AT ANY TIME
DURING THE TERM OR UPON THE EXPIRATION OR ANY PRIOR TERMINATION OF THE TERM. 
ALL OF LESSEE’S PERSONAL PROPERTY, OTHER THAN INVENTORY, NOT REMOVED BY LESSEE
WITHIN THIRTY (30) DAYS FOLLOWING THE EXPIRATION OR EARLIER TERMINATION OF THE
TERM SHALL BE CONSIDERED ABANDONED BY LESSEE AND MAY BE APPROPRIATED, SOLD,
DESTROYED OR OTHERWISE DISPOSED OF BY LESSOR WITHOUT FIRST GIVING NOTICE THEREOF
TO LESSEE, WITHOUT ANY PAYMENT TO LESSEE AND WITHOUT ANY OBLIGATION TO ACCOUNT
THEREFOR.  LESSEE WILL, AT ITS EXPENSE, RESTORE THE LEASED PROPERTY TO THE
CONDITION REQUIRED BY SECTION 9.1(D), INCLUDING REPAIR OF ALL DAMAGE TO THE
LEASED PROPERTY CAUSED BY THE REMOVAL OF LESSEE’S PERSONAL PROPERTY.

20


--------------------------------------------------------------------------------



(B)                                 UPON THE EXPIRATION OR EARLIER TERMINATION
OF THE TERM FOR ANY REASON, LESSEE SHALL SURRENDER THE LEASED PROPERTY TO LESSOR
WITH A QUALITY OF NONCONSUMABLE INVENTORY AND CONSUMABLE SUPPLIES SUBSTANTIALLY
EQUAL TO THE INITIAL INVENTORY AND IN AN AMOUNT OF NOT LESS THAN NINETY PERCENT
(90%) OF THE INITIAL INVENTORY.


7.5                                 FFE.  LESSOR SHALL ESTABLISH AND MAINTAIN A
RESERVE (THE “FFE RESERVE”) EQUAL TO THE LESSER OF (A) THE AMOUNT REQUIRED BY
ANY HOLDER, OR (B) AN AMOUNT EQUAL TO THE FOLLOWING PERCENT OF GROSS REVENUES
(OR SUCH OTHER AMOUNT AS MAY BE SPECIFIED IN THE ANNUAL BUDGET FOR SUCH YEAR): 
(I) ONE PERCENT (1%) DURING THE FIRST AND SECOND LEASE YEARS; (II) TWO PERCENT
(2%) DURING THE THIRD LEASE YEAR; (III) THREE PERCENT (3%) DURING THE FOURTH
LEASE YEAR; AND (IV) FOUR PERCENT (4%) DURING EACH LEASE YEAR THEREAFTER.  IF AT
ANY TIME DURING THE TERM, ANY ITEM OF FFE (DEFINED BELOW) REQUIRES REPLACEMENT,
(A) IF SUCH AMOUNTS WERE NOT INCLUDED IN THE ANNUAL BUDGET, UPON A WRITTEN
REQUEST THEREFOR FROM LESSEE AND APPROVAL OF SUCH EXPENDITURES BY LESSOR (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), OR (B) IF SUCH AMOUNTS
WERE NOT INCLUDED IN THE ANNUAL BUDGET, LESSOR SHALL PROMPTLY ADVANCE SUFFICIENT
FUNDS FROM THE FFE RESERVE TO ENABLE LESSEE TO PURCHASE THE REQUIRED
REPLACEMENTS.  LESSEE SHALL MAKE NO EXPENDITURE FOR REPLACEMENT OF FFE IN EXCESS
OF THE AMOUNTS IN THE FFE RESERVE WITHOUT FIRST OBTAINING THE APPROVAL OF
LESSOR.  ANY ADDITIONS TO OR REPLACEMENTS OF FURNITURE, FIXTURES, AND EQUIPMENT
LOCATED AT THE LEASED PROPERTY SHALL BECOME PART OF THE FFE, WHICH IS OWNED BY
LESSOR.  THROUGHOUT THE TERM OF THIS LEASE, LESSEE SHALL, AT ITS SOLE COST AND
EXPENSE, CAUSE ALL OF THE ITEMS OF FFE TO BE IN PROPER WORKING ORDER AND IN GOOD
CONDITION (ORDINARY WEAR AND TEAR EXCEPTED).  THE TERM “FFE” SHALL HAVE THE
MEANING AS SET FORTH IN THE UNIFORM SYSTEM AND SHALL INCLUDE, WITHOUT
LIMITATION, ALL VEHICLES, FURNITURE, FURNISHINGS AND HOTEL EQUIPMENT (INCLUDING
OFFICE EQUIPMENT, EXERCISE EQUIPMENT, MEDICAL AND/OR HEALTH EQUIPMENT, AND
PROPERTY MANAGEMENT EQUIPMENT AS NECESSARY).


7.6                                 LESSEE’S OBLIGATION TO MANAGE.  AT ALL TIMES
DURING THE TERM, LESSEE SHALL BE RESPONSIBLE FOR THE MANAGEMENT AND OPERATION OF
THE LEASED PROPERTY THROUGH THE MANAGER OR A SUCCESSOR MANAGER APPROVED BY
LESSOR IN ITS SOLE DISCRETION, AND IN NO EVENT SHALL LESSOR HAVE ANY OBLIGATION
WITH RESPECT TO THE MANAGEMENT OR OPERATION OF THE LEASED PROPERTY.


7.7                                 CASH ACCOUNTS; WORKING CAPITAL.  ON THE
COMMENCEMENT DATE, LESSOR SHALL TRANSFER TO LESSEE CASH AND FUNDS DEPOSITED IN
BANKS (“CASH”) IN THE SUM OF $50,000 AND WORKING CAPITAL EQUAL TO ZERO (0)
(“WORKING CAPITAL”) AS SET FORTH IN THE PRELIMINARY STATEMENT OF CASH AND
WORKING CAPITAL (THE “PRELIMINARY STATEMENT”) TO BE INITIALED BY LESSOR AND
LESSEE AND ATTACHED TO THIS LEASE AS EXHIBIT C.  UPON THE EXPIRATION OR EARLY
TERMINATION OF THIS LEASE, LESSEE SHALL (A) PAY OVER TO LESSOR THE SAME AMOUNT
OF CASH THAT EXISTED ON THE COMMENCEMENT DATE; AND (B) RESTORE THE AMOUNT OF
WORKING CAPITAL TO ZERO (0).  IF, NOTWITHSTANDING THE REQUIREMENT IN THE
PRECEDING SENTENCE, THE LEASED PROPERTY IS RETURNED TO LESSOR WITH POSITIVE
WORKING CAPITAL, LESSOR SHALL HAVE THE RIGHT TO AUDIT LESSEE’S AND THE LEASED
PROPERTY’S BOOKS AND RECORDS AND, UPON CONFIRMATION OF SUCH AMOUNT BY LESSOR,
LESSOR SHALL PAY TO LESSEE THE AMOUNT OF POSITIVE WORKING CAPITAL.  IF THE
LEASED PROPERTY IS RETURNED TO LESSOR WITH NEGATIVE WORKING CAPITAL, LESSOR
SHALL HAVE THE RIGHT TO AUDIT LESSEE’S AND THE LEASED PROPERTY’S BOOKS AND
RECORDS AND, UPON CONFIRMATION OF SUCH AMOUNT BY LESSOR, LESSEE WILL PAY TO
LESSOR THE AMOUNT OF NEGATIVE WORKING CAPITAL.

21


--------------------------------------------------------------------------------



7.8           RESERVED.


7.9           EMPLOYEES.  LESSEE ACKNOWLEDGES AND AGREES THAT ALL EMPLOYEES
INVOLVED IN THE USE AND OPERATION OF THE LEASED PROPERTY SHALL BE EMPLOYEES OF
MANAGER, OR ONE OF ITS AFFILIATES AND NOT OF LESSEE, LESSOR OR ANY OF THEIR
RESPECTIVE AFFILIATES.  LESSEE, AND ITS AFFILIATES SHALL FULLY COMPLY (AND SHALL
CAUSE MANAGER TO FULLY COMPLY) WITH ALL LEGAL REQUIREMENTS AND ALL COLLECTIVE
BARGAINING AND OTHER AGREEMENTS APPLICABLE TO SUCH EMPLOYEES.  UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, ALL SUCH EMPLOYEES SHALL BE
TERMINATED OR RETAINED BY MANAGER OR ITS AFFILIATES, AS APPLICABLE, AND LESSEE
SHALL CAUSE MANAGER TO PROVIDE ANY REQUIRED NOTICES OR OTHER RIGHTS TO SUCH
EMPLOYEES, ALL WITHOUT LIABILITY TO LESSOR OR THE HOTEL, OR ANY OTHER OWNER,
LESSEE OR MANAGER OF THE HOTEL.  PAYMENT OF ALL COSTS AND EXPENSES ASSOCIATED
WITH ACCRUED BUT UNPAID SALARY, EARNED BUT UNPAID VACATION PAY, ACCRUED BUT
UNEARNED VACATION PAY, PENSION AND WELFARE BENEFITS, THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”) BENEFITS, EMPLOYEE
FRINGE BENEFITS, EMPLOYEE TERMINATION PAYMENTS OR ANY OTHER EMPLOYEE BENEFITS
DUE TO SUCH EMPLOYEES, SHALL BE THE SOLE RESPONSIBILITY AND OBLIGATION OF AND
SHALL BE PAID WHEN DUE BY MANAGER OR ITS AFFILIATES, AS APPLICABLE.  UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE AND THE EXPIRATION OR EARLIER
TERMINATION OF THE MANAGEMENT AGREEMENT (TO THE EXTENT PERMITTED UNDER THE
MANAGEMENT AGREEMENT OR OWNER AGREEMENT), ANY OWNER, MANAGER OR LESSEE OF THE
HOTEL SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO EXTEND OFFERS OF
EMPLOYMENT TO SOME OR ALL OF SUCH EMPLOYEES ON SUCH TERMS AND CONDITIONS AS ARE
DETERMINED SOLELY IN SUCH PARTY’S DISCRETION; AND LESSEE SHALL USE REASONABLE
EFFORTS TO ASSIST SUCH PARTY IN ITS EFFORTS TO SECURE SATISFACTORY EMPLOYMENT
ARRANGEMENTS WITH SUCH EMPLOYEES.  LESSEE SHALL CAUSE MANAGER TO PROVIDE ANY
NOTICES, COVERAGES OR OTHER RIGHTS AS SHALL BE REQUIRED TO COMPLY WITH THE
MEDICAL COVERAGE CONTINUATION REQUIREMENTS OF COBRA TO ANY PERSONS WHO ARE
ENTITLED TO SUCH RIGHTS BY VIRTUE OF THE MAINTENANCE OF ANY GROUP HEALTH PLAN BY
MANAGER OR ITS AFFILIATES, AS APPLICABLE.  LESSEE SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS LESSOR FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
PROCEEDINGS, JUDGMENTS, DAMAGES, PENALTIES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) ARISING OUT OF THE
EMPLOYMENT OR TERMINATION OF EMPLOYMENT OF OR FAILURE TO OFFER EMPLOYMENT TO ANY
EMPLOYEE OR PROSPECTIVE EMPLOYEE BY LESSEE OR ITS AFFILIATES, INCLUDING, WITHOUT
LIMITATION, CLAIMS OF DISCRIMINATION, SEXUAL HARASSMENT, BREACHES OF EMPLOYMENT
OR COLLECTIVE BARGAINING AGREEMENTS, OR THE FAILURE OF LESSEE OR ANY OF ITS
AFFILIATES TO COMPLY WITH THE PROVISIONS OF THIS SECTION.  THE INDEMNIFICATION
RIGHTS AND OBLIGATIONS PROVIDED FOR IN THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS LEASE.


7.10         NET WORTH.  LESSEE COVENANTS THAT IT SHALL AT ALL TIMES DURING THE
TERM OF THIS LEASE MAINTAIN AN ADEQUATE “NET WORTH” AS AGREED UPON BY LESSOR AND
LESSEE.  FOR PURPOSES HEREOF, “NET WORTH” SHALL MEAN THE SUM OF (I) THE
AGGREGATE CASH AND FAIR MARKET VALUE OF ANY PROPERTY (OTHER THAN CASH)
CONTRIBUTED TO THE CAPITAL OF LESSEE BY THE MEMBERS OR PARTNERS OF LESSEE AFTER
THE EFFECTIVE DATE (NET OF AMOUNTS DISTRIBUTED OTHER THAN DISTRIBUTIONS OUT OF
EARNINGS OF LESSEE) AND (II) THE AGGREGATE BALANCES OF ANY LINE OF CREDIT
OBTAINED BY LESSEE AND GUARANTEED BY ONE OR MORE OF THE MEMBERS OR PARTNERS OF
LESSEE ACCEPTABLE TO LESSOR TO THE EXTENT SUCH FUNDS MAY BE UTILIZED BY LESSEE
TO PERFORM ITS OBLIGATIONS UNDER THE LEASE AND TO COMPLY WITH THE TERMS OF THE
MANAGEMENT AGREEMENT, AND (III) ANY COMMITMENTS OF THE MEMBERS OR PARTNERS OF
LESSEE TO MAKE ADDITIONAL CAPITAL CONTRIBUTIONS TO LESSEE AFTER THE

22


--------------------------------------------------------------------------------



EFFECTIVE DATE, WHICH COMMITMENTS ARE LEGALLY BINDING OBLIGATIONS OF SUCH
MEMBERS OF LESSEE TO MAKE ADDITIONAL CAPITAL CONTRIBUTIONS TO LESSEE.


ARTICLE VIII
LEGAL REQUIREMENTS


8.1           COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS, ETC.  SUBJECT TO
THE PROVISIONS OF ARTICLE XII RELATING TO PERMITTED CONTESTS, LESSEE, AT ITS
EXPENSE, WILL PROMPTLY (A) COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS IN RESPECT TO THE USE, OPERATION, MAINTENANCE, REPAIR AND
RESTORATION OF THE LEASED PROPERTY, AND (B) PROCURE, MAINTAIN AND COMPLY WITH
ALL APPROPRIATE LICENSES AND OTHER AUTHORIZATIONS REQUIRED FOR ANY USE OF THE
LEASED PROPERTY THEN BEING MADE, AND FOR THE PROPER ERECTION, INSTALLATION,
OPERATION AND MAINTENANCE OF THE LEASED PROPERTY OR ANY PART THEREOF.


8.2           LEGAL REQUIREMENT COVENANTS.  LESSEE COVENANTS AND AGREES THAT THE
LEASED PROPERTY SHALL NOT BE USED FOR ANY UNLAWFUL PURPOSE, AND THAT LESSEE
SHALL NOT PERMIT OR SUFFER TO EXIST ANY UNLAWFUL USE OF THE LEASED PROPERTY BY
OTHERS.  LESSEE SHALL ACQUIRE AND MAINTAIN ALL APPROPRIATE LICENSES,
CERTIFICATIONS, PERMITS AND OTHER AUTHORIZATIONS AND APPROVALS NEEDED TO OPERATE
THE LEASED PROPERTY IN ITS CUSTOMARY MANNER FOR THE PRIMARY INTENDED USE, AND
ANY OTHER LAWFUL USE CONDUCTED ON THE LEASED PROPERTY AS MAY BE PERMITTED FROM
TIME TO TIME HEREUNDER.  LESSEE FURTHER COVENANTS AND AGREES THAT LESSEE’S USE
OF THE LEASED PROPERTY AND MAINTENANCE, ALTERATION, AND OPERATION OF THE SAME,
AND ALL PARTS THEREOF, SHALL AT ALL TIMES CONFORM TO ALL LEGAL REQUIREMENTS,
UNLESS THE SAME ARE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION TO
BE UNLAWFUL (AND LESSEE SHALL CAUSE ALL SUB-TENANTS, INVITEES OR OTHERS TO SO
COMPLY WITH ALL LEGAL REQUIREMENTS).  LESSEE MAY, HOWEVER, UPON PRIOR NOTICE TO
LESSOR, CONTEST THE LEGALITY OR APPLICABILITY OF ANY SUCH LEGAL REQUIREMENT OR
ANY LICENSURE OR CERTIFICATION DECISION IF LESSEE MAINTAINS SUCH ACTION IN GOOD
FAITH, WITH DUE DILIGENCE, WITHOUT PREJUDICE TO LESSOR’S RIGHTS HEREUNDER, AND
AT LESSEE’S SOLE EXPENSE.  IF BY THE TERMS OF ANY SUCH LEGAL REQUIREMENT
COMPLIANCE THEREWITH PENDING THE PROSECUTION OF ANY SUCH PROCEEDING MAY LEGALLY
BE DELAYED WITHOUT THE INCURRENCE OF ANY LIEN, CHARGE OR LIABILITY OF ANY KIND
AGAINST THE LEASED PROPERTY OR LESSEE’S LEASEHOLD INTEREST THEREIN AND WITHOUT
SUBJECTING LESSEE OR LESSOR TO ANY LIABILITY, CIVIL OR CRIMINAL, FOR FAILURE SO
TO COMPLY THEREWITH, LESSEE MAY DELAY COMPLIANCE THEREWITH UNTIL THE FINAL
DETERMINATION OF SUCH PROCEEDING.  IF ANY LIEN, CHARGE OR CIVIL OR CRIMINAL
LIABILITY WOULD BE INCURRED BY REASON OF ANY SUCH DELAY, LESSEE, ON THE PRIOR
WRITTEN CONSENT OF LESSOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, MAY
NONETHELESS CONTEST AS AFORESAID AND DELAY AS AFORESAID PROVIDED THAT SUCH DELAY
WOULD NOT SUBJECT LESSOR TO CRIMINAL LIABILITY AND LESSEE BOTH (A) FURNISHES TO
LESSOR SECURITY REASONABLY SATISFACTORY TO LESSOR AGAINST ANY LOSS OR INJURY BY
REASON OF SUCH CONTEST OR DELAY AND (B) PROSECUTES THE CONTEST WITH DUE
DILIGENCE AND IN GOOD FAITH.


8.3           ENVIRONMENTAL MATTERS AND INDEMNITIES.


(A)           LESSEE SHALL, AT ITS SOLE COST AND EXPENSE, KEEP AND MAINTAIN THE
LEASED PROPERTY IN COMPLIANCE WITH, AND SHALL NOT CAUSE OR PERMIT THE LEASED
PROPERTY TO BE IN VIOLATION OF, ANY FEDERAL, STATE, AND LOCAL LAWS, REGULATIONS,
RULES, AND ORDERS INCLUDING WITHOUT LIMITATION THOSE RELATING TO ZONING, HEALTH,
SAFETY, NOISE, ENVIRONMENTAL PROTECTION, WATER QUALITY, AIR

23


--------------------------------------------------------------------------------



QUALITY, OR THE GENERATION, PROCESSING, STORAGE, OR DISPOSAL OF ANY HAZARDOUS
MATERIALS (AS HEREINAFTER DEFINED).  MOREOVER, LESSEE WILL NOT INTENTIONALLY
CAUSE OR PERMIT THE STORAGE, USE, DISPOSAL, MANUFACTURE, DISCHARGE, LEAKAGE,
SPILLAGE, EMISSION OR RELEASE OF ANY HAZARDOUS MATERIALS ON, IN, OR ABOUT THE
LEASED PROPERTY.  LESSEE MUST IMMEDIATELY NOTIFY LESSOR IN WRITING OF ITS ACTUAL
KNOWLEDGE OF (A) ANY ENFORCEMENT, CLEANUP, REMOVAL OR OTHER GOVERNMENTAL OR
REGULATORY ACTIONS INSTITUTED, COMPLETED OR THREATENED IN CONNECTION WITH THE
LEASED PROPERTY AND ANY HAZARDOUS MATERIALS; OR (B) ANY CLAIM MADE OR THREATENED
BY ANY THIRD PARTY AGAINST LESSEE OR THE LEASED PROPERTY RELATING TO DAMAGE,
CONTRIBUTION, COST RECOVERY, COMPENSATION, LOSS OR INJURY RESULTING FROM ANY
HAZARDOUS MATERIALS THAT COULD CAUSE ALL OR ANY PORTION OF THE LEASED PROPERTY
TO BE SUBJECT TO ANY RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY
OR USE OF THE LEASED PROPERTY UNDER HAZARDOUS MATERIALS LAW (AS HEREINAFTER
DEFINED).  NOTWITHSTANDING THE FOREGOING, LESSEE IS NOT REQUIRED BY LESSOR TO
REMOVE ANY HAZARDOUS MATERIALS LOCATED ON, IN, UNDER OR ABOUT THE LEASED
PREMISES ON OR PRIOR TO THE COMMENCEMENT DATE OF THIS LEASE.  WITHOUT LESSOR’S
PRIOR WRITTEN CONSENT, WHICH CONSENT MUST NOT BE UNREASONABLY WITHHELD OR
DELAYED, LESSEE WILL NOT TAKE ANY REMEDIAL ACTION IN RESPONSE TO THE PRESENCE OF
ANY HAZARDOUS MATERIALS ON, IN, OR UNDER OR ABOUT THE LEASED PROPERTY, NOR ENTER
INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER COMPROMISE IN RESPECT TO
ANY HAZARDOUS MATERIALS EXCEPT AS MAY BE NECESSARY TO COMPLY WITH ALL LAWS,
RULES, REGULATIONS OR ORDERS OF ANY APPLICABLE GOVERNMENTAL AUTHORITIES.


(B)           LESSEE INDEMNIFIES AND HOLDS THE LESSOR INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY CLAIM, ACTION, SUIT, PROCEEDING, LOSS, COST,
DAMAGE, LIABILITY, DEFICIENCY, FINE, PENALTY, PUNITIVE DAMAGE OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND CONSULTANT FEES), DIRECTLY OR
INDIRECTLY RESULTING FROM, ARISING OUT OF, OR BASED UPON (I) THE PRESENCE,
RELEASE, USE, MANUFACTURE, GENERATION, DISCHARGE, STORAGE OR DISPOSAL BY LESSEE
(OR ITS SUBLESSEE, CONTRACTORS, LICENSEES, CONCESSIONAIRES, GUESTS, INVITEES,
EMPLOYEES, AGENTS OR REPRESENTATIVES) OF ANY HAZARDOUS MATERIAL ON, UNDER, IN OR
ABOUT, OR THE TRANSPORTATION OF ANY SUCH MATERIALS TO OR FROM THE LEASED
PROPERTY OCCURRING DURING THE TERM, (II) THE VIOLATION, OR ALLEGED VIOLATION BY
LESSEE (OR ITS SUBLESSEE, CONTRACTORS, LICENSEES, CONCESSIONAIRES, GUESTS,
INVITEES, EMPLOYEES, AGENTS OR REPRESENTATIVES) OF ANY HAZARDOUS MATERIALS LAW
AFFECTING THE LEASED PROPERTY, OR THE TRANSPORTATION BY LESSEE (OR ITS
SUBLESSEES, CONTRACTORS, LICENSEES, CONCESSIONAIRES, GUESTS, INVITEES,
EMPLOYEES, AGENTS OR REPRESENTATIVES) OF HAZARDOUS MATERIALS TO OR FROM THE
LEASED PROPERTY OR (III) ANY AND ALL ENVIRONMENTAL LIABILITIES ARISING UNDER
SUBSECTIONS (I) OR (II) ABOVE, SAVE AND EXCEPT TO THE EXTENT THAT SUCH
VIOLATIONS OF SUBSECTIONS (I) OR (II) ABOVE (A) FIRST OCCURRED PRIOR TO THE
COMMENCEMENT DATE OF THIS LEASE OR AFTER THE EXPIRATION OR EARLIER TERMINATION
OF THIS LEASE EXCEPT TO THE EXTENT EXACERBATED BY LESSEE’S ACT, OR (B) WERE
CAUSED BY THE INTENTIONALLY WRONGFUL ACTS OR GROSSLY NEGLIGENT ACTS OR FAILURES
TO ACT OF LESSOR.

24


--------------------------------------------------------------------------------



(C)           LESSOR INDEMNIFIES AND HOLDS THE LESSEE INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY CLAIM, ACTION, SUIT, PROCEEDING, LOSS, COST,
DAMAGE, LIABILITY, DEFICIENCY, FINE, PENALTY, PUNITIVE DAMAGE OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND CONSULTANT FEES), DIRECTLY OR
INDIRECTLY RESULTING FROM, ARISING OUT OF, OR BASED UPON (I) THE PRESENCE,
RELEASE, USE, MANUFACTURE, GENERATION, DISCHARGE, STORAGE OR DISPOSAL BY LESSOR
(OR ITS LESSEES OR SUBLESSEES (OTHER THAN THE LESSEE INDEMNIFIED PARTIES),
CONTRACTORS, LICENSEES, CONCESSIONAIRES, GUESTS, INVITEES, EMPLOYEES, AGENTS OR
REPRESENTATIVES) OF ANY HAZARDOUS MATERIAL ON, UNDER, IN OR ABOUT, OR THE
TRANSPORTATION OF ANY SUCH MATERIALS TO OR FROM THE LEASED PROPERTY FIRST
OCCURRING AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, (II) THE
VIOLATION, OR ALLEGED VIOLATION BY LESSOR (OR ITS LESSEES OR SUBLESSEES (OTHER
THAN THE LESSEE INDEMNIFIED PARTIES), CONTRACTORS, LICENSEES, CONCESSIONAIRES,
GUESTS, INVITEES, EMPLOYEES, AGENT OR REPRESENTATIVES) OF ANY HAZARDOUS
MATERIALS LAW AFFECTING THE LEASED PROPERTY, OR THE TRANSPORTATION BY LESSOR (OR
ITS LESSEES OR SUBLESSEES (OTHER THAN THE LESSEE INDEMNIFIED PARTIES),
CONTRACTORS, LICENSEES, CONCESSIONAIRES, GUESTS, INVITEES, EMPLOYEES, AGENTS OR
REPRESENTATIVES) OF HAZARDOUS MATERIALS TO OR FROM THE LEASED PROPERTY, OR (III)
ANY AND ALL ENVIRONMENTAL LIABILITIES ARISING UNDER SUBSECTIONS (I) OR (II)
ABOVE, SAVE AND EXCEPT TO THE EXTENT THAT SUCH VIOLATIONS OR SUBSECTIONS (I) OR
(II) ABOVE (A) ARISE DURING THE TERM (EXCEPT TO THE EXTENT EXACERBATED BY
LESSOR’S ACT), OR (B) WERE CAUSED BY THE INTENTIONALLY WRONGFUL ACTS OR GROSSLY
NEGLIGENT ACTS OR FAILURES TO ACT OF LESSEE.


(D)           “HAZARDOUS MATERIALS LAW”, FOR PURPOSES OF THIS LEASE, MEANS ANY
FEDERAL, STATE, OR LOCAL LAW, ORDINANCE OR REGULATION OR ANY COURT JUDGMENT
APPLICABLE TO LESSEE OR TO THE LEASED PROPERTY RELATING TO INDUSTRIAL HYGIENE OR
TO ENVIRONMENTAL CONDITIONS INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO THE
RELEASE, EMISSION OR DISCHARGE OF HAZARDOUS MATERIALS, THOSE IN CONNECTION WITH
THE CONSTRUCTION, FUEL SUPPLY, POWER GENERATION AND TRANSMISSION, WASTE DISPOSAL
OR ANY OTHER OPERATIONS OR PROCESSES RELATING TO THE LEASED PROPERTY. 
“HAZARDOUS MATERIALS LAW” INCLUDES, BUT IS NOT LIMITED TO, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, THE RESOURCES CONSERVATION AND RECOVERY ACT, THE
SOLID WASTE DISPOSAL ACT, THE CLEAN WATER ACT, THE CLEAN AIR ACT, AND ANY
AMENDMENTS TO THESE LAWS OR ENACTMENTS OF OTHER LAWS OCCURRING AFTER THE DATE
HEREOF.


(E)           “HAZARDOUS MATERIALS”, FOR PURPOSES OF THIS LEASE AGREEMENT,
INCLUDES FLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, POLYCHLORINATED BIPHENYLS,
ASBESTOS IN ANY FORM WHICH IS OR COULD BECOME FRIABLE, HAZARDOUS WASTES, TOXIC
SUBSTANCES OR OTHER RELATED MATERIAL WHETHER IN THE FORM OF A CHEMICAL, ELEMENT,
COMPOUND, SOLUTION, MIXTURE OR OTHERWISE INCLUDING, BUT NOT LIMITED TO, THOSE
MATERIALS DEFINED AS “HAZARDOUS SUBSTANCES,” “HAZARDOUS MATERIALS,”

25


--------------------------------------------------------------------------------



“TOXIC SUBSTANCES,” “AIR POLLUTANTS,” “TOXIC POLLUTANTS,” “HAZARDOUS WASTES,”
“EXTREMELY HAZARDOUS WASTES” OR “RESTRICTED HAZARDOUS WASTES” BY HAZARDOUS
MATERIALS LAW, OTHER THAN COMMON CLEANING COMPOUNDS, SOLVENTS AND OTHER
MATERIALS INCIDENTAL TO THE USE AND OPERATION OF THE LEASED PROPERTY AND IN
COMPLIANCE WITH HAZARDOUS MATERIALS LAW.


8.4           LIQUOR LICENSE MATTERS AND INDEMNITIES.


(A)           LESSEE ACKNOWLEDGES THAT IT WILL, ON AN EXCLUSIVE BASIS, PURCHASE,
SERVE AND SELL ALCOHOLIC BEVERAGES ON THE LEASED PROPERTY.  ALL ALCOHOLIC
BEVERAGES TO BE PURCHASED FOR SERVICE OR SALE ON THE LEASED PROPERTY SHALL BE
PURCHASED FROM DISTRIBUTORS AND OTHER SUPPLIERS BY OR IN THE NAME OF LESSEE.


(B)           LESSEE SHALL NOT RELINQUISH ANY LIQUOR LICENSE (OTHER THAN AS
REQUIRED BY A GOVERNMENTAL AUTHORITY) OR TAKE OR FAIL TO TAKE SUCH ACTION WHICH
WOULD CAUSE A SUSPENSION, REVOCATION OR TERMINATION OF SUCH LIQUOR LICENSES AND
SHALL RENEW, EXTEND, REAPPLY FOR AND OTHERWISE CONTINUE ANY SUCH LIQUOR LICENSES
AS NECESSARY TO KEEP SUCH LIQUOR LICENSES IN FULL FORCE AND EFFECT UNTIL THE
EXPIRATION OF THE TERM OF THE LEASE AND LESSEE SHALL OBTAIN ANY NEW LIQUOR
LICENSES AS ARE NECESSARY FOR THE PURCHASE, SALE AND SERVICE OF ALCOHOLIC
BEVERAGES IN CONNECTION WITH THE OPERATION OF THE LEASED PREMISES.  LESSEE SHALL
COOPERATE WITH LESSOR TO EFFECT THE TRANSITION PROCEDURES SET FORTH IN ARTICLE
XXXVII UPON THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE IN CONNECTION
WITH THE LIQUOR LICENSES AND THE PURCHASE, SALE AND SERVICE OF ALCOHOLIC
BEVERAGES.


(C)           LESSEE REPRESENTS THAT IT CURRENTLY HAS IN PLACE ALL NECESSARY
LIQUOR LICENSES NEEDED FOR THE OPERATION OF THE LEASED PROPERTY AND LESSEE IS
NOT IN DEFAULT UNDER ANY OF THE REQUIREMENTS FOR THE LIQUOR LICENSES.


(D)           LESSEE HEREBY RELEASES LESSOR AND THE LESSOR INDEMNIFIED PARTIES
FOR ANY LIABILITY, DAMAGE, LOST, COST OR EXPENSE INCURRED BY LESSOR OR THE
LESSOR INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE
OR INTENTIONAL MISCONDUCT BY LESSOR, ARISING FROM OR RELATED TO THE LIQUOR
LICENSES OR THE PURCHASE, SALE AND SERVICE OF ALCOHOLIC BEVERAGES ON THE LEASED
PROPERTY.  LESSEE SHALL INDEMNIFY AND HOLD HARMLESS LESSOR AND THE LESSOR
INDEMNIFIED PARTIES AGAINST ANY LIABILITY, DAMAGE, LOSS, COST OR EXPENSE,
INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS FEES AND COURT COSTS INCURRED
BY LESSOR OR THE LESSOR INDEMNIFIED PARTIES ARISING FROM OR RELATED TO THE
LIQUOR LICENSES OR THE PURCHASE, SALE AND SERVICE OF ALCOHOLIC BEVERAGES ON THE
LEASED PROPERTY, EXCEPT TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF THE LESSOR.

26


--------------------------------------------------------------------------------



ARTICLE IX
MAINTENANCE AND REPAIR


9.1           MAINTENANCE AND REPAIR.


(A)           LESSEE, AT ITS SOLE EXPENSE, WILL KEEP THE LEASED PROPERTY IN GOOD
ORDER AND REPAIR, EXCEPT FOR ORDINARY WEAR AND TEAR (WHETHER OR NOT THE NEED FOR
SUCH REPAIRS OCCURRED AS A RESULT OF LESSEE’S USE, ANY PRIOR USE, THE ELEMENTS
OR THE AGE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF), AND, EXCEPT AS
OTHERWISE PROVIDED IN ARTICLE XIV OR ARTICLE XV, WITH REASONABLE PROMPTNESS,
MAKE ALL NECESSARY AND APPROPRIATE REPAIRS, REPLACEMENTS, AND IMPROVEMENTS
THERETO OF EVERY KIND AND NATURE, WHETHER INTERIOR OR EXTERIOR, ORDINARY OR
EXTRAORDINARY, FORESEEN OR UNFORESEEN OR ARISING BY REASON OF A CONDITION
EXISTING ON OR PRIOR TO THE COMMENCEMENT OF THE TERM (CONCEALED OR OTHERWISE),
OR REQUIRED BY ANY GOVERNMENTAL AGENCY HAVING JURISDICTION OVER THE LEASED
PROPERTY.  LESSEE, HOWEVER, SHALL BE PERMITTED TO PROSECUTE CLAIMS AGAINST
LESSOR’S PREDECESSORS-IN-TITLE, CONTRACTORS, SUBCONTRACTORS AND SUPPLIERS FOR
BREACH OF ANY REPRESENTATION OR WARRANTY OR FOR ANY LATENT DEFECTS IN THE LEASED
PROPERTY TO BE MAINTAINED BY LESSEE UNLESS LESSOR IS ALREADY DILIGENTLY PURSUING
SUCH A CLAIM.  ALL REPAIRS SHALL, TO THE EXTENT REASONABLY ACHIEVABLE, BE AT
LEAST EQUIVALENT IN QUALITY TO THE ORIGINAL WORK.  LESSEE WILL NOT TAKE OR OMIT
TO TAKE ANY ACTION, THE TAKING OR OMISSION OF WHICH MIGHT MATERIALLY IMPAIR THE
VALUE OR THE USEFULNESS OF THE LEASED PROPERTY OR ANY PART THEREOF FOR ITS
PRIMARY INTENDED USE.  IF LESSEE FAILS TO MAKE ANY REQUIRED REPAIRS OR
REPLACEMENTS AFTER FIFTEEN (15) DAYS NOTICE FROM LESSOR, OR AFTER SUCH LONGER
PERIOD AS MAY BE REASONABLY REQUIRED PROVIDED THAT LESSEE AT ALL TIMES
DILIGENTLY PROCEEDS WITH SUCH REPAIR OR REPLACEMENT, THEN LESSOR SHALL HAVE THE
RIGHT, BUT SHALL NOT BE OBLIGATED, TO MAKE SUCH REPAIRS OR REPLACEMENTS ON
BEHALF OF AND FOR THE ACCOUNT OF LESSEE.  IN SUCH EVENT, SUCH WORK SHALL BE PAID
FOR IN FULL BY LESSEE AS ADDITIONAL CHARGES.


(B)           NOTWITHSTANDING LESSEE’S OBLIGATIONS UNDER SECTION 9.1(A)
HEREINABOVE AND THE OTHER PROVISIONS OF THIS LEASE, IN THE EVENT THAT
(I) REPAIRS, REPLACEMENTS AND/OR IMPROVEMENTS OF THE LEASED PROPERTY BECOME
NECESSARY IN ORDER TO MAINTAIN THE FACILITY IN THE SAME QUALITY AND CONDITION AS
IT CURRENTLY EXISTS, (II) SUCH REPAIRS, REPLACEMENTS AND/OR IMPROVEMENTS ARE
UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSIDERED TO BE CAPITAL IN
NATURE, (III) THE FUNDS THEN AVAILABLE TO LESSEE IN THE FFE RESERVE OR AT THE
LEASED PROPERTY, EITHER IN THE FORM OF RESERVES, INSURANCE PROCEEDS, OR OTHER
INCOME GENERATED BY THE LEASED PROPERTY AND AVAILABLE TO LESSEE ARE INSUFFICIENT
TO ENABLE LESSEE TO PAY THE COSTS OF MAKING ANY SUCH REPAIRS, REPLACEMENTS
AND/OR IMPROVEMENTS, AND (IV) LESSOR CONSENTS TO THE REPAIRS, REPLACEMENTS,
AND/OR IMPROVEMENTS, THEN LESSOR SHALL BE REQUIRED TO BEAR THE COST OF MAKING
SUCH REPAIRS, REPLACEMENTS AND/OR IMPROVEMENTS.  EXCEPT AS SET FORTH IN THE
FOREGOING SENTENCE, LESSOR SHALL NOT UNDER ANY CIRCUMSTANCES BE REQUIRED TO
BUILD OR REBUILD ANY IMPROVEMENTS ON THE LEASED PROPERTY, TO MAKE ANY REPAIRS,
REPLACEMENTS, ALTERATIONS, RESTORATIONS OR RENEWALS OF ANY NATURE OR DESCRIPTION
TO THE LEASED PROPERTY, WHETHER ORDINARY OR EXTRAORDINARY, FORESEEN OR
UNFORESEEN, OR TO MAKE ANY EXPENDITURE WHATSOEVER WITH RESPECT THERETO, IN
CONNECTION WITH THIS LEASE, OR TO MAINTAIN THE LEASED PROPERTY IN ANY WAY. 
LESSEE AGREES THAT UNLESS CONTEMPLATED BY THE ANNUAL BUDGET, OR OTHERWISE
DIRECTED BY LESSOR, IT WILL NOT MAKE REPAIRS AT THE EXPENSE OF LESSOR PURSUANT
TO ANY LAW IN EFFECT AT THE TIME OF THE EXECUTION OF THIS LEASE OR HEREAFTER
ENACTED UNLESS ORDERED TO DO SO BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE LEASED PROPERTY.  LESSOR SHALL HAVE THE RIGHT TO GIVE,
RECORD AND POST, AS APPROPRIATE, NOTICES OF NONRESPONSIBILITY UNDER ANY
MECHANIC’S LIEN LAWS NOW OR HEREAFTER EXISTING.


(C)           NOTHING CONTAINED IN THIS LEASE AND NO ACTION OR INACTION BY
LESSOR SHALL BE CONSTRUED AS (1) CONSTITUTING THE REQUEST OF LESSOR, EXPRESSED
OR IMPLIED, TO ANY CONTRACTOR,

27


--------------------------------------------------------------------------------



SUBCONTRACTOR, LABORER, MATERIALMAN OR VENDOR TO OR FOR THE PERFORMANCE OF ANY
LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY FOR THE
CONSTRUCTION, ALTERATION, ADDITION, REPAIR OR DEMOLITION OF OR TO THE LEASED
PROPERTY OR ANY PART THEREOF, OR (2) GIVING LESSEE ANY RIGHT, POWER OR
PERMISSION TO CONTRACT FOR OR PERMIT THE PERFORMANCE OF ANY LABOR OR SERVICES OR
THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN SUCH FASHION AS WOULD
PERMIT THE MAKING OF ANY CLAIM AGAINST LESSOR IN RESPECT THEREOF OR TO MAKE ANY
AGREEMENT THAT MAY CREATE, OR IN ANY WAY BE THE BASIS OF ANY RIGHT, TITLE,
INTEREST, LIEN, CLAIM OR OTHER ENCUMBRANCE UPON THE ESTATE OF LESSOR IN THE
LEASED PROPERTY, OR ANY PORTION THEREOF.


(D)           LESSEE WILL, UPON THE EXPIRATION OR PRIOR TERMINATION OF THE TERM,
VACATE AND SURRENDER THE LEASED PROPERTY TO LESSOR IN THE CONDITION IN WHICH THE
LEASED PROPERTY WAS ORIGINALLY RECEIVED FROM LESSOR, EXCEPT AS REPAIRED,
REBUILT, RESTORED, ALTERED OR ADDED TO AS PERMITTED OR REQUIRED BY THE
PROVISIONS OF THIS LEASE AND EXCEPT FOR (I) ORDINARY WEAR AND TEAR (SUBJECT TO
THE OBLIGATION OF LESSEE TO MAINTAIN THE LEASED PROPERTY IN COMPLIANCE WITH THE
FIRST CLASS OPERATING STANDARDS, DURING THE ENTIRE TERM), OR (II) DAMAGE BY
CASUALTY OR CONDEMNATION (SUBJECT TO THE OBLIGATIONS OF LESSEE TO RESTORE OR
REPAIR TO THE EXTENT SET FORTH IN THE LEASE; PROVIDED IF ANY OBLIGATIONS UNDER
THIS SUBSECTION (II) ARE OUTSTANDING AT THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE, THEN LESSEE SHALL ASSIGN TO LESSOR ANY REMAINING PROCEEDS OR AWARDS
PAID IN CONNECTION WITH SUCH CASUALTY OR CONDEMNATION).


9.2           ENCROACHMENTS, RESTRICTIONS, ETC.  IF ANY OF THE IMPROVEMENTS ON
THE LEASED PROPERTY, AT ANY TIME, MATERIALLY ENCROACH UPON ANY PROPERTY, STREET
OR RIGHT-OF-WAY ADJACENT TO THE LEASED PROPERTY, OR VIOLATE THE AGREEMENTS OR
CONDITIONS CONTAINED IN ANY RESTRICTIVE COVENANT OR OTHER AGREEMENT AFFECTING
THE LEASED PROPERTY, OR ANY PART THEREOF, OR IMPAIR THE RIGHTS OF OTHERS UNDER
ANY EASEMENT OR RIGHT-OF-WAY TO WHICH THE LEASED PROPERTY IS SUBJECT, THEN
PROMPTLY UPON THE REQUEST OF LESSOR OR AT THE BEHEST OF ANY PERSON AFFECTED BY
ANY SUCH ENCROACHMENT, VIOLATION OR IMPAIRMENT, LESSEE SHALL, AT ITS EXPENSE,
SUBJECT TO ITS RIGHT TO CONTEST THE EXISTENCE OF ANY ENCROACHMENT, VIOLATION OR
IMPAIRMENT AND IN SUCH CASE, IN THE EVENT OF AN ADVERSE FINAL DETERMINATION,
EITHER (A) OBTAIN VALID AND EFFECTIVE WAIVERS OR SETTLEMENTS OF ALL CLAIMS,
LIABILITIES AND DAMAGES RESULTING FROM EACH SUCH ENCROACHMENT, VIOLATION OR
IMPAIRMENT, WHETHER THE SAME SHALL AFFECT LESSOR OR LESSEE OR (B) MAKE SUCH
CHANGES IN THE IMPROVEMENTS ON THE LEASED PROPERTY AND TAKE SUCH OTHER ACTIONS,
AS LESSEE IN THE GOOD FAITH EXERCISE OF ITS JUDGMENT DEEMS REASONABLY
PRACTICABLE TO REMOVE SUCH ENCROACHMENT, AND TO END SUCH VIOLATION OR
IMPAIRMENT, INCLUDING, IF NECESSARY, THE ALTERATION OF ANY SUCH IMPROVEMENTS,
AND IN ANY EVENT TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY IN ORDER TO BE ABLE
TO CONTINUE THE OPERATION OF THE LEASED PROPERTY FOR THE PRIMARY INTENDED USE
SUBSTANTIALLY IN THE MANNER AND TO THE EXTENT THE LEASED PROPERTY WAS OPERATED
PRIOR TO THE ASSERTION OF SUCH VIOLATION, IMPAIRMENT AND ENCROACHMENT.  ANY SUCH
ALTERATION SHALL BE MADE IN CONFORMITY WITH THE APPLICABLE REQUIREMENTS OF
ARTICLE X.  LESSEE’S OBLIGATIONS UNDER THIS SECTION 9.2 SHALL BE IN ADDITION TO
AND SHALL IN NO WAY DISCHARGE OR DIMINISH ANY OBLIGATION OF ANY INSURER UNDER
ANY POLICY OF TITLE OR OTHER INSURANCE HELD BY LESSOR.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 9.2, (I) SO LONG AS ANY ENCROACHMENT,
VIOLATION OR IMPAIRMENT DESCRIBED ABOVE DOES NOT MATERIALLY INTERFERE WITH THE
OPERATION OF THE FACILITY, LESSOR SHALL NOT REQUIRE LESSEE TO REMEDY OR
OTHERWISE ADDRESS THE SAME AND (II) LESSEE SHALL HAVE NO OBLIGATIONS WITH
RESPECT TO ANY ENCROACHMENT, VIOLATION OR IMPAIRMENT THAT EXISTS ON THE
EFFECTIVE DATE.

28


--------------------------------------------------------------------------------



ARTICLE X
ALTERATIONS


10.1         LESSEE ALTERATIONS.  SUBJECT TO OBTAINING LESSOR’S PRIOR WRITTEN
APPROVAL, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, LESSEE SHALL
HAVE THE RIGHT TO MAKE ADDITIONS, MODIFICATIONS OR IMPROVEMENTS TO THE LEASED
PROPERTY FROM TIME TO TIME AS LESSEE, IN ITS DISCRETION, MAY DEEM TO BE
DESIRABLE FOR ITS PERMITTED USES AND PURPOSES, PROVIDED THAT SUCH ACTION WILL
NOT SIGNIFICANTLY ALTER THE CHARACTER OR PURPOSES OR SIGNIFICANTLY DETRACT FROM
THE VALUE OR OPERATING EFFICIENCY THEREOF AND WILL NOT SIGNIFICANTLY IMPAIR THE
REVENUE-PRODUCING CAPABILITY OF THE LEASED PROPERTY OR ADVERSELY AFFECT THE
ABILITY OF THE LESSEE TO COMPLY WITH THE PROVISIONS OF THIS LEASE. 
NOTWITHSTANDING THE FOREGOING, LESSOR’S PRIOR WRITTEN APPROVAL SHALL NOT BE
REQUIRED FOR (A) EXPENSES PAID FROM THE FFE RESERVE FOR ITEMS INCLUDED IN THE
ANNUAL BUDGET, OR (B) ANY ITEMS APPROVED AS PART OF THE ANNUAL BUDGET.  THE COST
OF SUCH ADDITIONS, MODIFICATIONS OR IMPROVEMENTS TO THE LEASED PROPERTY SHALL BE
PAID BY LESSEE, AND ALL SUCH ADDITIONS, MODIFICATIONS OR IMPROVEMENTS SHALL,
WITHOUT PAYMENT BY LESSOR AT ANY TIME, BE INCLUDED UNDER THE TERMS OF THIS LEASE
AND UPON EXPIRATION OR EARLIER TERMINATION OF THIS LEASE SHALL PASS TO AND
BECOME THE PROPERTY OF LESSOR.  IN NO EVENT SHALL ANY ALTERATIONS, ADDITIONS OR
OTHER IMPROVEMENTS MADE BY LESSEE BE REMOVED FROM THE LEASED PROPERTY UNLESS
REQUEST IS MADE BY LESSOR TO LESSEE TO REMOVE SUCH ALTERATIONS, ADDITIONS AND
OTHER IMPROVEMENTS WHICH WERE MADE WITHOUT LESSOR’S APPROVAL WHERE SUCH APPROVAL
WAS REQUIRED UNDER THIS LEASE.


10.2         LESSOR ALTERATIONS.  LESSOR SHALL HAVE THE RIGHT, WITHOUT LESSEE’S
CONSENT, TO MAKE OR CAUSE TO BE MADE ALTERATIONS TO THE LEASED PROPERTY REQUIRED
IN CONNECTION WITH (I) EMERGENCY SITUATIONS, (II) LEGAL REQUIREMENTS,
(III) COMPLIANCE WITH THE MANAGEMENT AGREEMENT, (IV) COMPLIANCE WITH ANY
FRANCHISE AGREEMENT, AND (V) THE PERFORMANCE BY LESSOR OF ITS OBLIGATIONS UNDER
THIS LEASE, SO LONG AS SUCH ALTERATIONS DO NOT MATERIALLY AND ADVERSELY IMPAIR
THE OPERATING EFFICIENCY OR REVENUE PRODUCING CAPABILITY OF THE LEASED PROPERTY
OR THE ABILITY OF LESSEE TO COMPLY WITH THE PROVISIONS OF THIS LEASE DURING THE
REMAINDER OF THE TERM.  WITHOUT LESSEE’S CONSENT, LESSOR SHALL FURTHER HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO MAKE SUCH OTHER ADDITIONS TO THE LEASED
PROPERTY AS IT MAY REASONABLY DEEM APPROPRIATE DURING THE TERM, SO LONG AS SUCH
ALTERATIONS DO NOT MATERIALLY AND ADVERSELY IMPAIR THE OPERATING EFFICIENCY OR
REVENUE PRODUCING CAPABILITY OF THE LEASED PROPERTY OR THE ABILITY OF LESSEE TO
COMPLY WITH THE PROVISIONS OF THIS LEASE DURING THE REMAINDER OF THE TERM.  ALL
SUCH WORK UNLESS NECESSITATED BY LESSEE’S NEGLIGENT ACTS OR OMISSIONS OR UNLESS
OTHERWISE REQUIRED TO BE PERFORMED BY LESSEE UNDER THIS LEASE (SUBJECT TO THE
NOTICE AND CURE PROVISIONS HEREIN) (IN WHICH EVENT WORK SHALL BE PAID FOR BY
LESSEE) SHALL BE PERFORMED AT LESSOR’S EXPENSE AND SHALL BE DONE AFTER
REASONABLE NOTICE TO AND COORDINATION WITH LESSEE, SO AS TO MINIMIZE ANY
DISRUPTIONS OR INTERFERENCE WITH THE OPERATION OF THE FACILITY.


ARTICLE XI
LIENS


11.1         LIENS.  SUBJECT TO THE PROVISION OF ARTICLE XII RELATING TO
PERMITTED CONTESTS, LESSEE WILL NOT DIRECTLY OR INDIRECTLY CREATE OR ALLOW TO
REMAIN AND WILL PROMPTLY DISCHARGE AT ITS EXPENSE ANY LIEN, ENCUMBRANCE,
ATTACHMENT, TITLE RETENTION AGREEMENT OR CLAIM UPON THE LEASED

29


--------------------------------------------------------------------------------



PROPERTY OR ANY ATTACHMENT, LEVY, CLAIM OR ENCUMBRANCE IN RESPECT OF THE RENT
PAYABLE HEREUNDER, NOT INCLUDING, HOWEVER, (A) THIS LEASE, (B) THE MATTERS, IF
ANY, INCLUDED AS EXCEPTIONS IN THE TITLE POLICY INSURING LESSOR’S INTEREST IN
THE LEASED PROPERTY TO BE ISSUED ON OR ABOUT THE COMMENCEMENT DATE, (C)
RESTRICTIONS, LIENS AND OTHER ENCUMBRANCES WHICH ARE CONSENTED TO IN WRITING BY
LESSOR OR ANY EASEMENTS GRANTED PURSUANT TO THE PROVISIONS OF SECTION 7.3 OF
THIS LEASE, (D) LIENS FOR THOSE TAXES UPON LESSOR WHICH LESSEE IS NOT REQUIRED
TO PAY HEREUNDER, (E) SUBLEASES PERMITTED BY ARTICLE XXI HEREOF, (F) LIENS FOR
IMPOSITIONS OR FOR SUMS RESULTING FROM NONCOMPLIANCE WITH LEGAL REQUIREMENTS SO
LONG AS (1) THE SAME ARE NOT YET PAYABLE OR ARE PAYABLE WITHOUT THE ADDITION OF
ANY FINE OR PENALTY OR (2) SUCH LIENS ARE IN THE PROCESS OF BEING CONTESTED AS
PERMITTED BY ARTICLE XII HEREOF, (G) LIENS OF MECHANICS, LABORERS, MATERIALMEN,
SUPPLIERS OR VENDORS FOR SUMS EITHER DISPUTED OR NOT YET DUE PROVIDED THAT
(1) THE PAYMENT OF SUCH SUMS SHALL NOT BE POSTPONED UNDER ANY RELATED CONTRACT
FOR MORE THAN 60 DAYS AFTER THE COMPLETION OF THE ACTION GIVING RISE TO SUCH
LIEN AND SUCH RESERVE OR OTHER APPROPRIATE PROVISIONS AS SHALL BE REQUIRED BY
LAW OR GENERALLY ACCEPTED ACCOUNTING PRINCIPLES SHALL HAVE BEEN MADE THEREFOR OR
(2) ANY SUCH LIENS ARE IN THE PROCESS OF BEING CONTESTED AS PERMITTED BY
ARTICLE XII HEREOF, AND (H) ANY LIENS WHICH ARE THE RESPONSIBILITY OF LESSOR
PURSUANT TO THE PROVISIONS OF ARTICLE XXVIII OF THIS LEASE.  NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 11.1, LESSEE SHALL HAVE NO OBLIGATION WITH RESPECT TO
ANY LIEN OR ENCUMBRANCE ARISING OUT OF THE PROJECTS AND LESSOR SHALL PROMPTLY
DISCHARGE AT ITS EXPENSE ANY SUCH LIEN OR ENCUMBRANCE, PROVIDED THAT LESSOR
SHALL HAVE THE RIGHT TO CONTEST THE AMOUNT OR VALIDITY OF ANY SUCH LIEN OR
ENCUMBRANCE BY APPROPRIATE LEGAL PROCEEDINGS IN GOOD FAITH AND WITH DUE
DILIGENCE.


ARTICLE XII
PERMITTED CONTESTS


12.1         PERMITTED CONTESTS.  LESSEE SHALL HAVE THE RIGHT TO CONTEST THE
AMOUNT OR VALIDITY OF ANY IMPOSITION TO BE PAID BY LESSEE OR ANY LEGAL
REQUIREMENT OR INSURANCE REQUIREMENT OR ANY LIEN, ATTACHMENT, LEVY, ENCUMBRANCE,
CHARGE OR CLAIM (“CLAIMS”) NOT OTHERWISE PERMITTED BY ARTICLE XI, BY APPROPRIATE
LEGAL PROCEEDINGS IN GOOD FAITH AND WITH DUE DILIGENCE (BUT THIS SHALL NOT BE
DEEMED OR CONSTRUED IN ANY WAY TO RELIEVE, MODIFY OR EXTEND LESSEE’S COVENANTS
TO PAY OR ITS COVENANTS TO CAUSE TO BE PAID ANY SUCH CHARGES AT THE TIME AND IN
THE MANNER AS IN THIS ARTICLE PROVIDED), ON CONDITION, HOWEVER, THAT SUCH LEGAL
PROCEEDINGS SHALL NOT OPERATE TO RELIEVE LESSEE FROM ITS OBLIGATIONS HEREUNDER
AND SHALL NOT CAUSE THE SALE OR RISK THE LOSS OF THE LEASED PROPERTY, OR ANY
PART THEREOF, OR CAUSE LESSOR OR LESSEE TO BE IN DEFAULT UNDER ANY MORTGAGE,
DEED OF TRUST OR SECURITY DEED ENCUMBERING THE LEASED PROPERTY OR ANY INTEREST
THEREIN.  UPON THE REQUEST OF LESSOR, LESSEE SHALL EITHER (A) PROVIDE A BOND OR
OTHER ASSURANCE REASONABLY SATISFACTORY TO LESSOR THAT ALL CLAIMS WHICH MAY BE
ASSESSED AGAINST THE LEASED PROPERTY TOGETHER WITH INTEREST AND PENALTIES, IF
ANY, THEREON WILL BE PAID, OR (B) DEPOSIT WITHIN THE TIME OTHERWISE REQUIRED FOR
PAYMENT WITH A BANK OR TRUST COMPANY AS TRUSTEE UPON TERMS REASONABLY
SATISFACTORY TO LESSOR, AS SECURITY FOR THE PAYMENT OF SUCH CLAIMS, MONEY IN AN
AMOUNT SUFFICIENT TO PAY THE SAME, TOGETHER WITH INTEREST AND PENALTIES IN
CONNECTION THEREWITH, AS TO ALL CLAIMS WHICH MAY BE ASSESSED AGAINST OR BECOME A
CLAIM ON THE LEASED PROPERTY, OR ANY PART THEREOF, IN SAID LEGAL PROCEEDINGS. 
LESSEE SHALL FURNISH LESSOR AND ANY LENDER OF LESSOR WITH REASONABLE EVIDENCE OF
SUCH DEPOSIT WITHIN FIVE DAYS OF THE SAME.  LESSOR AGREES TO JOIN IN ANY SUCH
PROCEEDINGS IF THE SAME BE REQUIRED TO LEGALLY PROSECUTE SUCH CONTEST OF THE
VALIDITY OF SUCH CLAIMS; PROVIDED,

30


--------------------------------------------------------------------------------



HOWEVER, THAT LESSOR SHALL NOT THEREBY BE SUBJECTED TO ANY LIABILITY FOR THE
PAYMENT OF ANY COSTS OR EXPENSES IN CONNECTION WITH ANY PROCEEDINGS BROUGHT BY
LESSEE; AND LESSEE COVENANTS TO INDEMNIFY AND SAVE HARMLESS LESSOR FROM ANY SUCH
COSTS OR EXPENSES.  LESSEE SHALL BE ENTITLED TO ANY REFUND OF ANY CLAIMS AND
SUCH CHARGES AND PENALTIES OR INTEREST THEREON WHICH HAVE BEEN PAID BY LESSEE OR
PAID BY LESSOR AND FOR WHICH LESSOR HAS BEEN FULLY REIMBURSED.  IN THE EVENT
THAT LESSEE FAILS TO PAY ANY CLAIMS WHEN DUE OR TO PROVIDE THE SECURITY THEREFOR
AS PROVIDED IN THIS PARAGRAPH AND TO DILIGENTLY PROSECUTE ANY CONTEST OF THE
SAME, LESSOR MAY, UPON TEN DAYS ADVANCE WRITTEN NOTICE TO LESSEE, PAY SUCH
CHARGES TOGETHER WITH ANY INTEREST AND PENALTIES AND THE SAME SHALL BE REPAYABLE
BY LESSEE TO LESSOR AT THE NEXT RENT PAYMENT DATE PROVIDED FOR IN THIS LEASE. 
PROVIDED, HOWEVER, THAT SHOULD LESSOR REASONABLY DETERMINE THAT THE GIVING OF
SUCH NOTICE WOULD RISK LOSS TO THE LEASED PROPERTY OR CAUSE DAMAGE TO LESSOR,
THEN LESSOR SHALL GIVE SUCH NOTICE AS IS PRACTICAL UNDER THE CIRCUMSTANCES. 
LESSOR RESERVES THE RIGHT TO CONTEST AT ITS EXPENSE ANY OF THE CLAIMS NOT
PURSUED BY LESSEE.  LESSOR AND LESSEE AGREE TO COOPERATE IN COORDINATING THE
CONTEST OF ANY CLAIMS.


ARTICLE XIII
INSURANCE


13.1         LIABILITY INSURANCE.  SUBJECT TO THE TERMS OF THIS SECTION 13.1 AND
SECTION 13.4 BELOW, LESSEE SHALL, AT ALL TIMES DURING THE TERM OF THIS LEASE,
AND AT LESSEE’S COST AND EXPENSE, MAINTAIN THE FOLLOWING INSURANCE FOR THE
BENEFIT OF LESSEE AND LESSOR IN CONNECTION WITH THE LEASED PROPERTY:


(A)           COMMERCIAL GENERAL LIABILITY INSURANCE WITH LIMITS OF LIABILITY IN
AN AMOUNT NO LESS THAN FIFTY MILLION DOLLARS ($50,000,000) PER OCCURRENCE AND IN
THE ANNUAL AGGREGATE, INCLUDING COVERAGE FOR PRODUCTS LIABILITY, INNKEEPERS’
LIABILITY, LIQUOR LIABILITY, AND CLAIMS FOR PERSONAL AND BODILY INJURY OR DEATH
AND PROPERTY DAMAGE OCCURRING UPON, IN, OR ABOUT THE LEASED PROPERTY, OR ANY
ELEVATOR OR ESCALATOR THEREIN, AND UPON, IN, OR ABOUT THE ADJOINING STREETS AND
PASSAGEWAYS THEREOF, OR OTHERWISE, ARISING UNDER THIS LEASE;


(B)           COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE WITH LIMITS OF
LIABILITY OF AT LEAST FIFTY MILLION DOLLARS ($50,000,000) PER OCCURRENCE AND IN
THE ANNUAL AGGREGATE;


(C)           APPROPRIATE WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY
INSURANCE; AND


(D)           SUCH OTHER INSURANCE (INCLUDING FIDELITY/CRIME COVERAGE/ERRORS AND
OMISSIONS) AGAINST OTHER INSURABLE RISKS NOT COVERED UNDER SUBSECTIONS (A) AND
(B) WHICH, AT THE TIME, ARE COMMONLY INSURED AGAINST BY OWNERS OF COMPARABLE
HOTELS IN THE STATE OF COLORADO, WITH DUE REGARD BEING OR TO BE GIVEN TO THE
THEN-EXISTING CIRCUMSTANCES AND TO THE TYPE, CONSTRUCTION, DESIGN, USE AND
OCCUPANCY OF THE LEASED PROPERTY.


13.2         SPECIAL CONDITIONS OR HAZARDS.  LESSEE SHALL DISCLOSE TO THE LESSOR
THE PRESENCE OF ANY CONDITION OR HAZARD WITHIN THE ACTUAL KNOWLEDGE OF LESSEE,
AND LESSOR SHALL LIKEWISE DISCLOSE TO LESSEE THE EXISTENCE OF ANY CONDITION OR
HAZARD WITHIN THE ACTUAL KNOWLEDGE OF LESSEE, TO THE EXTENT THAT SUCH CONDITION
OR HAZARD MAY CREATE OR CONTRIBUTE TO ANY CLAIMS,

31


--------------------------------------------------------------------------------



DAMAGES, LOSSES, OR EXPENSES NOT TYPICALLY INSURED AGAINST BY THE COVERAGES
SPECIFIED IN SECTION 13.1(A).  IF ANY SUCH CONDITION OR HAZARD REQUIRES REMOVAL,
ABATEMENT, OR ANY OTHER SPECIAL PROCEDURES, SUCH SPECIAL PROCEDURES SHALL BE
PERFORMED AT LESSEE’S EXPENSE IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS. 
CONDITIONS OR HAZARDS TO WHICH THIS SECTION 13.2 REFERS INCLUDE LATENT RISKS TO
HEALTH SUCH AS ASBESTOS, SILICOSIS, TOXIC OR HAZARDOUS CHEMICALS AND WASTE
PRODUCTS; HAZARDS TO THE ENVIRONMENT SUCH AS UNDERGROUND STORAGE TANKS; AND
LATENT OR PATENT TOXIC, NONTOXIC, ABRASIVE, OR IRRITANT POLLUTANTS.  AT LESSEE’S
EXPENSE, LESSEE SHALL ENDEAVOR TO OBTAIN APPROPRIATE INSURANCE COVERAGE AGAINST
SUCH CONDITIONS AND HAZARDS TO PROTECT THE INTERESTS OF LESSEE AND LESSOR.


13.3         CASUALTY INSURANCE.


(A)           SUBJECT TO SECTION 13.4 BELOW, LESSEE SHALL, AT ALL TIMES DURING
THE TERM OF THIS LEASE, AND AT LESSEE’S COST AND EXPENSE, KEEP THE LEASED
PROPERTY INSURED (THROUGH LESSEE’S OWN INSURERS) FOR THE BENEFIT OF LESSEE AND
LESSOR, AS THEIR INTERESTS MAY APPEAR.

(I)            AGAINST “ALL RISKS” OF PHYSICAL LOSS OR DAMAGE FOR THE FULL
REPLACEMENT VALUE THEREOF, IN FORM NO LESS COMPREHENSIVE THAN ISO FORM CP 10 30
(ED 10/91), AS AMENDED FROM TIME TO TIME, AND WITHOUT EXCLUSION FOR LOSS OR
DAMAGE BY FIRE, LIGHTNING, WINDSTORM, HAIL, EXPLOSION, RIOT, CIVIL COMMOTION,
AIRCRAFT, VEHICLES, SMOKE, VANDALISM, MALICIOUS MISCHIEF, SPRINKLER LEAKAGE,
VOLCANIC ACTION, BREAKAGE OF GLASS, FALLING OBJECTS, WEIGHT OF ICE AND SNOW OR
SLEET, WATER DAMAGE, WEATHER CONDITIONS OR COLLAPSE;

(II)           AGAINST SUCH OTHER “ALL RISK” PERILS, INCLUDING EARTHQUAKE AND
FLOOD, COMMONLY INSURED AGAINST BY A DIFFERENCE IN CONDITIONS INSURANCE POLICY
IN SUCH AMOUNTS AS ARE OBTAINABLE FROM TIME TO TIME, BUT IN NO EVENT IN AMOUNTS
LESS THAN THOSE REQUIRED UNDER THE TERMS OF THE MORTGAGE

(III)          ON EQUIPMENT FOR THE SUPPLY OR CONTROL OF HEAT, LIGHT, POWER, HOT
WATER, COLD WATER, GAS, REFRIGERATION, OR AIR-CONDITIONING AGAINST DIRECT OR
CONSEQUENTIAL LOSS OR DAMAGE, AS CUSTOMARILY COVERED UNDER A BOILER AND
MACHINERY POLICY WITH A COMPREHENSIVE DEFINITION OF INSURED EQUIPMENT, IN THE
AMOUNT OF AT LEAST FIVE MILLION DOLLARS ($5,000,000) OR AMOUNTS AS LESSEE MAY
FROM TIME TO TIME REASONABLY REQUIRE;

(IV)          FOR SUCH OTHER RISKS (INCLUDING LOSS TO FINE ARTS, ACCOUNTS
RECEIVABLE, VALUABLE PAPERS AND RECORDS, ELECTRONIC MEDIA AND RECORDS, AND
SHIPMENTS IN TRANSIT) THAT, AT THE TIME, ARE COMMONLY INSURED AGAINST BY LESSEES
OF HOTEL PREMISES IN THE STATE OF COLORADO, WITH DUE REGARD BEING OR TO BE GIVEN
TO THE THEN-EXISTING CIRCUMSTANCES AND TO THE TYPE, CONSTRUCTION, DESIGN, USE
AND OCCUPANCY OF THE HOTEL; AND

(V)           AGAINST “BUSINESS INTERRUPTION AND EXTRA EXPENSE” (AS THAT PHRASE
IS USED WITHIN THE UNITED STATES INSURANCE INDUSTRY FOR APPLICATION TO TRANSIENT
LODGING FACILITIES) IN FORM NO LESS COMPREHENSIVE THAN ISO FORM
CP 00 30 (10/91), AS AMENDED FROM TIME TO TIME, RESULTING FROM LOSS OR DAMAGE
FROM THE HAZARDS SPECIFIED ABOVE, TO OWNED OR NON-OWNED PROPERTY, WHICH PREVENTS
NORMAL OPERATIONS FROM CONTINUING; SUCH

32


--------------------------------------------------------------------------------


COVERAGE SHALL: BE ON AN “ACTUAL LOSS SUSTAINED” BASIS IN AN AMOUNT EQUAL TO AT
LEAST ONE (1) YEAR’S EXPECTED NET INCOME BEFORE INCOME TAX (CALCULATED ACCORDING
TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND THE UNIFORM SYSTEM), PLUS
CONTINUING NORMAL OPERATING EXPENSES, INCLUDING OPERATOR’S MANAGEMENT FEE,
REIMBURSABLE EXPENSES AND OTHER AMOUNTS PAYABLE TO OPERATOR UNDER THIS LEASE,
THAT NECESSARILY CONTINUE, NOTWITHSTANDING THE BUSINESS INTERRUPTION; THE
INSURANCE SHALL ALSO PROVIDE “EXTENDED PERIOD OF INDEMNITY” OR “EXTENDED
BUSINESS INCOME” PROVISIONS FOR PAYMENT OF LOSS UNTIL NORMAL OPERATIONS RESUME,
BUT IN ANY EVENT FOR A PERIOD OF NOT LESS THAN ONE HUNDRED EIGHTY (180) DAYS
AFTER BUSINESS OPERATIONS FOR RESUMED; THE INSURANCE SHALL ALSO INCLUDE AN
“ORDINARY PAYROLL” ENDORSEMENT FOR A MINIMUM OF NINETY (90) DAYS.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LESSEE, LESSEE
SHALL NOT PLACE ANY INSURANCE WITH RESPECT TO THE LEASED PROPERTY UNDER THIS
LEASE UNLESS AND UNTIL SUCH INSURANCE HAS BEEN REVIEWED AND APPROVED BY LESSOR.


13.4         PARTIES INSURED AND AMOUNTS OF COVERAGE.


(A)           THE CARRIERS OF ALL INSURANCE POLICIES PROVIDED BY LESSEE OR
LESSOR UNDER THIS LEASE SHALL BE RATED NO LESS THAN A-, IN THE MOST RECENT
“BEST” INSURANCE GUIDE AND SHALL BE LICENSED IN THE STATE OF COLORADO AND SHALL
BE SUBJECT TO THE APPROVAL OF LESSEE AND LESSOR.  ALL INSURANCE POLICIES
PROVIDED FOR IN THIS ARTICLE XIII SHALL INCLUDE:

(I)            LESSEE AND LESSOR AS PARTIES INSURED THEREUNDER, AS THEIR
INTERESTS MAY APPEAR;

(II)           WHERE APPROPRIATE AND/OR AS REQUIRED BY ANY MORTGAGE,
ENDORSEMENT(S) IN FAVOR OF MORTGAGEE(S), AS ITS/THEIR INTEREST MAY APPEAR;

(III)          WHERE APPROPRIATE (INCLUDING THE INSURANCE PROVIDED FOR IN
SECTION 13.1(A)), THE INSURER’S WAIVER OF SUBROGATION RIGHTS AGAINST LESSEE AND
LESSOR; AND

(IV)          A REQUIREMENT THAT THE INSURER PROVIDE AT LEAST THIRTY (30) DAYS’
WRITTEN NOTICE OF CANCELLATION OR MATERIAL CHANGE IN THE TERMS AND PROVISIONS OF
THE APPLICABLE POLICY AND TEN (10) DAYS’ WRITTEN NOTICE OF CANCELLATION FOR
NON-PAYMENT OF PREMIUMS.


(B)           ALL INSURANCE CARRIERS AND PROGRAMS SHALL BE SUBJECT TO THE
REASONABLE APPROVAL OF LESSEE, LESSOR AND ANY MORTGAGEE.  IF THE INSURANCE
REFERRED TO IN SECTION 13.3(A) COULD BE OBTAINED AT LOWER PREMIUMS AND OTHERWISE
ON TERMS AND CONDITIONS INCLUDING AMOUNTS OF COVERAGE AND DEDUCTIBLES MORE
ADVANTAGEOUS TO LESSOR UNDER BLANKET INSURANCE POLICIES AVAILABLE TO LESSEE FROM
TIME TO TIME, THEN LESSOR OR LESSEE MAY REQUEST THAT SUCH INSURANCE BE PLACED BY
LESSEE AT LESSEE’S COST AND EXPENSE, SUBJECT TO THE PROVISIONS OF THIS SECTION
13.4.


(C)           IN THE EVENT THAT EITHER LESSEE OR LESSOR DESIRES TO MAKE A CHANGE
IN THE CARRIER, TYPE OR AMOUNT OF ANY OF THE INSURANCE POLICIES TO BE MAINTAINED
UNDER THIS LEASE, IT SHALL NOTIFY THE OTHER PARTY OF THE DESIRED CHANGE AT LEAST
SIXTY (60) DAYS IN ADVANCE OF THE EXPIRATION OF

33


--------------------------------------------------------------------------------



THE CURRENT POLICY PROPOSED TO BE CHANGED.  LESSEE OR LESSOR SHALL PROMPTLY
THEREAFTER MEET TO DISCUSS AND RESOLVE ANY QUESTIONS OR DISAGREEMENTS WITH
RESPECT TO THE PROPOSED CHANGE, AND IF EITHER LESSEE OR LESSOR AGREES NOT TO
WITHHOLD OR DELAY ITS CONSENT UNREASONABLY TO ANY SUCH PROPOSED CHANGE REQUESTED
BY THE OTHER PARTY SO LONG AS SUCH REQUESTED CHANGE IS CONSISTENT WITH THE
STANDARDS DESCRIBED IN THIS ARTICLE XIII.  IN ANY EVENT, THE LESSEE AND LESSOR
AGREE TO WORK DILIGENTLY AND IN GOOD FAITH TO RESOLVE ANY DISAGREEMENTS WITH
RESPECT TO THE PROPOSED CHANGE AS QUICKLY AS POSSIBLE SO THAT A DETERMINATION OF
THE COVERAGE TO BE MAINTAINED FOR ANY PERIOD OF TIME CAN BE MADE AT LEAST SIXTY
(60) DAYS IN ADVANCE OF THE EXPIRATION DATE OF THE POLICY OR POLICIES PROPOSED
TO BE CHANGED.


13.5         EVIDENCE OF INSURANCE.


(A)           AS SOON AS PRACTICABLE, LESSEE SHALL PROVIDE THE LESSOR WITH
CERTIFICATES OF INSURANCE EVIDENCING THAT THE APPLICABLE INSURANCE REQUIREMENTS
OF THIS LEASE HAVE BEEN SATISFIED.  AS SOON AS PRACTICABLE PRIOR TO THE
EXPIRATION DATE OF EACH SUCH POLICY, LESSEE OBTAINING SUCH INSURANCE SHALL
PROVIDE THE LESSOR WITH UPDATED CERTIFICATES EVIDENCING RENEWAL OF EXISTING OR
ACQUISITION OF NEW COVERAGES.  UPON THE REQUEST OF LESSOR, THE LESSEE SHALL
PROVIDE A CERTIFIED COPY OF ANY RENEWED OR NEW POLICY.


(B)           ON REQUEST, LESSEE SHALL FURNISH LESSOR WITH A SCHEDULE OF
INSURANCE OBTAINED UNDER THIS ARTICLE XIII, LISTING THE POLICY NUMBERS OF THE
INSURANCE OBTAINED, THE NAMES OF THE COMPANIES ISSUING SUCH POLICIES, THE NAMES
OF THE PARTIES INSURED, THE AMOUNTS OF COVERAGE, THE EXPIRATION DATE OR DATES OF
SUCH POLICIES, AND THE RISKS COVERED THEREBY.


13.6         REPORTS BY LESSEE.  LESSEE SHALL PROMPTLY:


(A)           CAUSE TO BE INVESTIGATED ALL ACCIDENTS AND CLAIMS FOR DAMAGE
RELATING TO THE OPERATION AND MAINTENANCE OF THE LEASED PROPERTY, AS THEY BECOME
KNOWN TO LESSEE, AND SHALL REPORT TO LESSOR ANY SUCH INCIDENT IN WHICH THE
CLAIMANT IS SEEKING MORE THAN $5,000 OR WITH RESPECT TO WHICH, LESSEE PROJECTS
THE EXPOSURE TO BE GREATER THAN $5,000;


(B)           CAUSE TO BE INVESTIGATED ALL DAMAGE TO OR DESTRUCTION OF THE
LEASED PROPERTY, AS IT BECOMES KNOWN TO LESSEE, AND SHALL REPORT TO LESSOR ANY
SUCH INCIDENT THAT APPEARS TO REQUIRE REPAIR EXPENDITURES OF GREATER THAN
$5,000, TOGETHER WITH THE ESTIMATED COST OF REPAIR THEREOF;


(C)           PREPARE ANY AND ALL REPORTS REQUIRED BY ANY INSURANCE COMPANY AS
THE RESULT OF AN INCIDENT MENTIONED IN THIS SECTION 13.6, ACTING AS THE SOLE
AGENT FOR ALL OTHER NAMED INSUREDS, ADDITIONAL INSUREDS, MORTGAGEES, AND LOSS
PAYEES; AND


(D)           RETAIN ON BEHALF OF LESSEE ALL CONSULTANTS AND EXPERTS, INCLUDING
ARCHITECTS, ENGINEERS, CONTRACTORS, ACCOUNTANTS, AND ATTORNEYS, AS NEEDED, AND
AT LESSEE’S EXPENSE, TO ASSIST IN ANALYZING ANY LOSS OR DAMAGE, DETERMINING THE
NATURE AND COST OF REPAIR, AND PREPARING AND PRESENTING ANY PROOFS OF LOSS OR
CLAIMS TO ANY INSURERS (WITH LESSOR’S PRIOR WRITTEN CONSENT IN THE EVENT THAT
THE TOTAL COST EXCEEDS $15,000).

34


--------------------------------------------------------------------------------



13.7         REVIEW OF INSURANCE.  ALL INSURANCE POLICY LIMITS PROVIDED PURSUANT
TO THIS ARTICLE XIII SHALL BE REVIEWED BY THE LESSEE AND LESSOR EVERY YEAR
FOLLOWING THE COMMENCEMENT DATE, OR SOONER IF REASONABLY REQUESTED BY LESSEE, TO
DETERMINE THE SUITABILITY OF SUCH INSURANCE LIMITS IN VIEW OF EXPOSURES
REASONABLY ANTICIPATED OVER THE ENSUING THREE (3) YEARS.  LESSEE AND LESSOR
HEREBY ACKNOWLEDGE THAT CHANGING PRACTICES IN THE INSURANCE INDUSTRY AND CHANGES
IN THE LOCAL LAW AND CUSTOM MAY NECESSITATE CHANGES OR ADDITIONS TO TYPES OR
AMOUNTS OF COVERAGE DURING THE TERM OF THIS LEASE.  LESSOR AGREES TO COMPLY WITH
ANY OTHER INSURANCE REQUIREMENTS LESSEE REASONABLY REQUESTS IN ORDER TO PROTECT
THE LEASED PROPERTY AND THE RESPECTIVE INTERESTS OF LESSEE AND LESSOR.


ARTICLE XIV
DAMAGE AND RECONSTRUCTION


14.1         INSURANCE PROCEEDS.  IF DURING THE TERM THE LEASED PROPERTY IS
PARTIALLY DESTROYED BY A RISK COVERED BY THE INSURANCE DESCRIBED IN
ARTICLE XIII, BUT THE FACILITY IS NOT THEREBY RENDERED UNSUITABLE FOR ITS
PRIMARY INTENDED USE OR UNECONOMIC FOR ITS PRIMARY INTENDED USE, LESSOR OR, AT
THE ELECTION OF LESSOR, LESSEE SHALL, IF INSURANCE PROCEEDS ARE MADE AVAILABLE
BY THE HOLDER, IF ANY, OF THE LEASED PROPERTY, RESTORE THE FACILITY AT LESSOR’S
COST TO SUBSTANTIALLY THE SAME CONDITION AS EXISTED IMMEDIATELY BEFORE THE
DAMAGE OR DESTRUCTION AND OTHERWISE IN ACCORDANCE WITH THE TERMS OF THE LEASE,
AND THIS LEASE SHALL NOT TERMINATE AS A RESULT OF SUCH DAMAGE OR DESTRUCTION. 
IF LESSEE RESTORES THE FACILITY, THE INSURANCE PROCEEDS SHALL BE PAID OUT BY
LESSOR FROM TIME TO TIME FOR THE REASONABLE COSTS OF SUCH RESTORATION UPON
SATISFACTION OF TERMS AND CONDITIONS SPECIFIED BY LESSOR, AND ANY EXCESS
PROCEEDS REMAINING AFTER SUCH RESTORATION SHALL BE PAID TO LESSOR EXCEPT FOR ANY
AMOUNT THEREOF PAID WITH RESPECT TO LESSEE’S PERSONAL PROPERTY.  IF THE
INSURANCE PROCEEDS ARE NOT ADEQUATE TO COMPLETE SUCH RESTORATION AND LESSOR
REBUILDS, LESSOR SHALL FUND ALL SUCH EXCESS COSTS.


14.2         NO ABATEMENT OF RENT.  ANY DAMAGE OR DESTRUCTION DUE TO CASUALTY
NOTWITHSTANDING, THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT, AND LESSEE’S
OBLIGATION TO MAKE RENTAL PAYMENTS AND TO PAY ALL OTHER CHARGES REQUIRED BY THIS
LEASE SHALL REMAIN UNABATED.  LESSOR AND LESSEE AGREE TO COOPERATE TO MAKE THE
PROCEEDS OF ALL BUSINESS OR RENT INTERRUPTION INSURANCE AVAILABLE TO LESSEE FOR
PURPOSES OF MAKING RENT PAYMENTS DUE UNDER THIS LEASE.


14.3         DAMAGE DURING TERM.  NOTWITHSTANDING ANY PROVISIONS OF SECTION 14.1
TO THE CONTRARY, IF DAMAGE TO OR DESTRUCTION OF THE LEASED PROPERTY OCCURRING
DURING THE TERM RENDERS THE LEASED PROPERTY UNSUITABLE FOR ITS PRIMARY INTENDED
USE OR IF THE HOLDER DOES NOT MAKE THE INSURANCE PROCEEDS AVAILABLE FOR
RESTORATION, THEN EITHER LESSOR OR LESSEE (BUT IN LESSEE’S CASE ONLY IF THE
LEASED PROPERTY IS RENDERED UNSUITABLE FOR ITS PRIMARY INTENDED USE FOR A PERIOD
IN EXCESS OF ONE (1) YEAR), SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY
GIVING WRITTEN NOTICE TO THE OTHER PARTY, IN LESSOR’S CASE AT ANY TIME AFTER THE
OCCURRENCE OF SUCH DAMAGE OR DESTRUCTION, OR IN LESSEE’S CASE WITHIN THIRTY (30)
DAYS AFTER THE EXPIRATION OF SUCH PERIOD, WHEREUPON ALL ACCRUED RENT SHALL BE
PAID IMMEDIATELY, AND THIS LEASE SHALL AUTOMATICALLY TERMINATE.


14.4         LESSEE’S PROPERTY AND BUSINESS INTERRUPTION INSURANCE.  ALL
INSURANCE PROCEEDS PAYABLE BY REASON OF ANY LOSS OF OR DAMAGE TO ANY OF LESSEE’S
PERSONAL PROPERTY AND THE BUSINESS INTERRUPTION INSURANCE MAINTAINED FOR THE
BENEFIT OF LESSEE SHALL BE PAID TO LESSEE;

35


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, NO SUCH PAYMENTS SHALL DIMINISH OR REDUCE THE INSURANCE
PAYMENTS OTHERWISE PAYABLE TO OR FOR THE BENEFIT OF LESSOR HEREUNDER.


ARTICLE XV
CONDEMNATION


15.1         DEFINITIONS.


(A)           “CONDEMNATION” MEANS A TRANSFER OF AND/OR COMPENSATION FOR THE
DIMINISHED VALUE OF ALL OR PORTION OF THE LEASED PROPERTY RESULTING FROM (1) THE
EXERCISE OF ANY GOVERNMENTAL POWER, WHETHER BY LEGAL PROCEEDINGS OR OTHERWISE,
BY A CONDEMNOR, AND (2) A VOLUNTARY SALE OR TRANSFER BY LESSOR TO ANY CONDEMNOR,
EITHER UNDER THREAT OF CONDEMNATION OR WHILE LEGAL PROCEEDINGS FOR CONDEMNATION
ARE PENDING.


(B)           “DATE OF TAKING” MEANS THE DATE THE CONDEMNOR HAS THE RIGHT TO
POSSESSION OF THE PROPERTY BEING CONDEMNED.


(C)           “AWARD” MEANS ALL COMPENSATION, SUMS OR ANYTHING OF VALUE AWARDED,
PAID OR RECEIVED ON A TOTAL OR PARTIAL CONDEMNATION.


(D)           “CONDEMNOR” MEANS ANY PUBLIC OR QUASI-PUBLIC AUTHORITY, OR PRIVATE
CORPORATION OR INDIVIDUAL, HAVING THE POWER OF CONDEMNATION.


15.2         PARTIES’ RIGHTS AND OBLIGATIONS.  IF DURING THE TERM THERE IS ANY
CONDEMNATION OF ALL OR ANY PART OF THE LEASED PROPERTY OR ANY INTEREST IN THIS
LEASE, THE RIGHTS AND OBLIGATIONS OF LESSOR AND LESSEE SHALL BE DETERMINED BY
THIS ARTICLE XV.


15.3         TOTAL TAKING.  IF TITLE TO THE FEE OF THE WHOLE OF THE LEASED
PROPERTY IS CONDEMNED BY ANY CONDEMNOR, THIS LEASE SHALL CEASE AND TERMINATE AS
OF THE DATE OF TAKING BY THE CONDEMNOR.  IF TITLE TO THE FEE OF LESS THAN THE
WHOLE OF OR SUBSTANTIALLY ALL OF THE LEASED PROPERTY IS SO TAKEN OR CONDEMNED,
WHICH NEVERTHELESS RENDERS THE LEASED PROPERTY UNSUITABLE FOR ITS PRIMARY
INTENDED USE OR UNECONOMIC FOR ITS PRIMARY INTENDED USE, LESSEE AND LESSOR SHALL
EACH HAVE THE OPTION, BY NOTICE TO THE OTHER, AT ANY TIME PRIOR TO THE DATE OF
TAKING, TO TERMINATE THIS LEASE AS OF THE DATE OF TAKING.  UPON SUCH DATE, IF
SUCH NOTICE HAS BEEN GIVEN, THIS LEASE SHALL THEREUPON CEASE AND TERMINATE.  ALL
BASE RENT, PERCENTAGE RENT AND ADDITIONAL CHARGES PAID OR PAYABLE BY LESSEE
HEREUNDER SHALL BE APPORTIONED AS OF THE DATE OF TAKING, AND LESSEE SHALL
PROMPTLY PAY LESSOR SUCH AMOUNTS.


15.4         ALLOCATION OF AWARD.  THE TOTAL AWARD MADE WITH RESPECT TO THE
LEASED PROPERTY OR FOR LOSS OF RENT, OR FOR LESSOR’S LOSS OF BUSINESS BEYOND THE
TERM, SHALL BE SOLELY THE PROPERTY OF AND PAYABLE TO LESSOR.  ANY AWARD MADE FOR
LOSS OF BUSINESS DURING THE REMAINING TERM, IF ANY, OR FOR REMOVAL AND
RELOCATION EXPENSES OF LESSEE IN ANY SUCH PROCEEDINGS SHALL BE THE SOLE PROPERTY
OF AND PAYABLE TO LESSEE.  IN ANY CONDEMNATION PROCEEDINGS LESSOR AND LESSEE
SHALL EACH SEEK ITS AWARD IN CONFORMITY HEREWITH, AT ITS RESPECTIVE EXPENSE;
PROVIDED, HOWEVER, LESSEE SHALL NOT INITIATE, PROSECUTE OR ACQUIESCE IN ANY
PROCEEDINGS THAT MAY RESULT IN A DIMINUTION OF ANY AWARD PAYABLE TO LESSOR.

36


--------------------------------------------------------------------------------



15.5         PARTIAL TAKING.


(A)           IF TITLE TO LESS THAN THE WHOLE OF OR SUBSTANTIALLY ALL OF THE
LEASED PROPERTY IS CONDEMNED, AND THE LEASED PROPERTY IS STILL SUITABLE FOR ITS
PRIMARY INTENDED USE, AND NOT UNECONOMIC FOR ITS PRIMARY INTENDED USE, OR IF
LESSEE OR LESSOR IS ENTITLED BUT NEITHER ELECTS TO TERMINATE THIS LEASE AS
PROVIDED IN SECTION 15.3, THE LESSOR OR, AT LESSOR’S ELECTION, LESSEE SHALL WITH
ALL REASONABLE DISPATCH AND TO THE EXTENT THE HOLDER PERMITS THE APPLICATION OF
THE AWARD THEREOF AND THE AWARD IS SUFFICIENT THEREFORE, RESTORE THE UNTAKEN
PORTION OF THE LEASED PROPERTY SO THAT SUCH LEASED PROPERTY CONTAINS THE SAME
ARCHITECTURAL UNITS OF THE SAME GENERAL CHARACTER AND CONDITION (AS NEARLY AS
MAY BE POSSIBLE UNDER THE CIRCUMSTANCES) AS THE LEASED PROPERTY EXISTING
IMMEDIATELY PRIOR TO THE CONDEMNATION AND THIS LEASE SHALL REMAIN IN FULL FORCE
AND EFFECT.  LESSEE AND LESSOR, IF PERMITTED BY ANY HOLDER, SHALL EACH
CONTRIBUTE TO THE COST OF RESTORATION THAT PART OF ITS AWARD SPECIFICALLY
ALLOCATED TO SUCH RESTORATION, IF ANY, TOGETHER WITH SEVERANCE AND OTHER DAMAGES
AWARDED FOR THE TAKEN LEASED PROPERTY; PROVIDED, HOWEVER, THAT THE AMOUNT OF
SUCH CONTRIBUTIONS SHALL NOT EXCEED SUCH COST.


(B)           IN THE EVENT OF A PARTIAL TAKING AS DESCRIBED IN SECTION 15.5(A)
WHICH DOES NOT RESULT IN A TERMINATION OF THIS LEASE BY LESSOR, THE BASE RENT
SHALL BE ADJUSTED IN THE MANNER AND TO THE EXTENT THAT IS FAIR, JUST AND
EQUITABLE TO BOTH LESSEE AND LESSOR, TAKING INTO CONSIDERATION, AMONG OTHER
RELEVANT FACTORS, THE NUMBER OF USABLE ROOMS, THE AMOUNT OF SQUARE FOOTAGE, OR
THE REVENUES AFFECTED BY SUCH PARTIAL TAKING.  IF LESSOR AND LESSEE ARE UNABLE
TO AGREE UPON THE AMOUNT OF SUCH ABATEMENT WITHIN THIRTY (30) DAYS AFTER SUCH
PARTIAL TAKING, THE MATTER SHALL BE SUBMITTED TO ARBITRATION AS PROVIDED FOR IN
SECTION 38.2 HEREOF.


15.6         TEMPORARY TAKING.  IF THE WHOLE OR ANY PART OF THE LEASED PROPERTY
OR OF LESSEE’S INTEREST UNDER THIS LEASE IS CONDEMNED BY ANY CONDEMNOR FOR ITS
TEMPORARY USE OR OCCUPANCY, THIS LEASE SHALL NOT TERMINATE BY REASON THEREOF,
AND LESSEE SHALL CONTINUE TO PAY, IN THE MANNER AND AT THE TERMS HEREIN
SPECIFIED, THE FULL AMOUNT OF ALL BASE RENT, PERCENTAGE RENT, AND ADDITIONAL
CHARGES.  EXCEPT ONLY TO THE EXTENT THAT LESSEE MAY BE PREVENTED FROM SO DOING
PURSUANT TO THE TERMS OF THE ORDER OF THE CONDEMNOR, LESSEE SHALL CONTINUE TO
PERFORM AND OBSERVE ALL OF THE OTHER TERMS, COVENANTS, CONDITIONS AND
OBLIGATIONS HEREOF ON THE PART OF THE LESSEE TO BE PERFORMED AND OBSERVED, AS
THOUGH SUCH CONDEMNATION HAD NOT OCCURRED.  IN THE EVENT OF ANY CONDEMNATION AS
IS IN THIS SECTION 15.6 DESCRIBED, THE ENTIRE AMOUNT OF ANY AWARD MADE FOR SUCH
CONDEMNATION ALLOCABLE TO THE TERM, WHETHER PAID BY WAY OF DAMAGES, RENT OR
OTHERWISE, SHALL BE PAID TO LESSEE IF PERMITTED BY ANY HOLDER.  LESSEE COVENANTS
THAT UPON THE TERMINATION OF ANY SUCH PERIOD OF TEMPORARY USE OR OCCUPANCY IT
WILL, AT ITS SOLE COST AND EXPENSE (SUBJECT TO LESSOR’S CONTRIBUTION AS SET
FORTH BELOW), RESTORE THE LEASED PROPERTY AS NEARLY AS MAY BE REASONABLY
POSSIBLE TO THE CONDITION IN WHICH THE SAME WAS IMMEDIATELY PRIOR TO SUCH
CONDEMNATION, UNLESS SUCH PERIOD OF TEMPORARY USE OR OCCUPANCY EXTENDS BEYOND
THE EXPIRATION OF THE TERM, IN WHICH CASE LESSEE SHALL NOT BE REQUIRED TO MAKE
SUCH RESTORATION.  IF RESTORATION IS REQUIRED HEREUNDER, LESSOR SHALL CONTRIBUTE
TO THE COST OF SUCH RESTORATION THAT PORTION OF ITS ENTIRE AWARD THAT IS
SPECIFICALLY ALLOCATED TO SUCH RESTORATION IN THE JUDGMENT OR ORDER OF THE
COURT, IF ANY, AND LESSEE SHALL FUND THE BALANCE OF SUCH COSTS IN ADVANCE OF
RESTORATION IN A MANNER REASONABLY SATISFACTORY TO LESSOR.

37


--------------------------------------------------------------------------------



ARTICLE XVI
DEFAULTS


16.1         EVENTS OF DEFAULT.  ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL
CONSTITUTE AN “EVENT OF DEFAULT” (HEREIN SO CALLED) HEREUNDER:


(A)           IF LESSEE FAILS TO PAY ANY BASE RENT, PERCENTAGE RENT, IMPOSITIONS
OR ADDITIONAL CHARGES, AND SUCH FAILURE  CONTINUES FOR A PERIOD OF TEN (10) DAYS
AFTER WRITTEN NOTICE SPECIFYING SUCH FAILURE HAS BEEN PROVIDED LESSEE BY LESSOR,
PROVIDED THAT LESSOR SHALL NOT BE REQUIRED TO GIVE ANY SUCH NOTICE MORE THAN TWO
(2) TIMES IN ANY LEASE YEAR AND THAT ANY THIRD OR SUBSEQUENT FAILURE BY LESSEE
DURING SUCH LEASE YEAR TO MAKE ANY PAYMENT OF BASE RENT, PERCENTAGE RENT OR
ADDITIONAL CHARGES ON THE DATE THE SAME BECOMES DUE AND PAYABLE SHALL CONSTITUTE
AN IMMEDIATE EVENT OF DEFAULT; OR


(B)           IF LESSEE FAILS TO OBSERVE OR PERFORM ANY OTHER TERM, COVENANT OR
CONDITION OF THIS LEASE AND SUCH FAILURE IS NOT CURED BY LESSEE WITHIN A PERIOD
OF 30 DAYS AFTER RECEIPT BY THE LESSEE OF NOTICE THEREOF FROM LESSOR, UNLESS
SUCH FAILURE CANNOT WITH DUE DILIGENCE BE CURED WITHIN A PERIOD OF 30 DAYS, IN
WHICH CASE IT SHALL NOT BE DEEMED AN EVENT OF DEFAULT IF LESSEE PROCEEDS
PROMPTLY AND WITH DUE DILIGENCE TO CURE THE FAILURE AND DILIGENTLY COMPLETES THE
CURING THEREOF; OR


(C)           IF AN EVENT OF DEFAULT BY LESSEE HAS OCCURRED UNDER THE MANAGEMENT
AGREEMENT WITH RESPECT TO THE FACILITY OR THE LEASED PROPERTY AND SUCH DEFAULT
HAS NOT BEEN CURED BY LESSEE WITHIN A PERIOD OF FIFTEEN (15) DAYS AFTER RECEIPT
BY LESSEE OF NOTICE OF SUCH DEFAULT FROM EITHER MANAGER OR LESSOR; OR


(D)           IF LESSEE SHALL (I) BE GENERALLY NOT PAYING ITS DEBTS AS THEY
BECOME DUE, (II) FILE, OR CONSENT BY ANSWER OR OTHERWISE TO THE FILING AGAINST
IT OF, A PETITION FOR RELIEF OR REORGANIZATION OR ARRANGEMENT OR ANY OTHER
PETITION IN BANKRUPTCY, FOR LIQUIDATION OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY
OR INSOLVENCY LAW OF ANY JURISDICTION, (III) MAKE AN ASSIGNMENT FOR THE BENEFIT
OF ITS CREDITORS, (IV) CONSENT TO THE APPOINTMENT OF A CUSTODIAN, RECEIVER,
TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS WITH RESPECT TO IT OR WITH RESPECT
TO ANY SUBSTANTIAL PART OF ITS ASSETS, (V) BE ADJUDICATED INSOLVENT, OR (VI)
TAKE CORPORATE ACTION FOR THE PURPOSE OF ANY OF THE FOREGOING; OR IF A COURT OR
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL ENTER AN ORDER
APPOINTING, WITHOUT CONSENT BY LESSEE, A CUSTODIAN, RECEIVER, TRUSTEE OR OTHER
OFFICER WITH SIMILAR POWERS WITH RESPECT TO IT OR WITH RESPECT TO ANY
SUBSTANTIAL PART OF ITS ASSETS (THE EVENTS DESCRIBED IN (I) THROUGH (VI) AND THE
IMMEDIATELY PRECEDING CLAUSE HEREIN CALLED A “BANKRUPTCY EVENT”), OR IF AN ORDER
FOR RELIEF SHALL BE ENTERED IN ANY CASE OR PROCEEDING FOR LIQUIDATION OR
REORGANIZATION OR OTHERWISE TO TAKE ADVANTAGE OF ANY BANKRUPTCY OR INSOLVENCY
LAW OF ANY JURISDICTION, OR ORDERING THE DISSOLUTION, WINDING-UP OR LIQUIDATION
OF LESSEE, OR IF ANY PETITION FOR ANY SUCH RELIEF SHALL BE FILED AGAINST LESSEE
AND SUCH PETITION SHALL NOT BE DISMISSED WITHIN NINETY (90) DAYS; OR


(E)           IF LESSEE IS LIQUIDATED OR DISSOLVED, OR BEGINS PROCEEDINGS TOWARD
SUCH LIQUIDATION OR DISSOLUTION, OR, IN ANY MANNER, CEASES TO DO BUSINESS OR
PERMITS THE SALE OR DIVESTITURE OF SUBSTANTIALLY ALL OF ITS ASSETS (A
“DISSOLUTION EVENT”); OR

38


--------------------------------------------------------------------------------



(F)            IF THE ESTATE OR INTEREST OF LESSEE IN THE LEASED PROPERTY OR ANY
PART THEREOF IS VOLUNTARILY OR INVOLUNTARILY TRANSFERRED, ASSIGNED, CONVEYED,
LEVIED UPON OR ATTACHED IN ANY PROCEEDING, EXCEPT TO THE EXTENT EXPRESSLY
PERMITTED IN THIS LEASE AND UNLESS ANY SUCH LEVY OR ATTACHMENT IS RELEASED
WITHIN NINETY (90) DAYS OF THE FILING OF THE SAME; OR

Notwithstanding anything to the contrary contained in Section 16.1(c), the cure
periods set forth in Section 16.1(c) shall not apply to any failure by Lessee to
perform any term, covenant or condition for which a different grace or cure
period is expressly set forth in any other provision of this Lease, and in
either of the foregoing events such failure shall, after the expiration of any
other grace or cure period expressly set forth elsewhere herein, constitute an
immediate Event of Default.

If litigation is commenced with respect to any alleged default under this Lease,
the prevailing party in such litigation shall receive, in addition to its
damages incurred, such sum as the court shall determine as its reasonable
attorneys’ fees, and all costs and expenses incurred in connection therewith.


16.2         REMEDIES.  IF AN EVENT OF DEFAULT OCCURS LESSOR SHALL HAVE THE
RIGHT, AT LESSOR’S OPTION, TO ELECT TO DO ANY ONE OR MORE OF THE FOLLOWING
WITHOUT FURTHER NOTICE OR DEMAND TO LESSEE:  (A) TERMINATE THIS LEASE, IN WHICH
EVENT LESSEE SHALL IMMEDIATELY SURRENDER THE LEASED PROPERTY TO LESSOR, AND, IF
LESSEE FAILS TO SO SURRENDER, LESSOR SHALL HAVE THE RIGHT, WITHOUT NOTICE, TO
ENTER UPON AND TAKE POSSESSION OF THE LEASED PROPERTY AND TO EXPEL OR REMOVE
LESSEE AND ITS EFFECTS WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM FOR
DAMAGES THEREFOR; AND LESSEE SHALL, AND HEREBY AGREES TO, INDEMNIFY LESSOR FOR
ALL LOSS AND DAMAGE WHICH LESSOR SUFFERS BY REASON OF SUCH TERMINATION,
INCLUDING WITHOUT LIMITATION, DAMAGES IN AN AMOUNT CALCULATED PURSUANT TO
SECTION 16.3 BELOW; OR (B) ENTER UPON AND TAKE POSSESSION OF THE LEASED PROPERTY
WITHOUT TERMINATING THIS LEASE AND WITHOUT BEING LIABLE FOR PROSECUTION OR ANY
CLAIM FOR DAMAGES THEREFOR, AND, IF LESSOR ELECTS, RELET THE LEASED PROPERTY ON
SUCH TERMS AS LESSOR DEEMS ADVISABLE, IN WHICH EVENT LESSEE SHALL PAY TO LESSOR
ON DEMAND THE REASONABLE COSTS OF REPOSSESSING AND RELETTING THE LEASED PROPERTY
AND ANY DEFICIENCY BETWEEN THE RENT PAYABLE HEREUNDER (INCLUDING PERCENTAGE RENT
AS DETERMINED BELOW) AND THE RENT PAID UNDER SUCH RELETTING; PROVIDED, HOWEVER,
THAT LESSEE SHALL NOT BE ENTITLED TO ANY EXCESS PAYMENTS RECEIVED BY LESSOR FROM
SUCH RELETTING AND LESSOR’S FAILURE TO RELET THE LEASED PROPERTY SHALL NOT
RELEASE OR AFFECT LESSEE’S LIABILITY FOR RENT OR FOR DAMAGES; OR (C) ENTER THE
LEASED PROPERTY WITHOUT TERMINATING THIS LEASE AND WITHOUT BEING LIABLE FOR
PROSECUTION OR ANY CLAIM FOR DAMAGES THEREFOR AND MAINTAIN THE LEASED PROPERTY
AND REPAIR OR REPLACE ANY DAMAGE THERETO OR DO ANYTHING FOR WHICH LESSEE IS
RESPONSIBLE HEREUNDER.  LESSEE SHALL REIMBURSE LESSOR IMMEDIATELY UPON DEMAND
FOR ANY EXPENSE WHICH LESSOR INCURS IN THUS EFFECTING LESSEE’S COMPLIANCE UNDER
THIS LEASE, AND LESSOR SHALL NOT BE LIABLE TO LESSEE FOR ANY DAMAGES WITH
RESPECT THERETO.  LESSEE HEREBY WAIVES ANY AND ALL REQUIREMENTS OF APPLICABLE
LAWS FOR SERVICE OF NOTICE TO RE-ENTER THE LEASED PROPERTY.  EXCEPT AS MAY BE
REQUIRED UNDER APPLICABLE LAW, LESSOR SHALL BE UNDER NO OBLIGATION TO, BUT MAY
IF IT SO CHOOSES, RELET THE LEASED PROPERTY OR OTHERWISE MITIGATE LESSOR’S
DAMAGES.

39


--------------------------------------------------------------------------------



16.3         DAMAGES.  NEITHER (A) THE TERMINATION OF THIS LEASE (WHICH SHALL
NOT INCLUDE THE EXPIRATION OF THE TERM PURSUANT TO THE EXPRESS PROVISIONS
HEREOF), (B) THE REPOSSESSION OF THE LEASED PROPERTY, (C) THE FAILURE OF LESSOR
TO RELET THE LEASED PROPERTY, NOR (D) THE RELETTING OF ALL OR ANY PORTION
THEREOF, SHALL RELIEVE LESSEE OF ITS LIABILITY AND OBLIGATIONS HEREUNDER, ALL OF
WHICH SHALL SURVIVE ANY SUCH TERMINATION, REPOSSESSION OR RELETTING.  IN THE
EVENT OF ANY SUCH TERMINATION, LESSEE SHALL FORTHWITH PAY TO LESSOR ALL RENT DUE
AND PAYABLE WITH RESPECT TO THE LEASED PROPERTY TO AND INCLUDING THE DATE OF
SUCH TERMINATION.  LESSOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RELET THE
LEASED PROPERTY AND LESSEE’S OBLIGATIONS TO LESSOR UNDER THIS LEASE.

Lessee shall forthwith pay to Lessor, at Lessor’s option, as and for liquidated
and agreed current damages for Lessee’s default, either:

(1)           WITHOUT TERMINATION OF LESSEE’S RIGHT TO POSSESSION OF THE LEASED
PROPERTY, EACH INSTALLMENT OF RENT AND OTHER SUMS PAYABLE BY LESSEE TO LESSOR
UNDER THE LEASE AS THE SAME BECOMES DUE AND PAYABLE, WHICH RENT AND OTHER SUMS
SHALL BEAR INTEREST AT THE RATE OF 12% PER ANNUM UNTIL PAID, AND LESSOR MAY
ENFORCE, BY ACTION OR OTHERWISE, ANY OTHER TERM OR COVENANT OF THIS LEASE; OR

(2)           THE SUM OF:

(A)          THE UNPAID RENT WHICH HAD BEEN EARNED AT THE TIME OF TERMINATION,
REPOSSESSION OR RELETTING, AND

(B)           THE WORTH AT THE TIME OF TERMINATION, REPOSSESSION OR RELETTING OF
THE AMOUNT BY WHICH THE UNPAID RENT FOR THE BALANCE OF THE TERM AFTER THE TIME
OF TERMINATION, REPOSSESSION OR RELETTING, EXCEEDS THE AMOUNT OF SUCH RENTAL
LOSS THAT LESSEE PROVES COULD BE REASONABLY AVOIDED, AND

(C)           ANY OTHER AMOUNT NECESSARY TO COMPENSATE LESSOR FOR ALL THE
DETRIMENT PROXIMATELY CAUSED BY LESSEE’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO
RESULT THEREFROM.  THE WORTH AT THE TIME OF TERMINATION, REPOSSESSION OR
RELETTING OF THE AMOUNT REFERRED TO IN SUBPARAGRAPH (B) IS COMPUTED BY
DISCOUNTING SUCH AMOUNT AT THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF NEW
YORK AT THE TIME OF AWARD PLUS 1%.

Percentage Rent for the purposes of this Section 16.3 shall be a sum equal to
(i) the average of the annual amounts of Percentage Rent for the three calendar
years immediately preceding the calendar year in which the termination, re-entry
or repossession takes place, or (ii) if three calendar years shall not have
elapsed, the Percentage Rent during the preceding calendar year during which
this Lease was in effect, or (iii) if one calendar year has not elapsed, the
amount derived by annualizing the Percentage Rent from the effective date of
this Lease.


16.4         APPLICATION OF FUNDS.  ANY PAYMENTS RECEIVED BY LESSOR UNDER ANY OF
THE PROVISIONS OF THIS LEASE DURING THE EXISTENCE OR CONTINUANCE OF ANY EVENT OF
DEFAULT SHALL BE

40


--------------------------------------------------------------------------------



APPLIED TO LESSEE’S OBLIGATIONS IN THE ORDER THAT LESSOR MAY DETERMINE OR AS MAY
BE PRESCRIBED BY THE LAWS OF THE STATE OF COLORADO.


16.5         WAIVER.  EACH PARTY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY PROCEEDINGS BROUGHT BY EITHER PARTY TO
ENFORCE THE PROVISIONS OF THIS LEASE, INCLUDING, WITHOUT LIMITATION, PROCEEDINGS
TO ENFORCE THE REMEDIES SET FORTH IN THIS ARTICLE XVI, AND LESSEE WAIVES THE
BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING PROPERTY FROM LIABILITY
FOR RENT OR FOR DEBT.


ARTICLE XVII
LESSOR’S RIGHT TO CURE


17.1         LESSOR’S RIGHT TO CURE LESSEE’S DEFAULT.  IF LESSEE FAILS TO MAKE
ANY PAYMENT OR TO PERFORM ANY ACT REQUIRED TO BE MADE OR PERFORMED UNDER THIS
LEASE INCLUDING, WITHOUT LIMITATION, LESSEE’S FAILURE TO COMPLY WITH THE TERMS
OF THE MANAGEMENT AGREEMENT, AND FAILS TO CURE THE SAME WITHIN THE RELEVANT TIME
PERIODS PROVIDED IN SECTION 16.1, LESSOR, WITHOUT WAIVING OR RELEASING ANY
OBLIGATION OF LESSEE, AND WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR
DEFAULT, MAY (BUT SHALL BE UNDER NO OBLIGATION TO) AND SUBJECT TO THE RIGHTS OF
THE MANAGER UNDER THE MANAGEMENT AGREEMENT, AT ANY TIME THEREAFTER MAKE SUCH
PAYMENT OR PERFORM SUCH ACT FOR THE ACCOUNT AND AT THE EXPENSE OF LESSEE, AND
MAY, TO THE EXTENT PERMITTED BY LAW, ENTER UPON THE LEASED PROPERTY FOR SUCH
PURPOSE AND TAKE ALL SUCH ACTION THEREON AS, IN LESSOR’S OPINION, MAY BE
NECESSARY OR APPROPRIATE THEREFOR.  NO SUCH ENTRY SHALL BE DEEMED AN EVICTION OF
LESSEE.  ALL SUMS SO PAID BY LESSOR AND ALL COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES, IN EACH CASE TO THE
EXTENT PERMITTED BY LAW) SO INCURRED, TOGETHER WITH A LATE CHARGE THEREON (TO
THE EXTENT PERMITTED BY LAW) AT THE OVERDUE RATE FROM THE DATE ON WHICH SUCH
SUMS OR EXPENSES ARE PAID OR INCURRED BY LESSOR, SHALL BE PAID BY LESSEE TO
LESSOR ON DEMAND.  THE OBLIGATIONS OF LESSEE AND RIGHTS OF LESSOR CONTAINED IN
THIS ARTICLE SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


ARTICLE XVIII
HOLDING OVER


18.1         HOLDING OVER.  IF LESSEE FOR ANY REASON REMAINS IN POSSESSION OF
THE LEASED PROPERTY AFTER THE EXPIRATION OR EARLIER TERMINATION OF THE TERM,
SUCH POSSESSION SHALL BE AS A TENANT AT SUFFERANCE DURING WHICH TIME LESSEE
SHALL PAY AS RENTAL EACH MONTH 150% OF THE AGGREGATE OF (A) ONE-TWELFTH OF THE
AGGREGATE BASE RENT AND PERCENTAGE RENT PAYABLE WITH RESPECT TO THE LAST YEAR OF
THE TERM, (B) ALL ADDITIONAL CHARGES ACCRUING DURING THE APPLICABLE MONTH AND
(C) ALL OTHER SUMS, IF ANY, PAYABLE BY LESSEE UNDER THIS LEASE WITH RESPECT TO
THE LEASED PROPERTY.  DURING SUCH PERIOD, LESSEE SHALL BE OBLIGATED TO PERFORM
AND OBSERVE ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE, BUT SHALL
HAVE NO RIGHTS HEREUNDER OTHER THAN THE RIGHT, TO THE EXTENT GIVEN BY LAW TO
TENANCIES AT SUFFERANCE, TO CONTINUE ITS OCCUPANCY AND USE OF THE LEASED
PROPERTY.  NOTHING CONTAINED HEREIN SHALL CONSTITUTE THE CONSENT, EXPRESS OR
IMPLIED, OF LESSOR TO THE HOLDING OVER OF LESSEE AFTER THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.

41


--------------------------------------------------------------------------------



ARTICLE XIX
RISK OF LOSS


19.1         RISK OF LOSS.  DURING THE TERM, THE RISK OF LOSS OR OF DECREASE IN
THE ENJOYMENT AND BENEFICIAL USE OF THE LEASED PROPERTY IN CONSEQUENCE OF THE
DAMAGE OR DESTRUCTION THEREOF BY FIRE, THE ELEMENTS, CASUALTIES, THEFTS, RIOTS,
ACTS OF TERRORISM, WARS OR OTHERWISE, OR IN CONSEQUENCE OF FORECLOSURES,
ATTACHMENTS, LEVIES OR EXECUTIONS (OTHER THAN THOSE CAUSED BY LESSOR AND THOSE
CLAIMING FROM, THROUGH OR UNDER LESSOR) IS ASSUMED BY LESSEE, AND, IN THE
ABSENCE OF GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH OF THIS LEASE BY
LESSOR PURSUANT TO SECTION 31.1 (INCLUDING WITHOUT LIMITATION, ANY FAILURE BY
LESSOR TO MAINTAIN INSURANCE REQUIRED TO BE MAINTAINED BY LESSOR PURSUANT TO
THIS LEASE, IF ANY), LESSOR SHALL IN NO EVENT BE ANSWERABLE OR ACCOUNTABLE
THEREFOR, NOR SHALL ANY OF THE EVENTS MENTIONED IN THIS SECTION 19.1 ENTITLE
LESSEE TO ANY ABATEMENT OF RENT EXCEPT AS SPECIFICALLY PROVIDED IN THIS LEASE.


ARTICLE XX
INDEMNITIES


20.1         INDEMNIFICATION.


(A)           NOTWITHSTANDING THE EXISTENCE OF ANY INSURANCE, AND WITHOUT REGARD
TO THE POLICY LIMITS OF ANY SUCH INSURANCE OR SELF-INSURANCE, LESSEE WILL
PROTECT, INDEMNIFY, HOLD HARMLESS, AND DEFEND LESSOR INDEMNIFIED PARTIES FROM
AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF
ACTION, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND EXPENSES), TO THE EXTENT PERMITTED BY LAW, INCLUDING THOSE RESULTING
FROM A LESSOR INDEMNIFIED PARTY’S OWN NEGLIGENCE BUT EXCLUDING THOSE RESULTING
FROM LESSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IMPOSED UPON OR INCURRED
BY OR ASSERTED AGAINST LESSOR BY REASON OF (A) ANY ACCIDENT, INJURY TO OR DEATH
OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING ON OR ABOUT THE LEASED
PROPERTY OR ADJOINING SIDEWALKS DURING THE TERM, INCLUDING WITHOUT LIMITATION
ANY CLAIMS UNDER LIQUOR LIABILITY, “DRAM SHOP” OR SIMILAR LAWS, (B) ANY PAST,
PRESENT OR FUTURE USE, MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE OR
REPAIR BY LESSEE OR ANY OF ITS AGENTS, EMPLOYEES OR INVITEES OF THE LEASED
PROPERTY OR ANY LITIGATION, PROCEEDING OR CLAIM BY GOVERNMENTAL ENTITIES OR
OTHER THIRD PARTIES TO WHICH LESSOR IS MADE A PARTY OR PARTICIPANT RELATED TO
SUCH USE, MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE, OR REPAIR THEREOF
BY LESSEE OR ANY OF ITS AGENTS, EMPLOYEES OR INVITEES, INCLUDING ANY FAILURE OF
LESSEE OR ANY OF ITS AGENTS, EMPLOYEES OR INVITEES TO PERFORM ANY OBLIGATIONS
UNDER THIS LEASE OR IMPOSED BY APPLICABLE LAW (OTHER THAN ARISING OUT OF
CONDEMNATION PROCEEDINGS), (C) ANY IMPOSITIONS THAT ARE THE OBLIGATIONS OF
LESSEE PURSUANT TO THE APPLICABLE PROVISIONS OF THIS LEASE, (D) ANY FAILURE ON
THE PART OF LESSEE TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS LEASE, AND
(E) THE NON-PERFORMANCE OF ANY OF THE TERMS AND

42


--------------------------------------------------------------------------------



PROVISIONS OF ANY AND ALL EXISTING AND FUTURE SUBLEASES OF THE LEASED PROPERTY
TO BE PERFORMED BY THE LANDLORD THEREUNDER.


(B)           LESSOR WILL PROTECT, INDEMNIFY, HOLD HARMLESS AND DEFEND LESSEE
INDEMNIFIED PARTIES FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS,
DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST LESSEE INDEMNIFIED PARTIES AS A RESULT OF (A)
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSOR ARISING IN CONNECTION WITH
THIS LEASE, (B) ANY FAILURE ON THE PART OF LESSOR TO PERFORM OR COMPLY WITH ANY
OF THE TERMS OF THIS LEASE OR (C) ANY ACTIONS OF LESSOR OR DEVELOPER ARISING OUT
OF THE DEVELOPMENT AGREEMENTS.


(C)           LESSEE’S OR LESSOR’S LIABILITY FOR A BREACH OF THE PROVISIONS OF
THIS ARTICLE SHALL SURVIVE ANY TERMINATION OF THIS LEASE.


(D)           ANY AMOUNTS THAT BECOME PAYABLE BY AN INDEMNIFYING PARTY UNDER
THIS ARTICLE XX SHALL BE PAID WITHIN THIRTY (30) DAYS AFTER LIABILITY THEREFOR
ON THE PART OF THE INDEMNIFYING PARTY IS DETERMINED BY LITIGATION OR OTHERWISE,
AND IF NOT TIMELY PAID, SHALL BEAR A LATE CHARGE (TO THE EXTENT PERMITTED BY
LAW) AT THE OVERDUE RATE FROM THE DATE OF SUCH DETERMINATION TO THE DATE OF
PAYMENT.  ANY SUCH AMOUNTS SHALL BE REDUCED BY INSURANCE PROCEEDS RECEIVED AND
ANY OTHER RECOVERY (NET OF COSTS) OBTAINED BY THE INDEMNIFIED PARTY.  AN
INDEMNIFYING PARTY, UPON REQUEST, SHALL AT ITS SOLE EXPENSE RESIST AND DEFEND
ANY PROCEEDING, CLAIM OR ACTION, OR CAUSE THE SAME TO BE RESISTED AND DEFENDED
BY COUNSEL DESIGNATED BY THE INDEMNIFIED PARTY AND APPROVED BY THE INDEMNIFYING
PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER,
THAT SUCH APPROVAL SHALL NOT BE REQUIRED IN THE CASE OF DEFENSE BY COUNSEL
DESIGNATED BY ANY INSURANCE COMPANY UNDERTAKING SUCH DEFENSE PURSUANT TO ANY
APPLICABLE POLICY OF INSURANCE.  EACH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL IN ANY SUCH PROCEEDING, CLAIM OR ACTION AND TO
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
WILL BE AT THE SOLE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS A CONFLICT OF
INTEREST PREVENTS REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE COUNSEL
SELECTED BY THE INDEMNIFIED PARTY AND SUCH SEPARATE COUNSEL HAS BEEN APPROVED BY
THE INDEMNIFYING PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
PROCEEDING, CLAIM OR ACTION MADE WITHOUT ITS CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, BUT IF SETTLED WITH THE CONSENT OF THE INDEMNIFYING
PARTY, OR IF SETTLED WITHOUT ITS CONSENT (IF ITS CONSENT SHALL BE UNREASONABLY
WITHHELD), OR IF THERE BE A FINAL, NON-APPEALABLE JUDGMENT FOR AN ADVERSARY
PARTY IN ANY SUCH PROCEEDING, CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTY FROM AND AGAINST ANY
LIABILITIES INCURRED BY SUCH INDEMNIFIED PARTY BY REASON OF SUCH SETTLEMENT OR
JUDGMENT.  NOTHING HEREIN SHALL BE CONSTRUED AS INDEMNIFYING A LESSOR
INDEMNIFIED PARTY AGAINST ITS OWN GROSSLY NEGLIGENT ACTS OR OMISSIONS OR WILLFUL
MISCONDUCT.

43


--------------------------------------------------------------------------------



ARTICLE XXI
SUBLETTING; ASSIGNMENT


21.1         SUBLETTING AND ASSIGNMENT.


(A)           LESSEE SHALL NOT SELL, ASSIGN OR TRANSFER ALL OR ANY PORTION OF
ITS LEASEHOLD ESTATE OR SUBLET ALL OR ANY PORTION OF THE LEASED PROPERTY WITHOUT
FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF LESSOR, NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IN THE EVENT OF AN ASSIGNMENT OR SUBLETTING
BY LESSEE WHICH IS APPROVED BY LESSOR, LESSEE SHALL NEVERTHELESS REMAIN FULLY
LIABLE FOR THE DUE PERFORMANCE OF ALL OBLIGATIONS ON LESSEE’S PART TO BE
PERFORMED UNDER THIS LEASE.  NO PERMITTED ASSIGNMENT, SALE OR TRANSFER SHALL BE
EFFECTIVE UNTIL THERE SHALL HAVE BEEN DELIVERED TO LESSOR AN UNDERTAKING IN
RECORDABLE FORM, EXECUTED BY THE PROPOSED ASSIGNEE OR SUBLESSEE, WHEREIN SUCH
ASSIGNEE OR SUBLESSEE ASSUMES THE DUE PERFORMANCE OF ALL OBLIGATIONS ON LESSEE’S
PART TO BE PERFORMED UNDER THIS LEASE.  EACH SUBLEASE MUST SATISFY THE
REQUIREMENTS OF SECTION 35.3 AND SECTION 35.4.


(B)           LESSEE, AS THE DEBTOR IN POSSESSION, OR THE TRUSTEE FOR LESSEE
(COLLECTIVELY, THE “TRUSTEE”) IN ANY PROCEEDING UNDER TITLE 11 OF THE UNITED
STATES BANKRUPTCY CODE RELATING TO BANKRUPTCY, AS AMENDED (THE “BANKRUPTCY
CODE”), SHALL NOT HAVE THE RIGHT TO ASSIGN THIS LEASE OR SUBLET THE LEASED
PROPERTY TO AN ASSIGNEE OR SUBLESSEE THAT (I) IS A COMPETITOR OF LESSOR OR
(II) IS NOT A CAPABLE, RELIABLE, QUALIFIED PERSON OF GOOD REPUTATION AND
CHARACTER WITH THE FINANCIAL CAPACITY TO SATISFY LESSEE’S OBLIGATIONS UNDER THIS
LEASE.  THE TRUSTEE SHALL NOT HAVE THE RIGHT TO ASSIGN THIS LEASE OR SUBLET THE
LEASED PROPERTY TO A REAL ESTATE INVESTMENT TRUST THAT IS, OR INTENDS TO BE,
PUBLICLY TRADED.


(C)           THE TRUSTEE SHALL HAVE THE RIGHT TO ASSUME LESSEE’S RIGHTS AND
OBLIGATIONS UNDER THIS LEASE ONLY IF THE TRUSTEE:  (A) PROMPTLY CURES OR
PROVIDES ADEQUATE ASSURANCE THAT THE TRUSTEE WILL PROMPTLY CURE ANY DEFAULT
UNDER THIS LEASE; (B) COMPENSATES OR PROVIDES ADEQUATE ASSURANCE THAT THE
TRUSTEE WILL PROMPTLY COMPENSATE LESSOR FOR ANY ACTUAL PECUNIARY LOSS INCURRED
BY LESSOR AS A RESULT OF LESSEE’S DEFAULT UNDER THIS LEASE; AND (C) PROVIDES
ADEQUATE ASSURANCE OF FUTURE PERFORMANCE UNDER THIS LEASE.  ADEQUATE ASSURANCE
OF FUTURE PERFORMANCE BY THE PROPOSED ASSIGNEE SHALL INCLUDE, AS A MINIMUM,
THAT:  (I) ANY PROPOSED ASSIGNEE OF THIS LEASE SHALL PROVIDE TO LESSOR AN
AUDITED FINANCIAL STATEMENT, DATED NO LATER THAN SIX (6) MONTHS PRIOR TO THE
EFFECTIVE DATE OF SUCH PROPOSED ASSIGNMENT OR SUBLEASE WITH NO MATERIAL CHANGE
THEREIN AS OF THE EFFECTIVE DATE, WHICH FINANCIAL STATEMENT SHALL SHOW THE
PROPOSED ASSIGNEE HAS SUFFICIENT FINANCIAL CAPACITY TO FULFILL ITS OBLIGATIONS
UNDER THIS LEASE, OR, IN THE ALTERNATIVE, THE PROPOSED ASSIGNEE SHALL PROVIDE A
GUARANTOR OF SUCH PROPOSED ASSIGNEE’S OBLIGATIONS UNDER THIS LEASE, WHICH
GUARANTOR SHALL PROVIDE AN AUDITED FINANCIAL STATEMENT MEETING THE REQUIREMENTS
OF (I) ABOVE AND SHALL EXECUTE AND DELIVER TO LESSOR A GUARANTY AGREEMENT IN
FORM AND SUBSTANCE ACCEPTABLE TO LESSOR; AND (II) ANY PROPOSED ASSIGNEE SHALL
GRANT TO LESSOR A SECURITY INTEREST IN FAVOR OF LESSOR IN ALL FURNITURE,
FIXTURES, AND OTHER PERSONAL PROPERTY TO BE USED BY SUCH PROPOSED ASSIGNEE IN
THE LEASED PROPERTY.  ALL PAYMENTS REQUIRED OF LESSEE UNDER THIS LEASE, WHETHER
OR NOT EXPRESSLY DENOMINATED AS SUCH IN THIS LEASE, SHALL CONSTITUTE RENT FOR
THE PURPOSES OF TITLE 11 OF THE BANKRUPTCY CODE.


(D)           THE PARTIES AGREE THAT FOR THE PURPOSES OF THE BANKRUPTCY CODE
RELATING TO (A) THE OBLIGATION OF THE TRUSTEE TO PROVIDE ADEQUATE ASSURANCE THAT
THE TRUSTEE WILL “PROMPTLY” CURE DEFAULTS AND COMPENSATE LESSOR FOR ACTUAL
PECUNIARY LOSS, THE WORD “PROMPTLY” SHALL MEAN

44


--------------------------------------------------------------------------------



THAT CURE OF DEFAULTS AND COMPENSATION WILL OCCUR NO LATER THAN SIXTY (60) DAYS
FOLLOWING THE FILING OF ANY MOTION OR APPLICATION TO ASSUME THIS LEASE; AND (B)
THE OBLIGATION OF THE TRUSTEE TO COMPENSATE OR TO PROVIDE ADEQUATE ASSURANCE
THAT THE TRUSTEE WILL PROMPTLY COMPENSATE LESSOR FOR “ACTUAL PECUNIARY LOSS”. 
THE TERM “ACTUAL PECUNIARY LOSS” SHALL MEAN, IN ADDITION TO ANY OTHER PROVISIONS
CONTAINED HEREIN RELATING TO LESSOR’S DAMAGES UPON DEFAULT, THE OBLIGATIONS OF
LESSEE TO PAY MONEY UNDER THIS LEASE AND ALL ATTORNEYS’ FEES AND RELATED COSTS
OF LESSOR INCURRED IN CONNECTION WITH ANY DEFAULT OF LESSEE IN CONNECTION WITH
LESSEE’S BANKRUPTCY PROCEEDINGS).


(E)                                  ANY PERSON OR ENTITY TO WHICH THIS LEASE IS
ASSIGNED PURSUANT TO THE PROVISIONS OF THE BANKRUPTCY CODE SHALL BE DEEMED,
WITHOUT FURTHER ACT OR DEED, TO HAVE ASSUMED ALL OF THE OBLIGATIONS ARISING
UNDER THIS LEASE AND EACH OF THE CONDITIONS AND PROVISIONS HEREOF ON AND AFTER
THE DATE OF SUCH ASSIGNMENT.  ANY SUCH ASSIGNEE SHALL, UPON THE REQUEST OF
LESSOR, FORTHWITH EXECUTE AND DELIVER TO LESSOR AN INSTRUMENT, IN FORM AND
SUBSTANCE ACCEPTABLE TO LESSOR, CONFIRMING SUCH ASSUMPTION.


21.2                           ATTORNMENT.  LESSEE SHALL INSERT IN EACH FUTURE
SUBLEASE PERMITTED UNDER SECTION 21.1 PROVISIONS TO THE EFFECT THAT (A) SUCH
SUBLEASE IS SUBJECT AND SUBORDINATE TO ALL OF THE TERMS AND PROVISIONS OF THIS
LEASE AND TO THE RIGHTS OF LESSOR HEREUNDER, (B) IF THIS LEASE TERMINATES BEFORE
THE EXPIRATION OF SUCH SUBLEASE, THE SUBLESSEE THEREUNDER WILL, AT LESSOR’S
OPTION, ATTORN TO LESSOR AND WAIVE ANY RIGHT THE SUBLESSEE MAY HAVE TO TERMINATE
THE SUBLEASE OR TO SURRENDER POSSESSION THEREUNDER AS A RESULT OF THE
TERMINATION OF THIS LEASE, AND (C) IF THE SUBLESSEE RECEIVES A WRITTEN NOTICE
FROM LESSOR OR LESSOR’S ASSIGNEES, IF ANY, STATING THAT AN UNCURED EVENT OF
DEFAULT EXISTS UNDER THIS LEASE, THE SUBLESSEE SHALL THEREAFTER BE OBLIGATED TO
PAY ALL RENTALS ACCRUING UNDER SAID SUBLEASE DIRECTLY TO THE PARTY GIVING SUCH
NOTICE, OR AS SUCH PARTY MAY DIRECT.  ALL RENTALS RECEIVED FROM THE SUBLESSEE BY
LESSOR OR LESSOR’S ASSIGNEES, IF ANY, AS THE CASE MAY BE, SHALL BE CREDITED
AGAINST THE AMOUNTS OWING BY LESSEE UNDER THIS LEASE.


21.3                           MANAGEMENT AGREEMENT.


(A)                                  LESSEE SHALL NOT ENTER INTO (I) ANY
MANAGEMENT OR AGENCY AGREEMENT RELATING TO THE MANAGEMENT OR OPERATION OF THE
FACILITY OTHER THAN THE MANAGEMENT AGREEMENT, (II) ANY MATERIAL MODIFICATIONS TO
THE MANAGEMENT AGREEMENT, WITHOUT LESSOR’S PRIOR WRITTEN APPROVAL OF THE TERMS
AND CONDITIONS THEREOF, SUCH APPROVAL TO NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, OR (III) AGREE TO A CHANGE IN THE IDENTITY OF ANY
MANAGER OF THE FACILITY.


(B)                                 ALL AMOUNTS DUE TO THE MANAGER UNDER THE
MANAGEMENT AGREEMENT SHALL BE PAID PRIOR TO ANY PAYMENTS OF RENT DUE UNDER THIS
LEASE, WHICH PAYMENTS OF RENT SHALL BE SUBJECT AND SUBORDINATE TO PAYMENT OF ALL
FEES, EXPENSES, OR OTHER AMOUNTS PAYABLE PURSUANT TO THE MANAGEMENT AGREEMENT. 
THE DISPOSITION OF THE MANAGEMENT AGREEMENT UPON ANY PERMITTED TERMINATION OF
THIS LEASE SHALL BE GOVERNED BY THE OWNER AGREEMENT.


ARTICLE XXII
ESTOPPELS; FINANCIAL STATEMENTS


22.1                           LESSEE ESTOPPEL CERTIFICATES.  AT ANY TIME AND
FROM TIME TO TIME UPON NOT LESS THAN TEN (10) DAYS NOTICE BY LESSOR, LESSEE WILL
FURNISH TO LESSOR A STATEMENT CERTIFYING THAT THIS

45


--------------------------------------------------------------------------------



LEASE IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT THIS LEASE IS IN FULL
FORCE AND EFFECT AS MODIFIED AND SETTING FORTH THE MODIFICATIONS), THE DATE TO
WHICH THE RENT HAS BEEN PAID, WHETHER TO THE KNOWLEDGE OF LESSEE THERE IS ANY
EXISTING DEFAULT OR EVENT OF DEFAULT EXISTS THEREUNDER BY LESSOR OR LESSEE, AND
SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED BY LESSOR.  ANY SUCH
CERTIFICATE FURNISHED PURSUANT TO THIS SECTION MAY BE RELIED UPON BY LESSOR, ANY
LENDER AND ANY PROSPECTIVE PURCHASER OF THE LEASED PROPERTY.


22.2                           FINANCIAL STATEMENTS AND INFORMATION.  LESSEE
WILL FURNISH THE FOLLOWING STATEMENTS AND OPERATING INFORMATION TO LESSOR
(PROVIDED THAT THE DELIVERY OF ANY OF THE FOLLOWING STATEMENTS OR OPERATING
INFORMATION MAY BE WAIVED BY LESSOR, IN ITS SOLE DISCRETION):


(A)                                  WITHIN SIXTY (60) DAYS AFTER THE END OF
EACH FISCAL YEAR OF LESSEE, AUDITED CONSOLIDATED FINANCIALS OF THE LESSEE;


(B)                                 WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION RESPECTING THE FINANCIAL CONDITION, OPERATIONS AND AFFAIRS OF LESSEE
OR THE LEASED PROPERTY (A) AS LESSOR OR THE COMPANY MAY BE REQUIRED OR MAY DEEM
DESIRABLE IN ITS REASONABLE DISCRETION TO FILE WITH OR PROVIDE TO THE SECURITY
AND EXCHANGE COMMISSION (“SEC”) OR ANY OTHER GOVERNMENTAL AGENCY OR ANY OTHER
PERSON, ALL IN THE FORM, AND EITHER AUDITED OR UNAUDITED, AS LESSOR MAY REQUEST
IN LESSOR’S REASONABLE DISCRETION, (B) AS MAY BE REASONABLY NECESSARY TO CONFIRM
COMPLIANCE BY LESSEE AND ITS AFFILIATES WITH THE REQUIREMENTS OF THIS LEASE, AND
(C) AS MAY BE REQUIRED OR REQUESTED BY ANY EXISTING, POTENTIAL OR FUTURE HOLDER;


(C)                                  ON OR BEFORE THE FIFTEENTH (15TH) DAY OF
EACH MONTH, A BALANCE SHEET, AND DETAILED PROFIT AND LOSS AND CASH FLOW
STATEMENTS SHOWING THE FINANCIAL POSITION OF THE FACILITY AS AT THE END OF THE
PRECEDING MONTH AND THE RESULTS OF OPERATION OF THE FACILITY FOR SUCH PRECEDING
MONTH AND THE LEASE YEAR TO DATE (INCLUDING A COMPARISON TO THE OPERATING BUDGET
AS APPROVED);


(D)                                 ON OR BEFORE THE FIFTEENTH (15TH) DAY OF
EACH MONTH, THE FACILITY’S GENERAL MANAGER’S WRITTEN CRITIQUE OF THE FINANCIAL
REPORT SUBMITTED PURSUANT TO SUBSECTION (C) IMMEDIATELY ABOVE, SETTING FORTH IN
NARRATIVE FORM ANY VARIATIONS DURING THE PRECEDING MONTH FROM THE ANNUAL BUDGET
AND INCLUDING A PREVIEW OF THE FACILITY’S FINANCIAL OPERATIONS DURING THE
CURRENT MONTH;


(E)                                  ON OR BEFORE THE TWENTIETH (20TH) DAY OF
EACH APRIL, JULY AND OCTOBER DURING THE TERM, AN UPDATED ESTIMATE FOR EACH
CALENDAR QUARTER REMAINING IN THE LEASE YEAR OF THE INFORMATION REQUIRED BY
SECTION 4.7(A) AND (E) HEREOF;


(F)                                    MONTHLY STR REPORTS WITHIN FIVE (5) DAYS
OF LESSEE’S RECEIPT THEREOF;


(G)                                 LESSEE WILL FURNISH TO LESSOR A COPY OF ALL
FINANCIAL REPORTS AND STATEMENTS RECEIVED FROM THE MANAGER ON THE TWENTIETH
(20TH) DAY OF EACH MONTH FOR THE PRECEDING MONTH;


(H)                                 LESSEE WILL FURNISH TO LESSOR ON THE
TWENTIETH (20TH) DAY OF EACH MONTH FOR THE PRECEDING MONTH AND YEAR-TO-DATE THE
FOLLOWING STATISTICAL INFORMATION:

46


--------------------------------------------------------------------------------


(i)                                     Statistical information for the Hotel
for the prior month, such as ADR, REVPAR and occupancy; and

(ii)                                  Year-to-date annual working capital
positions.


(I)                                     UPON REQUEST BY LESSOR, TO THE EXTENT
NOT PREVIOUSLY PROVIDED BY LESSEE, (I) COPIES OF ALL LICENSES, PERMITS,
OCCUPANCY AGREEMENTS, OPERATING AGREEMENTS, LEASES, CONTRACTS, INSPECTION
REPORTS, STUDIES, APPRAISALS, ASSESSMENTS, DEFAULT OR OTHER NOTICES AND SIMILAR
MATERIALS AND INFORMATION EXISTING WITH RESPECT TO THE LEASED PROPERTY AND (II)
SUCH ADDITIONAL FINANCIAL INFORMATION AS REQUIRED TO COMPLY WITH, AND TO
EVIDENCE COMPLIANCE WITH, THE SARBANES-OXLEY ACT OF 2002, AS MAY BE AMENDED, AS
SUCH STATUTE RELATES TO FINANCIAL REPORTS IN RESPECT OF THE LEASED PROPERTY.


22.3                           COVENANTS OF LESSEE.  LESSEE COVENANTS TO CAUSE
ITS OFFICERS AND EMPLOYEES, MANAGER AND ITS AUDITORS TO COOPERATE FULLY AND
PROMPTLY WITH LESSOR AND WITH THE AUDITORS FOR LESSOR IN CONNECTION WITH THE
TIMELY PREPARATION AND FILING OF LESSOR’S FILINGS, REPORTS AND RETURNS UNDER
APPLICABLE FEDERAL, STATE AND OTHER GOVERNMENTAL SECURITIES, BLUE SKY AND TAX
LAWS AND REGULATIONS.  LESSOR COVENANTS TO CAUSE ITS OFFICERS AND EMPLOYEES AND
AUDITORS TO COOPERATE FULLY WITH LESSEE AND LESSEE’S AUDITORS IN CONNECTION WITH
THE TIMELY PREPARATION AND FILING OF LESSEE’S FILINGS, REPORTS AND RETURNS UNDER
APPLICABLE FEDERAL, STATE AND OTHER GOVERNMENTAL SECURITIES, BLUE SKY AND TAX
LAWS AND REGULATIONS.


22.4                           CERTIFIED FINANCIAL STATEMENTS.  UPON REQUEST OF
LESSOR, THE FINANCIAL STATEMENTS REQUIRED UNDER SECTION 22.2(A)-(C) SHALL BE
CERTIFIED BY A MEMBER OR AN AUTHORIZED OFFICER (AS THE CASE MAY BE) OF LESSEE. 
ALL FINANCIAL STATEMENTS OF LESSEE DELIVERED TO LESSOR SHALL BE TRUE AND CORRECT
IN ALL RESPECTS, SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, AND FAIRLY PRESENT THE FINANCIAL
CONDITION OF THE SUBJECT THEREOF AS OF THE DATES THEREOF.  ANY MATERIALLY
ADVERSE CHANGE THAT OCCURS IN THE FINANCIAL CONDITION REFLECTED THEREIN AFTER
THE DATE THEREOF SHALL BE REPORTED TO LESSOR PROMPTLY.  NONE OF THE AFORESAID
FINANCIAL STATEMENTS, OR ANY CERTIFICATE OR STATEMENT FURNISHED TO LESSOR BY OR
ON BEHALF OF LESSEE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN OR
HEREIN NOT MISLEADING.


22.5                           LESSOR ESTOPPEL CERTIFICATES.  AT ANY TIME AND
FROM TIME TO TIME UPON NOT LESS THAN TEN (10) DAYS NOTICE BY LESSEE, LESSOR WILL
FURNISH TO LESSEE OR TO ANY PERSON DESIGNATED BY LESSEE AN ESTOPPEL CERTIFICATE
CERTIFYING THAT THIS LEASE IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT
THIS LEASE IS IN FULL FORCE AND EFFECT AS MODIFIED AND SETTING FORTH THE
MODIFICATIONS), THE DATE TO WHICH RENT HAS BEEN PAID, WHETHER TO THE KNOWLEDGE
OF LESSOR THERE IS ANY EXISTING DEFAULT OR EVENT OF DEFAULT ON LESSEE’S PART
HEREUNDER, AND SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED BY LESSEE.

47


--------------------------------------------------------------------------------



ARTICLE XXIII
INSPECTIONS; MEETINGS


23.1                           LESSOR’S RIGHT TO INSPECT.  LESSEE SHALL PERMIT
LESSOR AND ITS AUTHORIZED REPRESENTATIVES AS FREQUENTLY AS REASONABLY REQUESTED
BY LESSOR TO INSPECT THE LEASED PROPERTY AND LESSEE’S ACCOUNTS AND RECORDS
PERTAINING THERETO AND MAKE COPIES THEREOF, DURING USUAL BUSINESS HOURS UPON
REASONABLE ADVANCE NOTICE, SUBJECT ONLY TO ANY BUSINESS CONFIDENTIALITY
REQUIREMENTS REASONABLY REQUESTED BY LESSEE.


23.2                           REGULAR MEETINGS.  LESSEE AGREES THAT IT WILL
MAKE AVAILABLE A SENIOR LEVEL REPRESENTATIVE OF OPERATIONS OF THE FACILITY (SUCH
AS THE GENERAL MANAGER OR CONTROLLER) AND IF REQUESTED BY LESSOR, THE GENERAL
MANAGER, TO MEET WITH LESSOR AND ITS REPRESENTATIVES ON A MONTHLY BASIS
THROUGHOUT EACH LEASE YEAR IN ORDER TO DISCUSS ALL ASPECTS OF THE MANAGEMENT,
MAINTENANCE AND OPERATION OF THE FACILITY.


23.3                           ACCOMMODATIONS.  SUBJECT TO AVAILABILITY, LESSEE
WILL PROVIDE REASONABLE GRATUITOUS ACCOMMODATIONS, FOOD AND BEVERAGE, AND OTHER
SERVICES AND AMENITIES TO LESSOR AND ITS REPRESENTATIVES IN CONNECTION WITH ALL
SUCH MEETINGS AND INSPECTIONS.


ARTICLE XXIV
NO WAIVER


24.1                           NO WAIVER.  NO FAILURE BY LESSOR OR LESSEE TO
INSIST UPON THE STRICT PERFORMANCE OF ANY TERM HEREOF OR TO EXERCISE ANY RIGHT,
POWER OR REMEDY CONSEQUENT UPON A BREACH THEREOF, AND NO ACCEPTANCE OF FULL OR
PARTIAL PAYMENT OF RENT DURING THE CONTINUANCE OF ANY SUCH BREACH, SHALL
CONSTITUTE A WAIVER OF ANY SUCH BREACH OR OF ANY SUCH TERM.  TO THE EXTENT
PERMITTED BY LAW, NO WAIVER OF ANY BREACH SHALL AFFECT OR ALTER THIS LEASE,
WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT WITH RESPECT TO ANY OTHER THEN
EXISTING OR SUBSEQUENT BREACH.


ARTICLE XXV
CUMULATIVE REMEDIES


25.1                           REMEDIES CUMULATIVE.  TO THE EXTENT PERMITTED BY
LAW, EACH LEGAL, EQUITABLE OR CONTRACTUAL RIGHT, POWER AND REMEDY OF LESSOR OR
LESSEE NOW OR HEREAFTER PROVIDED EITHER IN THIS LEASE OR BY STATUTE OR OTHERWISE
SHALL BE CUMULATIVE AND CONCURRENT AND SHALL BE IN ADDITION TO EVERY OTHER
RIGHT, POWER AND REMEDY AND THE EXERCISE OR BEGINNING OF THE EXERCISE BY LESSOR
OR LESSEE OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS AND REMEDIES SHALL NOT
PRECLUDE THE SIMULTANEOUS OR SUBSEQUENT EXERCISE BY LESSOR OR LESSEE OF ANY OR
ALL OF SUCH OTHER RIGHTS, POWERS AND REMEDIES.


ARTICLE XXVI
SURRENDER


26.1                           ACCEPTANCE OF SURRENDER.  NO SURRENDER TO LESSOR
OF THIS LEASE OR OF THE LEASED PROPERTY OR ANY PART THEREOF, OR OF ANY INTEREST
THEREIN, SHALL BE VALID OR EFFECTIVE UNLESS AGREED TO AND ACCEPTED IN WRITING BY
LESSOR AND NO ACT BY LESSOR OR ANY REPRESENTATIVE OR AGENT OF LESSOR, OTHER THAN
SUCH A WRITTEN ACCEPTANCE BY LESSOR, SHALL CONSTITUTE AN ACCEPTANCE OF ANY SUCH
SURRENDER.

48


--------------------------------------------------------------------------------



ARTICLE XXVII
NO MERGER


27.1                           NO MERGER OF TITLE.  THERE SHALL BE NO MERGER OF
THIS LEASE OR OF THE LEASEHOLD ESTATE CREATED HEREBY BY REASON OF THE FACT THAT
THE SAME PERSON OR ENTITY MAY ACQUIRE, OWN OR HOLD, DIRECTLY OR INDIRECTLY:  (A)
THIS LEASE OR THE LEASEHOLD ESTATE CREATED HEREBY OR ANY INTEREST IN THIS LEASE
OR SUCH LEASEHOLD ESTATE AND (B) THE FEE ESTATE IN THE LEASED PROPERTY.


ARTICLE XXVIII
CONVEYANCE BY LESSOR


28.1                           CONVEYANCE BY LESSOR.  IF LESSOR OR ANY SUCCESSOR
OWNER OF THE LEASED PROPERTY CONVEYS THE LEASED PROPERTY IN ACCORDANCE WITH THE
TERMS HEREOF OTHER THAN AS SECURITY FOR A DEBT, AND THE GRANTEE OR TRANSFEREE OF
THE LEASED PROPERTY EXPRESSLY ASSUMES ALL OBLIGATIONS OF LESSOR HEREUNDER
ARISING OR ACCRUING FROM AND AFTER THE DATE OF SUCH CONVEYANCE OR TRANSFER,
LESSOR OR SUCH SUCCESSOR OWNER, AS THE CASE MAY BE, SHALL THEREUPON BE RELEASED
FROM ALL FUTURE LIABILITIES AND OBLIGATIONS OF LESSOR UNDER THIS LEASE ARISING
OR ACCRUING FROM AND AFTER THE DATE OF SUCH CONVEYANCE OR OTHER TRANSFER AS TO
THE LEASED PROPERTY AND ALL SUCH FUTURE LIABILITIES AND OBLIGATIONS SHALL
THEREUPON BE BINDING UPON THE NEW OWNERS.


28.2                           LESSOR MAY GRANT LIENS.


(A)                                  WITHOUT THE CONSENT OF LESSEE, LESSOR MAY
FROM TIME TO TIME, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE TO EXIST
ANY LIEN, ENCUMBRANCE OR TITLE RETENTION AGREEMENT UPON THE LEASED PROPERTY, OR
ANY PORTION THEREOF OR INTEREST THEREIN, OR UPON LESSOR’S INTEREST IN THIS
LEASE, WHETHER TO SECURE ANY BORROWING OR OTHER MEANS OF FINANCING OR
REFINANCING.  THIS LEASE AND LESSEE’S INTEREST HEREUNDER SHALL AT ALL TIMES BE
SUBJECT AND SUBORDINATE TO THE LIEN AND SECURITY TITLE OF ANY DEEDS TO SECURE
DEBT, DEEDS OF TRUST, MORTGAGES, OR OTHER INTERESTS HERETOFORE OR HEREAFTER
GRANTED BY LESSOR OR WHICH OTHERWISE ENCUMBER OR AFFECT THE LEASED PROPERTY AND
TO ANY AND ALL ADVANCES TO BE MADE THEREUNDER AND TO ALL RENEWALS,
MODIFICATIONS, CONSOLIDATIONS, REPLACEMENTS, SUBSTITUTIONS, AND EXTENSIONS
THEREOF (ALL OF WHICH ARE HEREIN CALLED THE “MORTGAGE”), PROVIDED THAT (I) THE
MORTGAGE AND ALL SECURITY AGREEMENTS DELIVERED BY LESSOR IN CONNECTION THEREWITH
SHALL BE SUBJECT TO LESSEE’S RIGHTS UNDER THIS LEASE PRIOR TO THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE PURSUANT TO ITS TERMS, AND (II) THE FOREGOING
SUBORDINATION AGREEMENT SHALL ONLY BE EFFECTIVE IN THE EVENT THAT THE HOLDER OF
THE MORTGAGE AGREES NOT TO DISTURB LESSEE’S RIGHTS UNDER THIS LEASE.  IN
CONFIRMATION OF SUCH SUBORDINATION, LESSEE SHALL, AT LESSOR’S REQUEST, PROMPTLY
EXECUTE, ACKNOWLEDGE AND DELIVER ANY INSTRUMENTS WHICH MAY BE REASONABLY
REQUIRED TO EVIDENCE SUBORDINATION TO ANY MORTGAGE AND TO THE HOLDER THEREOF,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 28.2 AND IN FORM AND
SUBSTANCE ACCEPTABLE TO LESSEE, AND THE ASSIGNMENT OF THIS LEASE AND LESSOR’S
RIGHTS AND INTERESTS THEREUNDER TO SUCH HOLDER.  IN THE EVENT OF LESSEE’S
FAILURE TO DELIVER SUCH INSTRUMENTS AND IF THE MORTGAGE AND SUCH INSTRUMENTS DO
NOT CHANGE MATERIALLY AND ADVERSELY ANY TERM OF THIS LEASE, LESSOR MAY, IN
ADDITION TO ANY OTHER REMEDIES FOR BREACH OF COVENANT HEREUNDER, EXECUTE,
ACKNOWLEDGE, AND DELIVER THE INSTRUMENT AS THE AGENT OR ATTORNEY IN FACT OF
LESSEE, AND LESSEE HEREBY IRREVOCABLY CONSTITUTES LESSOR ITS ATTORNEY IN FACT
FOR SUCH PURPOSE, LESSEE ACKNOWLEDGING THAT THE APPOINTMENT IS COUPLED WITH AN
INTEREST AND IS IRREVOCABLE.

49


--------------------------------------------------------------------------------



(B)                                 LESSEE SHALL, UPON THE REQUEST OF LESSOR OR
ANY EXISTING, POTENTIAL OR FUTURE HOLDER (BUT IN NO EVENT MORE THAN ONCE EVERY
TWELVE MONTHS DURING THE TERM), (I) PROVIDE LESSOR OR SUCH HOLDER WITH COPIES OF
ALL LICENSES, PERMITS, OCCUPANCY AGREEMENTS, OPERATING AGREEMENTS, LEASES,
CONTRACTS, INSPECTION REPORTS, STUDIES, APPRAISALS, ASSESSMENTS, DEFAULT OR
OTHER NOTICES AND SIMILAR MATERIALS REASONABLY REQUESTED IN CONNECTION WITH ANY
EXISTING OR PROPOSED FINANCING OF THE LEASED PROPERTY, AND (II) EXECUTE AND/OR
CAUSE THE MANAGER TO EXECUTE, AS APPLICABLE, SUCH ESTOPPEL AGREEMENTS AND
COLLATERAL ASSIGNMENTS WITH RESPECT TO THE FACILITY’S LIQUOR LICENSE, THE
MANAGEMENT AGREEMENT, ANY FRANCHISE AGREEMENT AND ANY OF THE OTHER
AFOREMENTIONED AGREEMENTS AS HOLDER MAY REASONABLY REQUEST IN CONNECTION WITH
ANY SUCH FINANCING, PROVIDED THAT NO SUCH ESTOPPEL AGREEMENT OR COLLATERAL
ASSIGNMENT SHALL IN ANY WAY AFFECT THE TERM OR AFFECT ADVERSELY IN ANY MATERIAL
RESPECT ANY RIGHTS OF LESSEE UNDER THIS LEASE.


(C)                                  NO ACT OR FAILURE TO ACT ON THE PART OF
LESSOR WHICH WOULD ENTITLE LESSEE UNDER THE TERMS OF THIS LEASE, OR BY LAW, TO
BE RELIEVED OF ANY OF LESSEE’S OBLIGATIONS HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ITS OBLIGATION TO PAY RENT) OR TO TERMINATE THIS LEASE, SHALL RESULT
IN A RELEASE OR TERMINATION OF SUCH OBLIGATIONS OF LESSEE OR A TERMINATION OF
THIS LEASE UNLESS:  (I) LESSEE SHALL HAVE FIRST GIVEN WRITTEN NOTICE OF LESSOR’S
ACT OR FAILURE TO ACT TO ANY HOLDER OF WHOM LESSEE HAS BEEN GIVEN WRITTEN NOTICE
OF SUCH HOLDER’S STATUS AS A HOLDER, SPECIFYING THE ACT OR FAILURE TO ACT ON THE
PART OF LESSOR WHICH WOULD GIVE BASIS TO LESSEE’S RIGHTS; AND (II) THE HOLDER,
AFTER RECEIPT OF SUCH NOTICE, SHALL HAVE FAILED OR REFUSED TO CORRECT OR CURE
THE CONDITION COMPLAINED OF WITHIN A REASONABLE TIME THEREAFTER (IN NO EVENT
LESS THAN SIXTY (60) DAYS), WHICH SHALL INCLUDE A REASONABLE TIME FOR SUCH
HOLDER TO OBTAIN POSSESSION OF THE LEASED PROPERTY, IF POSSESSION IS REASONABLY
NECESSARY FOR THE HOLDER TO CORRECT OR CURE THE CONDITION, OR TO FORECLOSE SUCH
MORTGAGE, AND IF THE HOLDER NOTIFIES THE LESSEE OF ITS INTENTION TO TAKE
POSSESSION OF THE LEASED PROPERTY OR TO FORECLOSE SUCH MORTGAGE, AND CORRECT OR
CURE SUCH CONDITION.  IF SUCH HOLDER IS PROHIBITED BY ANY PROCESS OR INJUNCTION
ISSUED BY ANY COURT OR BY REASON OF ANY ACTION BY ANY COURT HAVING JURISDICTION
OR ANY BANKRUPTCY, DEBTOR REHABILITATION OR INSOLVENCY PROCEEDINGS INVOLVING
LESSOR FROM COMMENCING OR PROSECUTING FORECLOSURE OR OTHER APPROPRIATE
PROCEEDINGS IN THE NATURE THEREOF, PROVIDED, HOWEVER, THAT THIS LEASE SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT, THE TIMES FOR COMMENCING OR PROSECUTING
SUCH FORECLOSURE OR OTHER PROCEEDINGS SHALL BE EXTENDED FOR THE PERIOD OF SUCH
PROHIBITION.


(D)                                 LESSEE SHALL DELIVER BY NOTICE DELIVERED IN
THE MANNER PROVIDED IN ARTICLE XXIX TO ANY HOLDER WHO GIVES LESSEE WRITTEN
NOTICE OF ITS STATUS AS A HOLDER, AT SUCH HOLDER’S ADDRESS STATED IN THE
HOLDER’S WRITTEN NOTICE OR AT SUCH OTHER ADDRESS AS THE HOLDER MAY DESIGNATE BY
LATER WRITTEN NOTICE TO LESSEE, A DUPLICATE COPY OF ANY AND ALL NOTICES
REGARDING ANY DEFAULT WHICH LESSEE MAY FROM TIME TO TIME GIVE OR SERVE UPON
LESSOR PURSUANT TO THE PROVISIONS OF THIS LEASE.  COPIES OF SUCH NOTICES GIVEN
BY LESSEE TO LESSOR SHALL BE DELIVERED TO SUCH HOLDER SIMULTANEOUSLY WITH
DELIVERY TO LESSOR.  NO SUCH NOTICE BY LESSEE TO LESSOR HEREUNDER SHALL BE
DEEMED TO HAVE BEEN GIVEN UNLESS AND UNTIL A COPY THEREOF HAS BEEN MAILED TO
SUCH HOLDER AS PROVIDED ABOVE.


(E)                                  AT ANY TIME, AND FROM TIME TO TIME, UPON
NOT LESS THAN TWENTY (20) DAYS’ NOTICE BY A HOLDER TO LESSEE, LESSEE SHALL
DELIVER TO SUCH HOLDER AN ESTOPPEL CERTIFICATE

50


--------------------------------------------------------------------------------



CERTIFYING AS TO THE INFORMATION REQUIRED IN SECTION 22.1(C), AND SUCH OTHER
INFORMATION AS MAY BE REASONABLY REQUESTED BY SUCH HOLDER.  ANY SUCH CERTIFICATE
MAY BE RELIED UPON BY SUCH HOLDER.


(F)                                    LESSEE SHALL COOPERATE IN ALL REASONABLE
RESPECTS, AND AS GENERALLY DESCRIBED IN SECTION 28.2 OF THIS LEASE, WITH ANY
TRANSFER OF THE LEASED PROPERTY TO A HOLDER THAT SUCCEEDS TO THE INTEREST OF
LESSOR IN THE LEASED PROPERTY (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH
THE TRANSFER OF ANY FRANCHISE, LICENSE, LEASE, PERMIT, CONTRACT, AGREEMENT, OR
SIMILAR ITEM TO SUCH HOLDER OR SUCH HOLDER’S DESIGNEE NECESSARY OR APPROPRIATE
TO OPERATE THE LEASED PROPERTY).  LESSOR AND LESSEE SHALL COOPERATE IN
(I) INCLUDING IN THIS LEASE BY SUITABLE AMENDMENT FROM TIME TO TIME ANY
PROVISION WHICH MAY BE REQUESTED BY ANY PROPOSED HOLDER, OR MAY OTHERWISE BE
REASONABLY NECESSARY, TO IMPLEMENT THE PROVISIONS OF THIS ARTICLE AND
(II) ENTERING INTO ANY FURTHER AGREEMENT WITH OR AT THE REQUEST OF ANY HOLDER
WHICH MAY BE REASONABLY REQUESTED OR REQUIRED BY SUCH HOLDER IN FURTHERANCE OR
CONFIRMATION OF THE PROVISIONS OF THIS ARTICLE ; PROVIDED, HOWEVER, THAT ANY
SUCH AMENDMENT OR AGREEMENT SHALL NOT IN ANY WAY AFFECT THE TERM NOR AFFECT
ADVERSELY IN ANY MATERIAL RESPECT ANY RIGHTS OF LESSOR OR LESSEE UNDER THIS
LEASE.


ARTICLE XXIX
NOTICES


29.1                           NOTICES.  ALL NOTICES, DEMANDS, OR OTHER
COMMUNICATIONS OF ANY TYPE GIVEN BY THE LESSOR TO THE LESSEE, OR BY THE LESSEE
TO THE LESSOR, WHETHER REQUIRED BY THIS LEASE OR IN ANY WAY RELATED TO THE
TRANSACTION CONTRACTED FOR HEREIN, SHALL BE VOID AND OF NO EFFECT UNLESS GIVEN
IN ACCORDANCE WITH THE PROVISIONS OF THIS PARAGRAPH.  ALL NOTICES SHALL BE IN
WRITING AND DELIVERED TO THE PERSON TO WHOM THE NOTICE IS DIRECTED, EITHER IN
PERSON, BY FACSIMILE TRANSMISSION, BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, OR BY UNITED STATES MAIL, AS A REGISTERED OR CERTIFIED ITEM, RETURN
RECEIPT REQUESTED.  NOTICES DELIVERED BY MAIL SHALL BE DEEMED GIVEN ON THE THIRD
(3RD) BUSINESS DAY AFTER BEING DEPOSITED IN A POST OFFICE OR OTHER DEPOSITORY
UNDER THE CARE OR CUSTODY OF THE UNITED STATES POSTAL SERVICE, ENCLOSED IN A
WRAPPER WITH PROPER POSTAGE AFFIXED, ON THE FIRST BUSINESS DAY AFTER BEING
DEPOSITED WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, OR WHEN
RECEIVED, IF DELIVERED IN PERSON OR BY FACSIMILE, ADDRESSED AS FOLLOWS:

Lessor:

Behringer Harvard Cordillera, LLC
c/o Behringer Harvard Opportunity OP I LP
15601 Dallas Parkway, Suite 600
Addison, Texas   75001
Attn:  Joe Jernigan
Facsimile:  (214) 655-1610

with a copy to:

Powell Coleman, LLP
8080 North Central Expressway, Suite 1380
Dallas, Texas  75206
Attn:  Patrick M. Arnold
Facsimile:  (214) 373-8768

51


--------------------------------------------------------------------------------


Lessee:

Behringer Harvard Residences at Cordillera, LLC
c/o Behringer Harvard Opportunity OP I LP
15601 Dallas Parkway, Suite 600
Addison, Texas   75001
Attn:  Joe Jernigan
Facsimile:  (214) 655-1610

with a copy to:

Powell Coleman, LLP
8080 North Central Expressway, Suite 1380
Dallas, Texas  75206
Attn:  Patrick M. Arnold
Facsimile:  (214) 373-8768


ARTICLE XXX
APPRAISALS


30.1                           APPRAISERS.  IF IT BECOMES NECESSARY TO DETERMINE
THE FAIR MARKET VALUE OF THE LEASED PROPERTY FOR ANY PURPOSE OF THIS LEASE, THE
PARTY REQUIRED OR PERMITTED TO GIVE NOTICE OF SUCH REQUIRED DETERMINATION SHALL
INCLUDE IN THE NOTICE THE NAME OF A PERSON SELECTED TO ACT AS APPRAISER ON ITS
BEHALF.  WITHIN TEN (10) DAYS AFTER NOTICE, LESSOR (OR LESSEE, AS THE CASE MAY
BE) SHALL BY NOTICE TO LESSEE (OR LESSOR, AS THE CASE MAY BE) APPOINT A SECOND
PERSON AS APPRAISER ON ITS BEHALF.  THE APPRAISERS THUS APPOINTED, EACH OF WHOM
MUST BE A MEMBER OF THE AMERICAN INSTITUTE OF REAL ESTATE APPRAISERS (OR ANY
SUCCESSOR ORGANIZATION THERETO) WITH AT LEAST FIVE YEARS EXPERIENCE IN THE STATE
APPRAISING PROPERTY SIMILAR TO THE LEASED PROPERTY, SHALL, WITHIN FORTY-FIVE
(45) DAYS AFTER THE DATE OF THE NOTICE APPOINTING THE FIRST APPRAISER, PROCEED
TO APPRAISE THE LEASED PROPERTY TO DETERMINE THE FAIR MARKET VALUE THEREOF AS OF
THE RELEVANT DATE (GIVING EFFECT TO THE IMPACT, IF ANY, OF INFLATION FROM THE
DATE OF THEIR DECISION TO THE RELEVANT DATE); PROVIDED, HOWEVER, THAT IF ONLY
ONE APPRAISER SHALL HAVE BEEN SO APPOINTED, THEN THE DETERMINATION OF SUCH
APPRAISER SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF TWO APPRAISERS ARE
APPOINTED AND IF THE DIFFERENCE BETWEEN THE AMOUNTS SO DETERMINED DOES NOT
EXCEED FIVE PERCENT (5%) OF THE LESSER OF SUCH AMOUNTS, THEN THE FAIR MARKET
VALUE SHALL BE AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE SUM OF THE AMOUNTS
SO DETERMINED.  IF THE DIFFERENCE BETWEEN THE AMOUNTS SO DETERMINED EXCEEDS FIVE
PERCENT (5%) OF THE LESSER OF SUCH AMOUNTS, THEN SUCH TWO APPRAISERS SHALL HAVE
TWENTY (20) DAYS TO APPOINT A THIRD APPRAISER.  IF NO SUCH APPRAISER SHALL HAVE
BEEN APPOINTED WITHIN SUCH TWENTY (20) DAYS OR WITHIN NINETY (90) DAYS OF THE
ORIGINAL REQUEST FOR A DETERMINATION OF FAIR MARKET VALUE, WHICHEVER IS EARLIER,
EITHER LESSOR OR LESSEE MAY APPLY TO ANY COURT HAVING JURISDICTION TO HAVE SUCH
APPOINTMENT MADE BY SUCH COURT.  ANY APPRAISER APPOINTED BY THE ORIGINAL
APPRAISERS OR BY SUCH COURT SHALL BE INSTRUCTED TO DETERMINE THE FAIR MARKET
VALUE OR FAIR MARKET RENTAL WITHIN FORTY-FIVE (45) DAYS AFTER APPOINTMENT OF
SUCH APPRAISER.  THE DETERMINATION OF THE APPRAISER WHICH DIFFERS MOST IN THE
TERMS OF DOLLAR AMOUNT FROM THE DETERMINATIONS OF THE OTHER TWO APPRAISERS SHALL
BE EXCLUDED, AND FIFTY PERCENT (50%) OF THE SUM OF THE REMAINING TWO
DETERMINATIONS SHALL BE FINAL AND BINDING UPON LESSOR AND LESSEE AS THE FAIR
MARKET VALUE OR FAIR MARKET RENTAL OF THE LEASED PROPERTY, AS THE CASE MAY BE. 
THIS PROVISION FOR DETERMINING BY

52


--------------------------------------------------------------------------------



APPRAISAL SHALL BE SPECIFICALLY ENFORCEABLE TO THE EXTENT SUCH REMEDY IS
AVAILABLE UNDER APPLICABLE LAW, AND ANY DETERMINATION HEREUNDER SHALL BE FINAL
AND BINDING UPON THE PARTIES EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE LAW. 
LESSOR AND LESSEE SHALL EACH PAY THE FEES AND EXPENSES OF THE APPRAISER
APPOINTED BY IT AND EACH SHALL PAY ONE-HALF OF THE FEES AND EXPENSES OF THE
THIRD APPRAISER AND ONE-HALF OF ALL OTHER COSTS AND EXPENSES INCURRED IN
CONNECTION WITH EACH APPRAISAL.


ARTICLE XXXI
LESSOR BREACH


31.1                           BREACH BY LESSOR.  IT SHALL BE A BREACH OF THIS
LEASE IF LESSOR FAILS TO OBSERVE OR PERFORM ANY TERM, COVENANT OR CONDITION OF
THIS LEASE ON ITS PART TO BE PERFORMED AND SUCH FAILURE CONTINUES FOR A PERIOD
OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LESSEE, UNLESS SUCH FAILURE CANNOT
WITH DUE DILIGENCE BE CURED WITHIN A PERIOD OF THIRTY (30) DAYS, IN WHICH CASE
SUCH FAILURE SHALL NOT BE DEEMED TO CONTINUE IF LESSOR, WITHIN SUCH 30-DAY
PERIOD, PROCEEDS PROMPTLY AND WITH DUE DILIGENCE TO CURE THE FAILURE AND
DILIGENTLY COMPLETES THE CURING THEREOF.  IN THE EVENT THAT LESSOR FAILS TO CURE
SUCH BREACH AS PROVIDED ABOVE, THEN LESSEE SHALL HAVE THE RIGHT TO PERFORM
LESSOR’S UNCURED OBLIGATION AND ALL COSTS AND EXPENSES INCURRED BY LESSEE IN
CONNECTION THEREWITH SHALL BE PAID BY LESSOR TO LESSEE WITHIN THIRTY (30) DAYS
AFTER LESSEE GIVES LESSOR WRITTEN DEMAND FOR PAYMENT; ANY AMOUNTS NOT PAID BY
LESSOR AS REQUIRED IN THIS SECTION 31.1 SHALL BE SUBJECT TO ARBITRATION PURSUANT
TO SECTION 38.2.


ARTICLE XXXII
MISCELLANEOUS


32.1                           MISCELLANEOUS.  ANYTHING CONTAINED IN THIS LEASE
TO THE CONTRARY NOTWITHSTANDING, ALL CLAIMS AGAINST, AND LIABILITIES OF, LESSEE
OR LESSOR ARISING PRIOR TO ANY DATE OF TERMINATION OF THIS LEASE SHALL SURVIVE
SUCH TERMINATION.  IF ANY TERM OR PROVISION OF THIS LEASE OR ANY APPLICATION
THEREOF IS INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS LEASE AND ANY OTHER
APPLICATION OF SUCH TERM OR PROVISIONS SHALL NOT BE AFFECTED THEREBY.  IF ANY
LATE CHARGES OR ANY INTEREST RATE PROVIDED FOR IN ANY PROVISION OF THIS LEASE
ARE BASED UPON A RATE IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW,
THE PARTIES AGREE THAT SUCH CHARGES SHALL BE FIXED AT THE MAXIMUM PERMISSIBLE
RATE.  NEITHER THIS LEASE NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED EXCEPT BY A WRITTEN INSTRUMENT IN RECORDABLE FORM
SIGNED BY LESSOR AND LESSEE.  ALL THE TERMS AND PROVISIONS OF THIS LEASE SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  THE HEADINGS IN THIS LEASE ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.  THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, BUT NOT INCLUDING ITS CONFLICTS OF LAWS
RULES.  IF ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS LEASE SHALL BECOME
DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.


32.2                           WAIVER OF PRESENTMENT, ETC.  LESSEE WAIVES ALL
PRESENTMENTS, DEMANDS FOR PAYMENT AND FOR PERFORMANCE, NOTICES OF
NONPERFORMANCE, PROTESTS, NOTICES OF PROTEST, NOTICES OF DISHONOR, AND NOTICES
OF ACCEPTANCE AND WAIVES ALL NOTICES OF THE EXISTENCE, CREATION, OR INCURRING OF
NEW OR ADDITIONAL OBLIGATIONS, EXCEPT AS EXPRESSLY GRANTED HEREIN.

53


--------------------------------------------------------------------------------



32.3                           FORCE MAJEURE.  NEITHER LESSOR NOR LESSEE, NOR
ANY SUCCESSOR IN INTEREST OF LESSOR OR LESSEE, SHALL BE CONSIDERED IN BREACH OR
DEFAULT OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS LEASE, AND TIMES FOR
PERFORMANCE OF OBLIGATIONS HEREUNDER SHALL BE EXTENDED, EXCEPT WITH RESPECT TO
THE PAYMENT OF RENT, WHICH SHALL NOT BE SUBJECT TO THE TERMS OF THIS SECTION
32.3, IN THE EVENT OF ANY DELAY CAUSED BY ANY EVENT OF FORCE MAJEURE OCCURRING
AT OR AFFECTING THE LEASED PROPERTY (A “FORCE MAJEURE EVENT”), WHICH FORCE
MAJEURE EVENTS SHALL INCLUDE, WITHOUT LIMITATION, DAMAGE OR DESTRUCTION BY FIRE
OR OTHER CASUALTY; GENERAL STRIKE; LOCKOUT; LABOR DISPUTES; LABOR SHORTAGES;
CIVIL DISORDER; RIOTS; WAR; ACTS OF GOD; EPIDEMICS; EARTHQUAKES; ACTS OF
TERRORISM; FAILURE OF UTILITIES; SHORTAGE OR DELAY IN SHIPMENT OF MATERIAL OR
FUEL; OR OTHER SIMILAR EVENTS BEYOND THE PARTY’S REASONABLE CONTROL.


32.4                           DEVELOPMENT AGREEMENTS.


(A)                                  LESSOR HAS ADVISED LESSEE THAT IT INTENDS
TO MAKE CERTAIN ALTERATIONS AND IMPROVEMENTS TO THE LEASED PROPERTY PURSUANT TO
THE DEVELOPMENT AGREEMENTS.  LESSOR SHALL COMPLY WITH ITS OBLIGATIONS UNDER THE
DEVELOPMENT AGREEMENTS AND SHALL USE REASONABLY COMMERCIAL EFFORTS TO ENFORCE
THE OBLIGATIONS OF DEVELOPER UNDER THE DEVELOPMENT AGREEMENTS.


(B)                                 ALL COSTS OF THE PROJECTS SHALL BE BORNE BY
LESSOR, AND LESSEE SHALL HAVE NO OBLIGATION TO PERFORM ANY WORK CONTEMPLATED BY
THE DEVELOPMENT AGREEMENTS.  IN THE COURSE OF IMPLEMENTING AND COMPLETING THE
PROJECTS, LESSOR SHALL NOT UNREASONABLY INTERFERE WITH THE OPERATION OF THE
FACILITY BY LESSEE OR THE PERFORMANCE OF LESSEE’S OBLIGATIONS UNDER THIS LEASE.


(C)                                  IN FURTHERANCE OF AND NOT IN LIMITATION OF
SUBSECTION (B) ABOVE. LESSOR CONFIRMS THAT (I) NEITHER LESSEE NOR MANAGER SHALL
BE RESPONSIBLE FOR ANY OBLIGATIONS OF THE DEVELOPER UNDER THE DEVELOPMENT
AGREEMENTS, NOR SHALL LESSEE OR MANAGER HAVE ANY OBLIGATION TO PAY ANY COSTS OR
EXPENSES INCURRED OR CONTEMPLATED PURSUANT TO THE DEVELOPMENT AGREEMENTS, (II)
IN NO EVENT SHALL ANY ANNUAL BUDGET INCLUDE ANY COSTS OF THE PROJECTS DESCRIBED
IN THE DEVELOPMENT AGREEMENTS, AND (III) AMOUNTS IN THE FFE RESERVE SHALL NOT BE
AVAILABLE TO PAY ANY COSTS DESCRIBED IN ANY OF THE DEVELOPMENT AGREEMENTS.


ARTICLE XXXIII
MEMORANDUM OF LEASE


33.1                           MEMORANDUM OF LEASE.  LESSOR AND LESSEE SHALL
PROMPTLY UPON THE REQUEST OF EITHER PARTY ENTER INTO A SHORT FORM MEMORANDUM OF
THIS LEASE, IN FORM SUITABLE FOR RECORDING UNDER THE LAWS OF THE STATE OF
COLORADO IN WHICH REFERENCE TO THIS LEASE SHALL BE MADE.  LESSEE SHALL PAY ALL
COSTS AND EXPENSES OF RECORDING SUCH MEMORANDUM OF THIS LEASE.


ARTICLE XXXIV
COMPLIANCE WITH AGREEMENTS


34.1                           MANAGEMENT AGREEMENT.  TO THE EXTENT ANY
PROVISIONS OF THE MANAGEMENT AGREEMENT IMPOSE A GREATER OBLIGATION ON LESSEE
THAN THE CORRESPONDING PROVISIONS OF THE LEASE, THEN LESSEE SHALL BE OBLIGATED
TO COMPLY WITH THE PROVISIONS OF THE MANAGEMENT

54


--------------------------------------------------------------------------------



AGREEMENT, IT BEING THE INTENT OF THE PARTIES HEREOF THAT LESSEE COMPLY WITH THE
PROVISIONS OF THE MANAGEMENT AGREEMENT SO AS TO AVOID ANY DEFAULT THEREUNDER.


ARTICLE XXXV
LIMITATIONS


35.1                           REIT COMPLIANCE.  LESSEE ACKNOWLEDGES THAT
LESSOR’S PARENT, BEHRINGER HARVARD OPPORTUNITY REIT I, INC. (THE “REIT”),
INTENDS TO QUALIFY AS A REAL ESTATE INVESTMENT TRUST UNDER THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “TAX CODE”).  LESSEE AGREES THAT IT WILL NOT
KNOWINGLY OR INTENTIONALLY TAKE OR OMIT ANY ACTION, OR PERMIT ANY STATUS TO
EXIST AT THE LEASED PROPERTY, WHICH LESSEE KNOWS WOULD OR COULD RESULT IN THE
REIT BEING DISQUALIFIED FROM TREATMENT AS A REAL ESTATE INVESTMENT TRUST UNDER
THE TAX CODE.


35.2                           PERSONAL PROPERTY LIMITATION.  ANYTHING CONTAINED
IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, THE AVERAGE OF THE FAIR MARKET
VALUES OF THE ITEMS OF PERSONAL PROPERTY THAT ARE LEASED TO THE LESSEE UNDER
THIS LEASE AT THE BEGINNING AND AT THE END OF ANY CALENDAR YEAR SHALL NOT EXCEED
FIFTEEN PERCENT (15%) OF THE AVERAGE OF THE AGGREGATE FAIR MARKET VALUES OF THE
LEASED PROPERTY (INCLUDING BOTH ALL REAL PROPERTY AND ALL PERSONAL PROPERTY
SUBJECT TO THIS LEASE) AT THE BEGINNING AND AT THE END OF EACH SUCH CALENDAR
YEAR.  THIS SECTION 35.2 IS INTENDED TO INSURE THAT ALL OF THE RENT PAYABLE
HEREUNDER QUALIFIES AS “RENTS FROM REAL PROPERTY,” WITHIN THE MEANING OF
SECTION 856(D) OF THE TAX CODE, OR ANY SIMILAR OR SUCCESSOR PROVISIONS THERETO,
AND SHALL BE INTERPRETED IN A MANNER CONSISTENT WITH SUCH INTENT.


35.3                           SUBLEASE RENT LIMITATION.  ANYTHING CONTAINED IN
THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LESSEE SHALL NOT SUBLET THE LEASED
PROPERTY ON ANY BASIS SUCH THAT THE RENTAL TO BE PAID BY THE SUBLESSEE
THEREUNDER WOULD BE BASED, IN WHOLE OR IN PART, ON EITHER (A) THE INCOME OR
PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF THE SUBLESSEE, OR (B) ANY OTHER
FORMULA SUCH THAT ANY PORTION OF THE RENT PAYABLE HEREUNDER WOULD FAIL TO
QUALIFY AS “RENTS FROM REAL PROPERTY” WITHIN THE MEANING OF SECTION 856(D) OF
THE TAX CODE, OR ANY SIMILAR OR SUCCESSOR PROVISIONS THERETO.


35.4                           SUBLEASE TENANT LIMITATION.  ANYTHING CONTAINED
IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LESSEE SHALL NOT SUBLEASE THE
LEASED PROPERTY TO ANY PERSON OR ENTITY IN WHICH LESSOR OR THE REIT OWNS,
DIRECTLY OR INDIRECTLY, A TEN PERCENT (10%) OR MORE INTEREST, WITHIN THE MEANING
OF SECTION 856(D)(2)(B) OF THE TAX CODE, OR ANY SIMILAR OR SUCCESSOR PROVISIONS
THERETO.  IN THE EVENT THAT LESSEE SUBLEASES ANY PORTION OF THE LEASED PROPERTY
IN VIOLATION OF SECTION 35.3 AND THIS SECTION 35.4 ON A BASIS SUCH THAT THE
RENTAL TO BE PAID BY THE SUBLESSEE THEREUNDER WOULD BE BASED, IN WHOLE OR IN
PART, ON EITHER (A) THE INCOME OR PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF
THE SUBLESSEE OR (B) ANY OTHER FORMULA SUCH THAT ANY PORTION OF THE RENT PAYABLE
HEREUNDER WOULD FAIL TO QUALIFY AS “RENTS FROM REAL PROPERTY” WITHIN THE MEANING
OF SECTION 856(D) OF THE TAX CODE, OR ANY SIMILAR OR SUCCESSOR PROVISIONS
THERETO, THEN NOTWITHSTANDING ANY INDICATION IN THIS LEASE TO THE CONTRARY, THE
PERCENTAGE RENT SHALL BE COMPUTED WITHOUT TREATING ANY AMOUNT PAID PURSUANT TO
SUCH SUBLEASE AS GROSS REVENUES.


35.5                           LESSEE OWNERSHIP LIMITATION.  ANYTHING CONTAINED
IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, NEITHER LESSEE NOR ANY AFFILIATE
OF THE LESSEE SHALL ACQUIRE, DIRECTLY OR

55


--------------------------------------------------------------------------------



INDIRECTLY, A TEN PERCENT (10%) OR MORE INTEREST IN THE REIT, WITHIN THE MEANING
OF SECTION 856(D)(2)(B) OF THE TAX CODE, OR ANY SIMILAR OR SUCCESSOR PROVISIONS
THERETO.


ARTICLE XXXVI
TERMINATION RIGHTS


36.1                           LESSOR’S OPTION TO TERMINATE LEASE UPON SALE.  IN
THE EVENT LESSOR CONSUMMATES A BONA FIDE CONTRACT TO SELL THE LEASED PROPERTY,
THEN LESSOR MAY TERMINATE THE LEASE BY GIVING NOT LESS THAN THIRTY (30) DAYS
PRIOR NOTICE TO LESSEE OF LESSOR’S ELECTION TO TERMINATE THE LEASE UPON THE
CLOSING UNDER SUCH CONTRACT.  EFFECTIVE UPON SUCH DATE, THIS LEASE SHALL
TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT EXCEPT AS TO ANY OBLIGATIONS OF
THE PARTIES EXISTING AS OF SUCH DATE THAT SURVIVE TERMINATION OF THIS LEASE AND
ALL BASE RENT AND PERCENTAGE RENT SHALL BE ADJUSTED AS OF THE TERMINATION DATE.


ARTICLE XXXVII
TRANSITION PROCEDURES


37.1                           TRANSITION PROCEDURES.  LESSEE AND MANAGER SHALL
COOPERATE IN GOOD FAITH TO PROVIDE ACCESS AND INFORMATION TO ANY PROSPECTIVE
PURCHASER OR LESSEE OF THE LEASED PROPERTY WHICH MAY ACQUIRE THE LEASED PROPERTY
OR LEASE IT UPON THE EXPIRATION OR TERMINATION OF THE TERM.  UPON ANY EXPIRATION
OR TERMINATION OF THE TERM, LESSOR AND LESSEE SHALL DO THE FOLLOWING AND, IN
GENERAL, SHALL COOPERATE IN GOOD FAITH TO EFFECT AN ORDERLY TRANSITION OF THE
MANAGEMENT OR LEASE OF THE FACILITY.  THE PROVISIONS OF THIS ARTICLE 38 SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE UNTIL THEY HAVE BEEN FULLY
PERFORMED.  NOTHING CONTAINED HEREIN SHALL LIMIT LESSOR’S RIGHTS AND REMEDIES
UNDER THIS LEASE IF SUCH TERMINATION OCCURS AS THE RESULT OF AN EVENT OF
DEFAULT.


(A)                                  UPON THE EXPIRATION OR EARLIER TERMINATION
OF THE TERM, LESSEE SHALL USE ITS BEST EFFORTS (I) TO TRANSFER TO LESSOR OR
LESSOR’S DESIGNEE ALL LICENSES, OPERATING PERMITS AND OTHER GOVERNMENTAL
AUTHORIZATIONS AND ALL CONTRACTS WITH GOVERNMENTAL OR QUASI-GOVERNMENTAL
ENTITIES, THAT MAY BE NECESSARY FOR THE OPERATION OF THE FACILITY (COLLECTIVELY,
“LICENSES”), OR (II) IF SUCH TRANSFER IS PROHIBITED BY LAW OR LESSOR OTHERWISE
ELECTS, TO COOPERATE WITH LESSOR OR LESSOR’S DESIGNEE IN CONNECTION WITH THE
PROCESSING BY LESSOR OR LESSOR’S DESIGNEE OF ANY APPLICATIONS FOR ALL LICENSES,
INCLUDING LESSEE CONTINUING TO OPERATE THE LIQUOR OPERATIONS UNDER ITS LICENSES
WITH LESSOR OR ITS DESIGNEE AGREEING TO INDEMNIFY AND HOLD LESSEE HARMLESS AS A
RESULT THEREOF EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSEE;
PROVIDED, IN EITHER CASE, THAT THE COSTS AND EXPENSES OF ANY SUCH TRANSFER OR
THE PROCESSING OF ANY SUCH APPLICATION SHALL BE PAID BY LESSOR OR LESSOR’S
DESIGNEE AND SUCH ARRANGEMENT WILL TERMINATE NOT LATER THAN ONE HUNDRED EIGHTY
(180) DAYS FOLLOWING ITS EXECUTION.


(B)                                 LESSEE SHALL ASSIGN OR CAUSE TO BE ASSIGNED
TO LESSOR OR LESSOR’S DESIGNEE SIMULTANEOUSLY WITH THE TERMINATION OF THIS
AGREEMENT, AND THE ASSIGNEE SHALL ASSUME ALL LEASES, CONTRACTS, CONCESSION
AGREEMENTS AND AGREEMENTS IN EFFECT WITH RESPECT TO THE FACILITY THEN IN
LESSEE’S NAME; PROVIDED, HOWEVER, LESSOR SHALL NOT BE OBLIGATED TO ASSUME AND
MAY REJECT (I) ANY OPERATING OR SERVICE AGREEMENTS ENTERED INTO SUBSEQUENT TO
THE DATE HEREOF WHICH HAVE A TERM IN EXCESS OF ONE YEAR OR TERMINATION RIGHTS
THAT MUST BE EXERCISED MORE THAN SIXTY (60) DAYS

56


--------------------------------------------------------------------------------



PRIOR TO THE END OF THE ANNUAL TERM, AND (II) EQUIPMENT LEASES WHICH WERE
ENTERED INTO SUBSEQUENT TO THE DATE HEREOF AND WERE NOT PREVIOUSLY APPROVED BY
LESSOR, IF SUCH APPROVAL IS REQUIRED PURSUANT TO THIS LEASE, IN WHICH EVENT THE
AGREEMENT OR AGREEMENTS AND/OR LEASES SO REJECTED SHALL NOT BE ASSIGNED OR SHALL
BE DEEMED REASSIGNED AND SHALL REMAIN THE PROPERTY AND RESPONSIBILITY OF LESSEE.


(C)                                  TO THE EXTENT THAT LESSOR HAS NOT ALREADY
RECEIVED COPIES THEREOF, COPIES OF ALL BOOKS AND RECORDS (INCLUDING COMPUTER
RECORDS) FOR THE FACILITY KEPT BY LESSEE SHALL BE PROMPTLY DELIVERED TO LESSOR
OR LESSOR’S DESIGNEE.


(D)                                 LESSEE SHALL BE ENTITLED TO RETAIN ALL CASH,
BANK ACCOUNTS AND HOUSE BANKS, AND TO COLLECT ALL GROSS REVENUES AND ACCOUNTS
RECEIVABLE ACCRUED THROUGH THE TERMINATION DATE.  LESSEE SHALL BE RESPONSIBLE
FOR THE PAYMENT OF RENT, ALL OPERATING EXPENSES OF THE FACILITY AND ALL OTHER
OBLIGATIONS OF LESSEE ACCRUED UNDER THIS LEASE PRIOR TO THE TERMINATION DATE,
AND LESSOR SHALL BE RESPONSIBLE FOR ALL OPERATING EXPENSES OF THE FACILITY
ACCRUING ON AND AFTER THE TERMINATION DATE.  LESSEE SHALL SURRENDER THE LEASED
PROPERTY WITH AN AMOUNT AND QUALITY OF NONCONSUMABLE INVENTORY AND CONSUMABLE
SUPPLIES AS PROVIDED IN SECTION 7.4 ABOVE.


ARTICLE XXXVIII
ARBITRATION


38.1                           ARBITRATION.  EXCEPT AS SET FORTH IN
SECTION 38.2, IN EACH CASE SPECIFIED IN THIS LEASE IN WHICH IT SHALL BECOME
NECESSARY TO RESORT TO ARBITRATION, SUCH ARBITRATION SHALL BE DETERMINED AS
PROVIDED IN THIS SECTION 38.1.  THE PARTY DESIRING SUCH ARBITRATION SHALL GIVE
NOTICE TO THAT EFFECT TO THE OTHER PARTY, AND AN ARBITRATOR SHALL BE SELECTED BY
MUTUAL AGREEMENT OF THE PARTIES, OR IF THEY CANNOT AGREE WITHIN THIRTY (30) DAYS
OF SUCH NOTICE, BY APPOINTMENT MADE BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) FROM AMONG THE MEMBERS OF ITS PANELS WHO ARE QUALIFIED AND WHO HAVE
EXPERIENCE IN RESOLVING MATTERS OF A NATURE SIMILAR TO THE MATTER TO BE RESOLVED
BY ARBITRATION.


38.2                           ALTERNATIVE ARBITRATION.  IN EACH CASE SPECIFIED
IN THIS LEASE FOR A MATTER TO BE SUBMITTED TO ARBITRATION PURSUANT TO THE
PROVISIONS OF THIS SECTION 38.2, LESSOR SHALL BE ENTITLED TO DESIGNATE HVS
VALUATION SERVICES; OR IF THE FOREGOING HAS CEASED TO DO BUSINESS, ANY
NATIONALLY RECOGNIZED ACCOUNTING FIRM WITH A HOSPITALITY DIVISION OF WHICH
LESSOR OR AN AFFILIATE OF LESSOR AND LESSEE AND AFFILIATES OF LESSEE ARE NOT
SIGNIFICANT CLIENTS TO SERVE AS ARBITRATOR OF SUCH DISPUTE WITHIN FIFTEEN (15)
DAYS AFTER WRITTEN DEMAND FOR ARBITRATION IS RECEIVED OR SENT BY LESSOR.  IN THE
EVENT LESSOR FAILS TO MAKE SUCH DESIGNATION WITHIN SUCH FIFTEEN (15) DAY PERIOD,
LESSEE SHALL BE ENTITLED TO DESIGNATE ANY NATIONALLY RECOGNIZED ACCOUNTING FIRM
WITH A HOSPITALITY DIVISION OF WHICH LESSEE OR AN AFFILIATE OF LESSEE IS NOT A
SIGNIFICANT CLIENT TO SERVE AS ARBITRATOR OF SUCH DISPUTE WITHIN FIFTEEN (15)
DAYS AFTER LESSOR FAILS TO TIMELY MAKE SUCH DESIGNATION.  IN THE EVENT NO
NATIONALLY RECOGNIZED ACCOUNTING FIRM SATISFYING SUCH QUALIFICATIONS IS
AVAILABLE AND WILLING TO SERVE AS ARBITRATOR, THE ARBITRATION SHALL INSTEAD BE
ADMINISTERED AS SET FORTH IN SECTION 38.1.


38.3                           ARBITRATION PROCEDURES.  IN ANY ARBITRATION
COMMENCED PURSUANT TO SECTIONS 38.1 OR 38.2, A SINGLE ARBITRATOR SHALL BE
DESIGNATED AND SHALL RESOLVE THE DISPUTE.  THE ARBITRATOR’S

57


--------------------------------------------------------------------------------



DECISION SHALL BE FINAL AND BINDING ON ALL PARTIES AND SHALL NOT BE SUBJECT TO
FURTHER REVIEW OR APPEAL EXCEPT AS OTHERWISE ALLOWED BY APPLICABLE LAW.  UPON
THE FAILURE OF EITHER PARTY (THE “NON-COMPLYING PARTY”) TO COMPLY WITH HIS
DECISION, THE ARBITRATOR SHALL BE EMPOWERED, AT THE REQUEST OF THE OTHER PARTY,
TO ORDER SUCH COMPLIANCE BY THE NON-COMPLYING PARTY AND TO SUPERVISE OR ARRANGE
FOR THE SUPERVISION OF THE NON-COMPLYING PARTY’S OBLIGATION TO COMPLY WITH THE
ARBITRATOR’S DECISION, ALL AT THE EXPENSE OF THE NON-COMPLYING PARTY.  TO THE
MAXIMUM EXTENT PRACTICABLE, THE ARBITRATOR AND THE PARTIES, AND THE AAA IF
APPLICABLE, SHALL TAKE ANY ACTION NECESSARY TO INSURE THAT THE ARBITRATION SHALL
BE CONCLUDED WITHIN NINETY (90) DAYS OF THE FILING OF SUCH DISPUTE.  THE FEES
AND EXPENSES OF THE ARBITRATOR SHALL BE SHARED EQUALLY BY LESSOR AND LESSEE
EXCEPT AS OTHERWISE SPECIFIED ABOVE IN THIS SECTION 38.3. UNLESS OTHERWISE
AGREED IN WRITING BY THE PARTIES OR REQUIRED BY THE ARBITRATOR OR AAA, IF
APPLICABLE, ARBITRATION PROCEEDINGS HEREUNDER SHALL BE CONDUCTED IN THE STATE. 
NOTWITHSTANDING FORMAL RULES OF EVIDENCE, EACH PARTY MAY SUBMIT SUCH EVIDENCE AS
EACH PARTY DEEMS APPROPRIATE TO SUPPORT ITS POSITION AND THE ARBITRATOR SHALL
HAVE ACCESS TO AND RIGHT TO EXAMINE ALL BOOKS AND RECORDS OF LESSEE AND LESSOR
REGARDING THE FACILITY DURING THE ARBITRATION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

58


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Lease by their duly
authorized officers as of the date first above written.

 

LESSOR:

BEHRINGER HARVARD CORDILLERA, LLC,

 

a Delaware limited liability company,

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


 

LESSEE:

BEHRINGER HARVARD RESIDENCES AT

 

CORDILLERA, LLC,

 

a Delaware limited liability company,

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 


--------------------------------------------------------------------------------


EXHIBIT A

LAND

Grouse on the Green Real Property

TRACT F, CORDILLERA SUBDIVISION, FILING NO. 16, ACCORDING TO THE CORRECTION PLAT
RECORDED NOVEMBER 21, 1994 IN BOOK 655 AT PAGE 562, COUNTY OF EAGLE, STATE OF
COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE CONVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THRETO RECORDED MAY 11, 1998 AT RECEPTION NO. 6557728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

1


--------------------------------------------------------------------------------


EXHIBIT B

REVENUE PERCENTAGES AND BREAK POINTS, CALCULATION OF PERCENTAGE RENT

Calculation of Percentage Rent: Percentage Rent for any Lease Year shall be 15%
of the amount by which Gross Revenues for the applicable Lease Year exceed
$8,000,000.

1


--------------------------------------------------------------------------------


EXHIBIT C

PRELIMINARY STATEMENT OF CASH AND WORKING CAPITAL

(To Be Inserted)

ASSETS

LIABILITIES

NET WORKING CAPITAL ASSET

1


--------------------------------------------------------------------------------


SCHEDULE 4.1

RESERVED

1


--------------------------------------------------------------------------------


SCHEDULE 4.1(a)

MONTHLY BASE RENT PAYMENT SCHEDULE

 

2007

 

2008

 

January

 

 

 

9,000

 

February

 

 

 

10,000

 

March

 

 

 

20,000

 

April

 

 

 

7,000

 

May

 

 

 

7,000

 

June

 

19,000

 

19,000

 

July

 

189,000

 

189,000

 

August

 

302,000

 

302,000

 

September

 

90,000

 

90,000

 

October

 

7,000

 

7,000

 

November

 

7,000

 

7,000

 

December

 

53,000

 

53,000

 

TOTAL

 

667,000

 

720,000

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 4.1(b)

ADDITIONAL BASE RENT SCHEDULE

None.

1


--------------------------------------------------------------------------------